EXHIBIT 10.1

 

 
Amended and Restated Credit Agreement
 
Dated as of March 31, 2011,
 
among
 
GFA Brands, Inc.,
as the Borrower
 
Smart Balance, Inc.,
as the Parent and a Guarantor
 
The other Guarantors from time to time parties hereto,
 
the Lenders from time to time parties hereto,
 
and
 
Bank of Montreal,
as Administrative Agent


 

 
BMO Capital Markets, as Sole Lead Arranger and Sole Book Runner
General Electric Capital Corporation, as Syndication Agent
Union Bank, N.A., as Syndication Agent
Siemens Financial Services, Inc., as Documentation Agent
Fifth Third Bank, as Documentation Agent
 
 
 

--------------------------------------------------------------------------------

 
 
Table of Contents


Section
 
Heading
 
Page
         
Section 1.
 
The Credit Facilities
 
1
         
Section 1.1.
 
Term Loan Commitments
 
1
Section 1.2.
 
Revolving Credit Commitments
 
1
Section 1.3.
 
Letters of Credit
 
2
Section 1.4.
 
Applicable Interest Rates
 
6
Section 1.5.
 
Minimum Borrowing Amounts; Maximum Eurodollar Loans
 
7
Section 1.6.
 
Manner of Borrowing Loans and Designating Applicable Interest Rates
 
8
Section 1.7.
 
Swing Loans
 
10
Section 1.8.
 
Maturity of Loans
 
11
Section 1.9.
 
Prepayments
 
12
Section 1.10.
 
Default Rate
 
15
Section 1.11.
 
Evidence of Indebtedness
 
16
Section 1.12.
 
Funding Indemnity
 
17
Section 1.13.
 
Commitment Terminations
 
17
Section 1.14.
 
Substitution of Lenders
 
18
Section 1.15.
 
Defaulting Lenders
 
18
Section 1.16.
 
Increase in Revolving Credit Commitments or Making Incremental Term Loan
 
19
         
Section 2.
 
Fees
 
20
         
Section 2.1.
 
Fees
 
20
         
Section 3.
 
Place and Application of Payments
 
21
         
Section 3.1.
 
Place and Application of Payments
 
21
Section 3.2.
 
Account Debit
 
23
         
Section 4.
 
Guaranties and Collateral
 
23
         
Section 4.1.
 
Guaranties
 
23
Section 4.2.
 
Collateral
 
23
Section 4.3.
 
Liens on Real Property
 
24
Section 4.4.
 
Further Assurances
 
24
         
Section 5.
 
Definitions; Interpretation
 
25
         
Section 5.1.
 
Definitions
 
25
Section 5.2.
 
Interpretation
 
43
Section 5.3.
 
Change in Accounting Principles
 
44

 
 
-i-

--------------------------------------------------------------------------------

 
 
Section 6.
 
Representations and Warranties
 
44
         
Section 6.1.
 
Organization and Qualification
 
44
Section 6.2.
 
Parent and Subsidiaries
 
44
Section 6.3.
 
Authority and Validity of Obligations
 
45
Section 6.4.
 
Use of Proceeds; Margin Stock
 
45
Section 6.5.
 
Financial Reports
 
46
Section 6.6.
 
No Material Adverse Change
 
46
Section 6.7.
 
Full Disclosure
 
46
Section 6.8.
 
Trademarks, Franchises, and Licenses
 
46
Section 6.9.
 
Governmental Authority and Licensing
 
47
Section 6.10.
 
Good Title
 
47
Section 6.11.
 
Litigation and Other Controversies
 
47
Section 6.12.
 
Taxes
 
47
Section 6.13.
 
Approvals
 
47
Section 6.14.
 
Affiliate Transactions
 
48
Section 6.15.
 
Investment Company
 
48
Section 6.16.
 
ERISA
 
48
Section 6.17.
 
Compliance with Laws
 
48
Section 6.18.
 
OFAC
 
48
Section 6.19.
 
Other Agreements
 
49
Section 6.20.
 
Solvency
 
49
Section 6.21.
 
No Default
 
49
Section 6.22.
 
No Broker Fees.
 
49
         
Section 7.
 
Conditions Precedent
 
49
         
Section 7.1.
 
All Credit Events
 
49
Section 7.2.
 
Conditions to Amendment and Restatement
 
50
         
Section 8.
 
Covenants
 
52
         
Section 8.1.
 
Maintenance of Business
 
52
Section 8.2.
 
Maintenance of Properties
 
52
Section 8.3.
 
Taxes and Assessments
 
52
Section 8.4.
 
Insurance
 
52
Section 8.5.
 
Financial Reports
 
53
Section 8.6.
 
Inspection
 
55
Section 8.7.
 
Borrowings and Guaranties
 
55
Section 8.8.
 
Liens
 
57
Section 8.9.
 
Investments, Acquisitions, Loans and Advances
 
59
Section 8.10.
 
Mergers, Consolidations and Sales
 
61
Section 8.11.
 
Maintenance of Subsidiaries
 
62
Section 8.12.
 
Dividends and Certain Other Restricted Payments
 
62
Section 8.13.
 
ERISA
 
63
Section 8.14.
 
Compliance with Laws
 
63
Section 8.15.
 
Compliance with OFAC Sanctions Programs
 
64
Section 8.16.
 
Burdensome Contracts With Affiliates
 
64
Section 8.17.
 
No Changes in Fiscal Year
 
64

 
 
-ii-

--------------------------------------------------------------------------------

 
 
Section 8.18.
 
Formation of Subsidiaries
 
64
Section 8.19.
 
Change in the Nature of Business
 
64
Section 8.20.
 
Use of Proceeds
 
65
Section 8.21.
 
No Restrictions
 
65
Section 8.22.
 
Hedge Agreements
 
65
Section 8.23.
 
Financial Covenants
 
66
Section 8.24.
 
Operating Accounts
 
66
Section 8.25.
 
Amendment, Etc. of  Intercompany Agreements
 
67
Section 8.26.
 
Material Contracts
 
67
Section 8.27.
 
Foreign Intellectual Property
 
67
         
Section 9.
 
Events of Default and Remedies
 
67
         
Section 9.1.
 
Events of Default
 
67
Section 9.2.
 
Non-Bankruptcy Defaults
 
70
Section 9.3.
 
Bankruptcy Defaults
 
70
Section 9.4.
 
Collateral for Undrawn Letters of Credit
 
70
Section 9.5.
 
Notice of Default
 
71
         
Section 10.
 
Change in Circumstances
 
71
         
Section 10.1.
 
Change of Law
 
71
Section 10.2.
 
Unavailability of Deposits or Inability to Ascertain, or Inadequacy of, LIBOR
 
72
Section 10.3.
 
Increased Cost and Reduced Return
 
72
Section 10.4.
 
Lending Offices
 
74
Section 10.5.
 
Discretion of Lender as to Manner of Funding
 
74
         
Section 11.
 
The Administrative Agent
 
74
         
Section 11.1.
 
Appointment and Authorization of Administrative Agent
 
74
Section 11.2.
 
Administrative Agent and its Affiliates
 
74
Section 11.3.
 
Action by Administrative Agent
 
75
Section 11.4.
 
Consultation with Experts
 
75
Section 11.5.
 
Liability of Administrative Agent; Credit Decision
 
76
Section 11.6.
 
Indemnity
 
76
Section 11.7.
 
Resignation of Administrative Agent and Successor Administrative Agent
 
77
Section 11.8.
 
L/C Issuer and Swing Line Lender.
 
77
Section 11.9.
 
Hedging Liability and Funds Transfer and Deposit Account Liability Arrangements
 
77
Section 11.10.
 
Designation of Additional Agents
 
78
Section 11.11.
 
Authorization to Release or Subordinate or Limit Liens
 
78
Section 11.12.
 
Authorization to Enter into, and Enforcement of, the Collateral Documents
 
78

 
 
-iii-

--------------------------------------------------------------------------------

 
 
Section 12.
 
The Guaranties
 
79
         
Section 12.1.
 
The Guaranties
 
78
Section 12.2.
 
Guarantee Unconditional
 
79
Section 12.3.
 
Discharge Only upon Payment in Full; Reinstatement in Certain Circumstances
 
80
Section 12.4.
 
Subrogation
 
81
Section 12.5.
 
Waivers
 
81
Section 12.6.
 
Limit on Recovery
 
81
Section 12.7.
 
Stay of Acceleration
 
81
Section 12.8.
 
Benefit to Guarantors
 
81
Section 12.9.
 
Guarantor Covenants
 
81
         
Section 13.
 
Miscellaneous
 
82
         
Section 13.1.
 
Withholding Taxes
 
81
Section 13.2.
 
No Waiver, Cumulative Remedies
 
83
Section 13.3.
 
Non-Business Days
 
83
Section 13.4.
 
Documentary Taxes
 
83
Section 13.5.
 
Survival of Representations
 
83
Section 13.6.
 
Survival of Indemnities
 
84
Section 13.7.
 
Sharing of Set-Off
 
84
Section 13.8.
 
Notices
 
84
Section 13.9.
 
Counterparts
 
85
Section 13.10.
 
Successors and Assigns
 
85
Section 13.11.
 
Participants
 
85
Section 13.12.
 
Assignments
 
86
Section 13.13.
 
Amendments
 
88
Section 13.14.
 
Headings
 
89
Section 13.15.
 
Costs and Expenses; Indemnification
 
89
Section 13.16.
 
Set-off
 
90
Section 13.17.
 
Entire Agreement
 
91
Section 13.18.
 
Governing Law
 
91
Section 13.19.
 
Severability of Provisions
 
91
Section 13.20.
 
Excess Interest
 
91
Section 13.21.
 
Construction
 
92
Section 13.22.
 
Lender’s and L/C Issuer’s Obligations Several
 
92
Section 13.23.
 
Submission to Jurisdiction; Waiver of Jury Trial
 
92
Section 13.24.
 
USA Patriot Act
 
92
Section 13.25.
 
Confidentiality
 
93
Section 13.26.
 
Amendment and Restatement
 
93
         
Signature Page
     
S-1

 
 
-iv-

--------------------------------------------------------------------------------

 
 
Exhibit A
—
 
Notice of Payment Request
Exhibit B
—
 
Notice of Borrowing
Exhibit C
—
 
Notice of Continuation/Conversion
Exhibit D-1
—
 
Term Note
Exhibit D-2
—
 
Revolving Note
Exhibit D-3
—
 
Swing Note
Exhibit E
—
 
Compliance Certificate
Exhibit F
—
 
Additional Guarantor Supplement
Exhibit G
—
 
Assignment and Acceptance
Exhibit H
—
 
Increase Request
Schedule 5.1
   
Material Contracts
Schedule 6.2
—
 
Subsidiaries
Schedule 6.12
—
 
Taxes

 
 
-v-

--------------------------------------------------------------------------------

 
 
Amended and Restated Credit Agreement
 
This Amended and Restated Credit Agreement is entered into as of March 31, 2011,
by and among GFA Brands, Inc., a Delaware corporation (the “Borrower”), Smart
Balance, Inc., a Delaware corporation (the “Parent”), as a Guarantor, and the
direct and indirect Subsidiaries of the Borrower from time to time party to this
Agreement, as Guarantors, the several financial institutions from time to time
party to this Agreement, as Lenders, and Bank of Montreal, a Canadian chartered
bank acting through its Chicago branch, as Administrative Agent as provided
herein.  All capitalized terms used herein without definition shall have the
same meanings herein as such terms are defined in Section 5.1 hereof.
 
Preliminary Statement
 
The parties hereto have previously entered into that certain Credit Agreement
dated as of November 4, 2009 (as amended, modified or supplemented prior to the
date hereof, the “Original Credit Agreement”).
 
The Borrower has requested, and the Lenders have agreed to enter into this
Agreement to, among other things, amend and restate the Original Credit
Agreement in its entirety, without constituting a novation of the obligations,
liabilities and indebtedness of the Borrower thereunder, in the terms and
subject to the conditions contained herein.
 
Now, Therefore, in consideration of the mutual agreements contained herein, and
other good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, the parties hereto hereby agree to amend and restate the
Original Credit Agreement as follows:
 
Section 1.            The Credit Facilities.
 
Section 1.1.   Term Loan Commitments.  (a) Subject to the terms and conditions
hereof, each Lender, by its acceptance hereof, including, without limitation,
satisfaction of conditions precedent in Section 7 hereof, severally agrees to
make a loan (individually a “Term Loan” and collectively for all the Lenders the
“Term Loans”) in U.S. Dollars to the Borrower in the amount of such Lender’s
Term Loan Commitment.  The Term Loans shall be advanced in a single Borrowing on
the Closing Date and shall be made ratably by the Lenders in proportion to their
respective Term Loan Percentages, at which time the Term Loan Commitments shall
expire.  As provided in Section 1.6(a) hereof, the Borrower may elect that the
Term Loans be outstanding as Base Rate Loans or Eurodollar Loans.  No amount
repaid or prepaid on any Term Loan may be borrowed again.  
 
Section 1.2.     Revolving Credit Commitments.  Subject to the terms and
conditions hereof, including, without limitation, satisfaction of conditions
precedent in Section 7 hereof, each Lender, by its acceptance hereof, severally
agrees to make a loan or loans (individually a “Revolving Loan” and collectively
for all the Lenders the “Revolving Loans”) in U.S. Dollars to the Borrower from
time to time on a revolving basis up to the amount of such Lender’s Revolving
Credit Commitment, subject to any reductions or increases thereof pursuant to
the terms hereof, before the Revolving Credit Termination Date.  The sum of the
aggregate principal amount of Revolving Loans, Swing Loans, and L/C Obligations
at any time outstanding shall not exceed the Revolving Credit Commitments in
effect at such time.  Each Borrowing of Revolving Loans shall be made ratably by
the Lenders in proportion to their respective Revolver Percentages.  As provided
in Section 1.6(a) hereof, the Borrower may elect that each Borrowing of
Revolving Loans be either Base Rate Loans or Eurodollar Loans.  Revolving Loans
may be repaid and the principal amount thereof reborrowed before the Revolving
Credit Termination Date, subject to the terms and conditions hereof.
 
 
 

--------------------------------------------------------------------------------

 
 
Section 1.3.     Letters of Credit.  (a) General Terms.  Subject to the terms
and conditions hereof, as part of the Revolving Credit, the L/C Issuer shall
issue standby and commercial letters of credit (each a “Letter of Credit”) for
the account of the Borrower or for the account of the Borrower and one or more
of its Subsidiaries in an aggregate undrawn face amount up to the L/C
Sublimit.  Each Letter of Credit shall be issued by the L/C Issuer, but each
Lender shall be obligated to reimburse the L/C Issuer for such Lender’s Revolver
Percentage of the amount of each drawing thereunder and, accordingly, each
Letter of Credit shall constitute usage of the Revolving Credit Commitment of
each Lender pro rata in an amount equal to its Revolver Percentage of the
L/C Obligations then outstanding.
 
(b)Applications.  At any time before the Revolving Credit Termination Date, the
L/C Issuer shall, at the request of the Borrower, issue one or more Letters of
Credit in U.S. Dollars, in a form satisfactory to the L/C Issuer, with
expiration dates no later than the earlier of 12 months from the date of
issuance (or which are cancelable not later than 12 months from the date of
issuance and each renewal) or thirty (30) days prior to the Revolving Credit
Termination Date, in an aggregate face amount not to exceed the L/C Sublimit as
in effect from time to time, upon the receipt of an application duly executed by
the Borrower and, if such Letter of Credit is for the account of one of its
Subsidiaries, such Subsidiary for the relevant Letter of Credit in the form then
customarily prescribed by the L/C Issuer for the Letter of Credit requested
(each an “Application”).  Notwithstanding anything contained in any Application
to the contrary:  (i) the Borrower shall pay fees in connection with each Letter
of Credit as set forth in Section 2.1 hereof, (ii) except as otherwise provided
in Section 1.9 or Section 1.15 hereof, unless an Event of Default exists, the
L/C Issuer will not call for the funding by the Borrower of any amount under a
Letter of Credit before being presented with a drawing thereunder, and (iii) if
the L/C Issuer is not timely reimbursed for the amount of any drawing under a
Letter of Credit on the date such drawing is paid, the Borrower’s obligation to
reimburse the L/C Issuer for the amount of such drawing shall bear interest
(which the Borrower hereby promises to pay) from and after the date such drawing
is paid at a rate per annum equal to the sum of the Applicable Margin for
Reimbursement Obligations plus the Base Rate from time to time in effect
(computed on the basis of a year of 365 or 366 days, as the case may be, and the
actual number of days elapsed).  If the L/C Issuer issues any Letter of Credit
with an expiration date that is automatically extended unless the L/C Issuer
gives notice that the expiration date will not so extend beyond its then
scheduled expiration date, unless the Administrative Agent or the Required
Lenders instruct the L/C Issuer otherwise, the L/C Issuer will give such notice
of non-renewal before the time necessary to prevent such automatic extension if
before such required notice date:  (i) the expiration date of such Letter of
Credit if so extended would be after the Revolving Credit Termination Date,
(ii) the Revolving Credit Commitments have been terminated, or (iii) a Default
or an Event of Default exists and either the Administrative Agent or the
Required Lenders (with notice to the Administrative Agent) have given the
L/C Issuer instructions not to so permit the extension of the expiration date of
such Letter of Credit.  The L/C Issuer agrees to issue amendments to the
Letter(s) of Credit increasing the amount, or extending the expiration date,
thereof at the request of the Borrower subject to the conditions of Section 7
hereof and the other terms of this Section 1.3.  Notwithstanding anything
contained herein to the contrary, the L/C Issuer shall be under no obligation to
issue, extend or amend any Letter of Credit if a default of any Lender’s
obligations to fund under Section 1.3(c) exists or any Lender is at such time a
Defaulting Lender hereunder, unless the L/C Issuer has entered into arrangements
with the Borrower or such Lender satisfactory to the L/C Issuer to eliminate the
L/C Issuer’s risk with respect to such Lender.
 
 
-2-

--------------------------------------------------------------------------------

 
 
(c)The Reimbursement Obligations.  Subject to Section 1.3(b) hereof, the
obligation of the Borrower to reimburse the L/C Issuer for all drawings under a
Letter of Credit (a “Reimbursement Obligation”) shall be governed by the
Application related to such Letter of Credit, except that reimbursement shall be
made by no later than 2:00 p.m. (Chicago time) on the date when each drawing is
to be paid if the Borrower has been informed of such drawing by the L/C Issuer
on or before 11:00 a.m. (Chicago time) on the date when such drawing is to be
paid or, if notice of such drawing is given to the Borrower after 11:00 a.m.
(Chicago time) on the date when such drawing is to be paid, by no later than
12:00 Noon (Chicago time) on the following Business Day, in immediately
available funds at the Administrative Agent’s principal office in Chicago,
Illinois, or such other office as the Administrative Agent may designate in
writing to the Borrower (who shall thereafter cause to be distributed to the
L/C Issuer such amount(s) in like funds).  If the Borrower does not make any
such reimbursement payment on the date due and the Participating Lenders fund
their participations therein in the manner set forth in Section 1.3(e) below,
then all payments thereafter received by the Administrative Agent in discharge
of any of the relevant Reimbursement Obligations shall be distributed in
accordance with Section 1.3(e) below.  
 
(d)Obligations Absolute.  The Borrower’s obligation to reimburse L/C Obligations
as provided in subsection (c) of this Section shall be absolute, unconditional
and irrevocable, and shall be performed strictly in accordance with the terms of
this Agreement and the relevant Application under any and all circumstances
whatsoever and irrespective of (i) any lack of validity or enforceability of any
Letter of Credit or this Agreement, or any term or provision therein, (ii) any
draft or other document presented under a Letter of Credit proving to be forged,
fraudulent or invalid in any respect or any statement therein being untrue or
inaccurate in any respect, (iii) payment by the L/C Issuer under a Letter of
Credit against presentation of a draft or other document that does not strictly
comply with the terms of such Letter of Credit, or (iv) any other event or
circumstance whatsoever, whether or not similar to any of the foregoing, that
might, but for the provisions of this Section, constitute a legal or equitable
discharge of, or provide a right of setoff against, the Borrower’s obligations
hereunder. None of the Administrative Agent, the Lenders, or the L/C Issuer
shall have any liability or responsibility by reason of or in connection with
the issuance or transfer of any Letter of Credit or any payment or failure to
make any payment thereunder (irrespective of any of the circumstances referred
to in the preceding sentence), or any error, omission, interruption, loss or
delay in transmission or delivery of any draft, notice or other communication
under or relating to any Letter of Credit (including any document required to
make a drawing thereunder), any error in interpretation of technical terms or
any consequence arising from causes beyond the control of the L/C Issuer;
provided that the foregoing shall not be construed to excuse the L/C Issuer from
liability to the Borrower to the extent of any direct damages (as opposed to
consequential damages, claims in respect of which are hereby waived by the
Borrower to the extent permitted by applicable law) suffered by the Borrower
that are caused by the L/C Issuer ’s failure to exercise care when determining
whether drafts and other documents presented under a Letter of Credit comply
with the terms thereof.  The parties hereto expressly agree that, in the absence
of gross negligence, bad faith or willful misconduct on the part of the
L/C Issuer (as finally determined by a court of competent jurisdiction), the
L/C Issuer shall be deemed to have exercised care in each such
determination.  In furtherance of the foregoing and without limiting the
generality thereof, the parties agree that, with respect to documents presented
which appear on their face to be in substantial compliance with the terms of a
Letter of Credit, the L/C Issuer may, in its sole discretion, either accept and
make payment upon such documents without responsibility for further
investigation, regardless of any notice or information to the contrary, or
refuse to accept and make payment upon such documents if such documents are not
in strict compliance with the terms of such Letter of Credit.  
 
 
-3-

--------------------------------------------------------------------------------

 
 
(e)The Participating Interests.  Each Lender (other than the Lender acting as
L/C Issuer in issuing the relevant Letter of Credit), by its acceptance hereof,
severally agrees to purchase from the L/C Issuer, and the L/C Issuer hereby
agrees to sell to each such Lender (a “Participating Lender”), an undivided
percentage participating interest (a “Participating Interest”), to the extent of
its Revolver Percentage, in each Letter of Credit issued by, and each
Reimbursement Obligation owed to, the L/C Issuer.  Upon any failure by the
Borrower to pay any Reimbursement Obligation at the time required on the date
the related drawing is to be paid, as set forth in Section 1.3(c) above, or if
the L/C Issuer is required at any time to return to the Borrower or to a
trustee, receiver, liquidator, custodian or other Person any portion of any
payment of any Reimbursement Obligation, each Participating Lender shall, not
later than the Business Day it receives a certificate in the form of Exhibit A
hereto from the L/C Issuer (with a copy to the Administrative Agent) to such
effect, if such certificate is received before 1:00 p.m. (Chicago time), or not
later than 1:00 p.m. (Chicago time) the following Business Day, if such
certificate is received after such time, pay to the Administrative Agent for the
account of the L/C Issuer an amount equal to such Participating Lender’s
Revolver Percentage of such unpaid or recaptured Reimbursement Obligation
together with interest on such amount accrued from the date the related payment
was made by the L/C Issuer to the date of such payment by such Participating
Lender at a rate per annum equal to:  (i) from the date the related payment was
made by the L/C Issuer to the date two (2) Business Days after payment by such
Participating Lender is due hereunder, the Federal Funds Rate for each such day
and (ii) from the date two (2) Business Days after the date such payment is due
from such Participating Lender to the date such payment is made by such
Participating Lender, the Base Rate in effect for each such day.  Each such
Participating Lender shall thereafter be entitled to receive its Revolver
Percentage of each payment received in respect of the relevant Reimbursement
Obligation and of interest paid thereon, with the L/C Issuer retaining its
Revolver Percentage thereof as a Lender hereunder.  The several obligations of
the Participating Lenders to the L/C Issuer under this Section 1.3 shall be
absolute, irrevocable, and unconditional under any and all circumstances
whatsoever and shall not be subject to any set-off, counterclaim or defense to
payment which any Participating Lender may have or have had against the
Borrower, the L/C Issuer, the Administrative Agent, any Lender or any other
Person whatsoever.  Without limiting the generality of the foregoing, such
obligations shall not be affected by any Default or Event of Default or by any
reduction or termination of any Commitment of any Lender (other than by way of
an assignment by any such Lender in accordance with the terms hereof), and each
payment by a Participating Lender under this Section 1.3 shall be made without
any offset, abatement, withholding or reduction whatsoever.
 
 
-4-

--------------------------------------------------------------------------------

 
 
(f)Indemnification.  The Participating Lenders shall, to the extent of their
respective Revolver Percentages, indemnify the L/C Issuer (to the extent not
reimbursed by the Borrower) against any cost, expense (including reasonable
counsel fees and disbursements), claim, demand, action, loss or liability
(except such as result from such L/C Issuer’s gross negligence or willful
misconduct) that the L/C Issuer may suffer or incur in connection with any
Letter of Credit issued by it.  The obligations of the Participating Lenders
under this Section 1.3(f) and all other parts of this Section 1.3 shall survive
termination of this Agreement and of all Applications, Letters of Credit, and
all drafts and other documents presented in connection with drawings thereunder.
 
(g)Manner of Requesting a Letter of Credit.  The Borrower shall provide at least
two (2) Business Days’ advance written notice to the Administrative Agent of
each request for the issuance of a Letter of Credit, such notice in each case to
be accompanied by an Application for such Letter of Credit properly completed
and executed by the Borrower and, in the case of an extension or amendment or an
increase in the amount of a Letter of Credit, a written request therefor, in a
form acceptable to the Administrative Agent and the L/C Issuer, in each case,
together with the fees called for by this Agreement.  The Administrative Agent
shall promptly notify the L/C Issuer of the Administrative Agent’s receipt of
each such notice (and the L/C Issuer shall be entitled to assume that the
conditions precedent to any such issuance, extension, amendment or increase have
been satisfied unless notified to the contrary by the Administrative Agent or
the Required Lenders) and the L/C Issuer shall promptly notify the
Administrative Agent and the Lenders of the issuance of the Letter of Credit so
requested.  
 
(h)Replacement of the L/C Issuer.  The L/C Issuer may be replaced at any time by
written agreement among the Borrower, the Administrative Agent, the replaced
L/C Issuer and the successor L/C Issuer.  The Administrative Agent shall notify
the Lenders of any such replacement of the L/C Issuer.  At the time any such
replacement shall become effective, the Borrower shall pay all unpaid fees
accrued for the account of the replaced L/C Issuer.  From and after the
effective date of any such replacement (i) the successor L/C Issuer shall have
all the rights and obligations of the L/C Issuer under this Agreement with
respect to Letters of Credit to be issued thereafter and (ii) references herein
to the term “L/C Issuer ” shall be deemed to refer to such successor or to any
previous L/C Issuer, or to such successor and all previous L/C Issuer s, as the
context shall require.  After the replacement of a L/C Issuer hereunder, the
replaced L/C Issuer shall remain a party hereto and shall continue to have all
the rights and obligations of a L/C Issuer under this Agreement with respect to
Letters of Credit issued by it prior to such replacement, but shall not be
required to issue additional Letters of Credit.
 
 
-5-

--------------------------------------------------------------------------------

 
 
Section 1.4.    Applicable Interest Rates.  (a) Base Rate Loans.  Each Base Rate
Loan made or maintained by a Lender shall bear interest (computed on the basis
of a year of 365 or 366 days, as the case may be, and the actual days elapsed)
on the unpaid principal amount thereof from the date such Loan is advanced, or
created by conversion from a Eurodollar Loan, until maturity (whether by
acceleration or otherwise) at a rate per annum equal to the sum of the
Applicable Margin for Base Rate Loans plus the Base Rate from time to time in
effect, payable by the Borrower on each Interest Payment Date and at maturity
(whether by acceleration or otherwise).
 
“Base Rate” means, for any day, the rate per annum equal to the greatest
of:  (a) the rate of interest announced or otherwise established by the
Administrative Agent from time to time as its prime commercial rate, or its
equivalent, for U.S. Dollar loans to borrowers located in the United States as
in effect on such day, with any change in the Base Rate resulting from a change
in said prime commercial rate to be effective as of the date of the relevant
change in said prime commercial rate (it being acknowledged and agreed that such
rate may not be the Administrative Agent’s best or lowest rate), (b) the sum of
(i) the rate determined by the Administrative Agent to be the average (rounded
upward, if necessary, to the next higher 1/100 of 1%) of the rates per annum
quoted to the Administrative Agent at approximately 10:00 a.m. (Chicago time)
(or as soon thereafter as is practicable) on such day (or, if such day is not a
Business Day, on the immediately preceding Business Day) by two or more Federal
funds brokers selected by the Administrative Agent for sale to the
Administrative Agent at face value of Federal funds in the secondary market in
an amount equal or comparable to the principal amount for which such rate is
being determined, plus (ii) 1/2 of 1%, and (c) the LIBOR Quoted Rate for such
day plus 1.00%.  As used herein, the term “LIBOR Quoted Rate” means, for any
day, the greater of (i) 1.50% and (ii) the rate per annum equal to the quotient
of (x) the rate per annum (rounded upwards, if necessary, to the next higher one
hundred-thousandth of a percentage point) for deposits in U.S. Dollars for a
one-month interest period which appears on the LIBOR01 Page as of 11:00 a.m.
(London, England time) on such day (or, if such day is not a Business Day, on
the immediately preceding Business Day) divided by (y) one (1) minus the
Eurodollar Reserve Percentage.
 
(b)Eurodollar Loans.  Each Eurodollar Loan made or maintained by a Lender shall
bear interest during each Interest Period it is outstanding (computed on the
basis of a year of 360 days and actual days elapsed) on the unpaid principal
amount thereof from the date such Loan is advanced or continued, or created by
conversion from a Base Rate Loan, until maturity (whether by acceleration or
otherwise) at a rate per annum equal to the sum of the Applicable Margin for
Eurodollar Loans plus the Adjusted LIBOR applicable for such Interest Period,
payable by the Borrower on each Interest Payment Date and at maturity (whether
by acceleration or otherwise).  
 
“Adjusted LIBOR” means, for any Borrowing of Eurodollar Loans, a rate per annum
determined in accordance with the following formula:


Adjusted LIBOR
=
                          LIBOR                       
   
1 - Eurodollar Reserve Percentage

 
 
-6-

--------------------------------------------------------------------------------

 
 
“Eurodollar Reserve Percentage” means the maximum reserve percentage, expressed
as a decimal, at which reserves (including, without limitation, any emergency,
marginal, special, and supplemental reserves) are imposed by the Board of
Governors of the Federal Reserve System (or any successor) on “eurocurrency
liabilities”, as defined in such Board’s Regulation D (or any successor
thereto), subject to any amendments of such reserve requirement by such Board or
its successor, taking into account any transitional adjustments thereto.  For
purposes of this definition, the relevant Loans shall be deemed to be
“eurocurrency liabilities” as defined in Regulation D without benefit or credit
for any prorations, exemptions or offsets under Regulation D. The Eurodollar
Reserve Percentage shall be adjusted automatically on and as of the effective
date of any change in any such reserve percentage.
 
“LIBOR” means, for an Interest Period for a Borrowing of Eurodollar Loans,
(a) the LIBOR Index Rate for such Interest Period, if such rate is available,
and (b) if the LIBOR Index Rate cannot be determined, the arithmetic average of
the rates of interest per annum (rounded upwards, if necessary, to the nearest
1/100 of 1%) at which deposits in U.S. Dollars in immediately available funds
are offered to the Administrative Agent at 11:00 a.m. (London, England time) two
(2) Business Days before the beginning of such Interest Period by three (3) or
more major banks in the interbank eurodollar market selected by the
Administrative Agent for delivery on the first day of and for a period equal to
such Interest Period and in an amount equal or comparable to the principal
amount of the Eurodollar Loan scheduled to be made as part of such Borrowing.
 
“LIBOR Index Rate” means, for any Interest Period, the rate per annum (rounded
upwards, if necessary, to the next higher one hundred-thousandth of a percentage
point) for deposits in U.S. Dollars for a period equal to such Interest Period,
which appears on the LIBOR01 Page as of 11:00 a.m. (London, England time) on the
day two (2) Business Days before the commencement of such Interest Period.
 
“LIBOR01 Page” means the display designated as “LIBOR01 Page” on the Reuters
Service (or such other page as may replace the LIBOR01 Page on that service or
such other service as may be nominated by the British Bankers’ Association as
the information vendor for the purpose of displaying British Bankers’
Association Interest Settlement Rates for U.S. Dollar deposits).
 
(c)Rate Determinations. The Administrative Agent shall determine each interest
rate applicable to the Loans and the Reimbursement Obligations hereunder, and
its determination thereof shall be conclusive and binding except in the case of
manifest error.  
 
Section 1.5.    Minimum Borrowing Amounts; Maximum Eurodollar Loans.  Each
Borrowing of Base Rate Loans advanced under a Credit shall be in an amount not
less than $500,000.  Each Borrowing of Eurodollar Loans advanced, continued or
converted under a Credit shall be in an amount equal to $1,000,000 or such
greater amount which is an integral multiple of $500,000 (or, in the case of
Revolving Loans, $500,000 or such greater amount which is an integral multiple
of $100,000).  Without the Administrative Agent’s consent, there shall not be
more than six (6) Borrowings for Revolving Loans and six (6) Borrowings for Term
Loans which are Eurodollar Loans outstanding hereunder at any one time.  
 
 
-7-

--------------------------------------------------------------------------------

 
 
Section 1.6.  Manner of Borrowing Loans and Designating Applicable Interest
Rates.  (a) Notice to the Administrative Agent.  The Borrower shall give notice
to the Administrative Agent by no later than 11:00 a.m. (Chicago time), which
notice may be by telephone (as more particularly described below):  (i) at least
three (3) Business Days before the date on which the Borrower requests the
Lenders to advance a Borrowing of Eurodollar Loans and (ii) on the date the
Borrower requests the Lenders to advance a Borrowing of Base Rate Loans.  The
Loans included in each Borrowing shall bear interest initially at the type of
rate specified in such notice of a new Borrowing.  Thereafter, subject to the
terms and conditions hereof, the Borrower may from time to time elect to change
or continue the type of interest rate borne by each Borrowing or, subject to the
minimum amount requirement for each outstanding Borrowing set forth in
Section 1.5 hereof, a portion thereof, as follows:  (i) if such Borrowing is of
Eurodollar Loans, on the last day of the Interest Period applicable thereto, the
Borrower may continue part or all of such Borrowing as Eurodollar Loans or
convert part or all of such Borrowing into Base Rate Loans or (ii) if such
Borrowing is of Base Rate Loans, on any Business Day, the Borrower may convert
all or part of such Borrowing into Eurodollar Loans for an Interest Period or
Interest Periods specified by the Borrower.  The Borrower shall give all such
notices requesting the advance, continuation or conversion of a Borrowing to the
Administrative Agent by telephone, telecopy, or other telecommunication device
acceptable to the Administrative Agent (which notice shall be irrevocable once
given and, if by telephone, shall be promptly confirmed in writing),
substantially in the form attached hereto as Exhibit B (Notice of Borrowing) or
Exhibit C (Notice of Continuation/Conversion), as applicable, or in such other
form acceptable to the Administrative Agent.  Notice of the continuation of a
Borrowing of Eurodollar Loans for an additional Interest Period or of the
conversion of part or all of a Borrowing of Base Rate Loans into Eurodollar
Loans must be given by no later than 11:00 a.m. (Chicago time) at least three
(3) Business Days before the date of the requested continuation or
conversion.  All such notices concerning the advance, continuation or conversion
of a Borrowing shall specify the date of the requested advance, continuation or
conversion of a Borrowing (which shall be a Business Day), the amount of the
requested Borrowing to be advanced, continued or converted, the type of Loans to
comprise such new, continued or converted Borrowing and, if such Borrowing is to
be comprised of Eurodollar Loans, the Interest Period applicable thereto.  Upon
notice to the Borrower by the Administrative Agent or the Required Lenders (or,
in the case of an Event of Default under Section 9.1(j) or 9.1(k) hereof with
respect to the Borrower, without notice), no Borrowing of Eurodollar Loans shall
be advanced, continued, or created by conversion if any Default or Event of
Default then exists.  The Borrower agrees that the Administrative Agent may rely
on any such telephonic, telecopy or other telecommunication notice given by any
person the Administrative Agent in good faith believes is an Authorized
Representative without the necessity of independent investigation, and in the
event any such notice by telephone conflicts with any written confirmation such
telephonic notice shall govern if the Administrative Agent has acted in reliance
thereon.
 
(b)Notice to the Lenders.  The Administrative Agent shall give prompt
telephonic, telecopy or other telecommunication notice to each Lender of any
notice from the Borrower received pursuant to Section 1.6(a) above and, if such
notice requests the Lenders to make Eurodollar Loans, the Administrative Agent
shall give notice to the Borrower and each Lender by like means of the interest
rate applicable thereto promptly after the Administrative Agent has made such
determination.
 
 
-8-

--------------------------------------------------------------------------------

 
 
(c)Borrower’s Failure to Notify.  If the Borrower fails to give notice pursuant
to Section 1.6(a) above of the continuation or conversion of any outstanding
principal amount of a Borrowing of Eurodollar Loans before the last day of its
then current Interest Period within the period required by Section 1.6(a) and
such Borrowing is not prepaid in accordance with Section 1.9(a), such Borrowing
shall automatically be converted into a Borrowing of Base Rate Loans.  In the
event the Borrower fails to give notice pursuant to Section 1.6(a) above of a
Borrowing equal to the amount of a Reimbursement Obligation and has not notified
the Administrative Agent by 12:00 noon (Chicago time) on the day such
Reimbursement Obligation becomes due that it intends to repay such Reimbursement
Obligation through funds not borrowed under this Agreement, the Borrower shall
be deemed to have requested a Borrowing of Base Rate Loans under the Revolving
Credit (or, at the option of the Swing Line Lender, under the Swing Line) on
such day in the amount of the Reimbursement Obligation then due, which Borrowing
shall be applied to pay the Reimbursement Obligation then due.
 
(d)Disbursement of Loans.  Not later than 1:00 p.m. (Chicago time) on the date
of any requested advance of a new Borrowing, subject to Section 7 hereof, each
Lender shall make available its Loan comprising part of such Borrowing in funds
immediately available at the principal office of the Administrative Agent in
Chicago, Illinois (or at such other location as the Administrative Agent shall
designate).  The Administrative Agent shall make the proceeds of each new
Borrowing available to the Borrower at the Administrative Agent’s principal
office in Chicago, Illinois (or at such other location as the Administrative
Agent shall designate), by depositing or wire transferring such proceeds to the
credit of the Borrower’s Designated Disbursement Account or as the Borrower and
the Administrative Agent may otherwise agree.
 
(e)Administrative Agent Reliance on Lender Funding.  Unless the Administrative
Agent shall have been notified by a Lender prior to (or, in the case of a
Borrowing of Base Rate Loans, by 1:00 p.m. (Chicago time) on) the date on which
such Lender is scheduled to make payment to the Administrative Agent of the
proceeds of a Loan (which notice shall be effective upon receipt) that such
Lender does not intend to make such payment, the Administrative Agent may assume
that such Lender has made such payment when due and the Administrative Agent may
in reliance upon such assumption (but shall not be required to) make available
to the Borrower the proceeds of the Loan to be made by such Lender and, if any
Lender has not in fact made such payment to the Administrative Agent, such
Lender shall, on demand, pay to the Administrative Agent the amount made
available to the Borrower attributable to such Lender together with interest
thereon in respect of each day during the period commencing on the date such
amount was made available to the Borrower and ending on (but excluding) the date
such Lender pays such amount to the Administrative Agent at a rate per annum
equal to:  (i) from the date the related advance was made by the Administrative
Agent to the date two (2) Business Days after payment by such Lender is due
hereunder, the Federal Funds Rate for each such day and (ii) from the date two
(2) Business Days after the date such payment is due from such Lender to the
date such payment is made by such Lender, the Base Rate in effect for each such
day.  If such amount is not received from such Lender by the Administrative
Agent immediately upon demand, the Borrower will, on demand, repay to the
Administrative Agent the proceeds of the Loan attributable to such Lender with
interest thereon at a rate per annum equal to the interest rate applicable to
the relevant Loan, but without such payment being considered a payment or
prepayment of a Loan under Section 1.12 hereof so that the Borrower will have no
liability under such Section with respect to such payment.
 
 
-9-

--------------------------------------------------------------------------------

 
 
Section 1.7.    Swing Loans.  (a) Generally.  Subject to the terms and
conditions hereof, as part of the Revolving Credit, the Swing Line Lender may,
in its discretion, make loans in U.S. Dollars to the Borrower under the Swing
Line (individually a “Swing Loan” and collectively the “Swing Loans”) which
shall not in the aggregate at any time outstanding exceed the Swing Line
Sublimit.  Swing Loans may be availed of from time to time and borrowings
thereunder may be repaid and used again during the period ending on the
Revolving Credit Termination Date.  Each Swing Loan shall be in a minimum amount
of $100,000 or such greater amount which is an integral multiple of $100,000.  
 
(b)Interest on Swing Loans.  Each Swing Loan shall bear interest until maturity
(whether by acceleration or otherwise) at a rate per annum equal to, at the
Borrower’s option, either (i) the sum of the Base Rate plus the Applicable
Margin for Base Rate Loans under the Revolving Credit as from time to time in
effect (computed on the basis of a year of 365 or 366 days, as the case may be,
for the actual number of days elapsed) or (ii) the Swing Line Lender’s Quoted
Rate (computed on the basis of a year of 360 days for the actual number of days
elapsed).  Interest on each Swing Loan shall be due and payable by the Borrower
on each Interest Payment Date and at maturity (whether by acceleration or
otherwise).
 
(c)Requests for Swing Loans.  The Borrower shall give the Administrative Agent
prior notice (which may be written or oral) no later than 12:00 Noon (Chicago
time) on the date upon which the Borrower requests that any Swing Loan be made,
of the amount and date of such Swing Loan, and, if applicable, the Interest
Period requested therefor.  The Administrative Agent shall promptly advise the
Swing Line Lender of any such notice received from the Borrower.  After
receiving such notice, the Swing Line Lender shall in its discretion quote an
interest rate to the Borrower at which the Swing Line Lender would be willing to
make such Swing Loan available to the Borrower for the Interest Period so
requested (the rate so quoted for a given Interest Period being herein referred
to as “Swing Line Lender’s Quoted Rate”).  The Borrower acknowledges and agrees
that the interest rate quote is given for immediate and irrevocable
acceptance.  If the Borrower does not so immediately accept the Swing Line
Lender’s Quoted Rate for the full amount requested by the Borrower for such
Swing Loan, the Swing Line Lender’s Quoted Rate shall be deemed immediately
withdrawn and such Swing Loan shall bear interest at the rate per annum
determined by adding the Applicable Margin for Base Rate Loans under the
Revolving Credit to the Base Rate as from time to time in effect.  Subject to
the terms and conditions hereof, the proceeds of each Swing Loan extended to the
Borrower shall be deposited or otherwise wire transferred to the Borrower’s
Designated Disbursement Account or as the Borrower, the Administrative Agent,
and the Swing Line Lender may otherwise agree.  Anything contained in the
foregoing to the contrary notwithstanding, the undertaking of the Swing Line
Lender to make Swing Loans shall be subject to all of the terms and conditions
of this Agreement (provided that the Swing Line Lender shall be entitled to
assume that the conditions precedent to an advance of any Swing Loan have been
satisfied unless notified to the contrary by the Administrative Agent or the
Required Lenders).  
 
 
-10-

--------------------------------------------------------------------------------

 
 
(d)Refunding Loans.  In its sole and absolute discretion, the Swing Line Lender
may at any time, on behalf of the Borrower (which hereby irrevocably authorizes
the Swing Line Lender to act on its behalf for such purpose) and with notice to
the Borrower and the Administrative Agent, request each Lender to make a
Revolving Loan in the form of a Base Rate Loan in an amount equal to such
Lender’s Revolver Percentage of the amount of the Swing Loans outstanding on the
date such notice is given.  Unless an Event of Default described in
Section 9.1(j) or 9.1(k) exists with respect to the Borrower, regardless of the
existence of any other Event of Default, each Lender shall make the proceeds of
its requested Revolving Loan available to the Administrative Agent for the
account of the Swing Line Lender), in immediately available funds, at the
Administrative Agent’s office in Chicago, Illinois (or such other location
designated by the Administrative Agent), before 12:00 Noon (Chicago time) on the
Business Day following the day such notice is given.  The Administrative Agent
shall promptly remit the proceeds of such Borrowing to the Swing Line Lender to
repay the outstanding Swing Loans.
 
(e)Participations.  If any Lender refuses or otherwise fails to make a Revolving
Loan when requested by the Swing Line Lender pursuant to Section 1.7(d) above
(because an Event of Default described in Section 9.1(j) or 9.1(k) exists with
respect to the Borrower or otherwise), such Lender will, by the time and in the
manner such Revolving Loan was to have been funded to the Swing Line Lender,
purchase from the Swing Line Lender an undivided participating interest in the
outstanding Swing Loans in an amount equal to its Revolver Percentage of the
aggregate principal amount of Swing Loans that were to have been repaid with
such Revolving Loans.  Each Lender that so purchases a participation in a Swing
Loan shall thereafter be entitled to receive its Revolver Percentage of each
payment of principal received on the Swing Loan and of interest received thereon
accruing from the date such Lender funded to the Swing Line Lender its
participation in such Loan.  The several obligations of the Lenders under this
Section shall be absolute, irrevocable, and unconditional under any and all
circumstances whatsoever and shall not be subject to any set-off, counterclaim
or defense to payment which any Lender may have or have had against the
Borrower, any other Lender, or any other Person whatsoever.  Without limiting
the generality of the foregoing, such obligations shall not be affected by any
Default or Event of Default or by any reduction or termination of the
Commitments of any Lender (other than by way of an assignment by any such Lender
in accordance with the terms hereof), and each payment made by a Lender under
this Section shall be made without any offset, abatement, withholding, or
reduction whatsoever.
 
Section 1.8.    Maturity of Loans.  (a) Scheduled Payments of Term Loans.  The
Borrower shall make principal payments on the Term Loans in installments on the
last day of each March, June, September, and December in each year, commencing
with the calendar quarter ending June 30, 2011, with the amount of each such
principal installment to equal the amount set forth in Column B below shown
opposite of the relevant due date as set forth in Column A below:
 
 
-11-

--------------------------------------------------------------------------------

 
 
Column A
 
 
Payment Date
 
Column B
 
Scheduled Principal
Payment on Term Loans
 
06/30/11
  $ 1,000,000  
09/30/11
  $ 1,500,000  
12/31/11
  $ 1,500,000  
03/31/12
  $ 1,000,000  
06/30/12
  $ 1,000,000  
09/30/12
  $ 1,500,000  
12/31/12
  $ 1,500,000  
03/31/13
  $ 1,000,000  
06/30/13
  $ 1,000,000  
09/30/13
  $ 1,500,000  
12/31/13
  $ 1,500,000  
03/31/14
  $ 1,000,000  
06/30/14
  $ 1,000,000  
09/30/14
  $ 1,500,000  
12/31/14
  $ 1,500,000  
03/31/15
  $ 1,000,000  
06/30/15
  $ 1,000,000  
09/30/15
  $ 1,500,000  

 
, it being agreed that a final payment comprised of all principal and interest
not sooner paid on the Term Loans shall be due and payable on November 4, 2015
the final maturity thereof.  Each such principal payment shall be applied to the
Lenders holding the Term Loans pro rata based upon their Term Loan Percentages.
 
(b)Revolving Loans.  Each Revolving Loan, both for principal and interest not
sooner paid, shall mature and be due and payable by the Borrower on the
Revolving Credit Termination Date.  
 
(c)Swing Loans.  Each Swing Loan, both for principal and interest not sooner
paid, shall mature and be due and payable by the Borrower on the Revolving
Credit Termination Date.  
 
Section 1.9.   Prepayments.  (a) Optional.  The Borrower may prepay in whole or
in part (but, if in part, then:  (i) if such Borrowing is of Base Rate Loans, in
an amount not less than $500,000, (ii) if such Borrowing is of Eurodollar Loans,
in an amount not less than $1,000,000, and (iii) in each case, in an amount such
that the minimum amount required for a Borrowing pursuant to Sections 1.5 and
1.7 hereof remains outstanding) any Borrowing of Eurodollar Loans at any time
upon three (3) Business Days prior notice by the Borrower to the Administrative
Agent or, in the case of a Borrowing of Base Rate Loans, notice delivered by the
Borrower to the Administrative Agent no later than 10:00 a.m. (Chicago time) on
the date of prepayment (or, in any case, such shorter period of time then agreed
to by the Administrative Agent), such prepayment to be made by the payment of
the principal amount to be prepaid and, in the case of any Term Loans or
Eurodollar Loans or Swing Loans, accrued interest thereon to the date fixed for
prepayment plus any amounts due the Lenders under Section 1.12 hereof.  
 
 
-12-

--------------------------------------------------------------------------------

 
 
(b)Mandatory.  (i) If the Borrower or any Guarantor shall at any time or from
time to time make or agree to make a Disposition or shall suffer an Event of
Loss with respect to any Property, then the Borrower shall promptly notify the
Administrative Agent of such proposed Disposition or Event of Loss (including
the amount of the estimated Net Cash Proceeds to be received by the Borrower or
such Guarantor in respect thereof) and, promptly upon receipt by the Borrower or
such Guarantor of the Net Cash Proceeds of such Disposition or Event of Loss,
the Borrower shall prepay the Obligations in an aggregate amount equal to 100%
of the amount of all such Net Cash Proceeds; provided that (x) so long as no
Default or Event of Default then exists, this subsection shall not require any
such prepayment with respect to Net Cash Proceeds received on account of an
Event of Loss so long as such Net Cash Proceeds are applied to replace or
restore the relevant Property in accordance with the relevant Collateral
Documents or to the extent not so repaired or replaced, apply such Net Cash
Proceeds to promptly prepay such Obligations, (y) this subsection shall not
require any such prepayment with respect to Net Cash Proceeds received on
account of Dispositions or Events of Loss during any fiscal year of the Borrower
not exceeding $250,000 (the “Threshold Amount”) in the aggregate so long as no
Default or Event of Default then exists, and (z) in the case of any Disposition
not covered by clause (y) above, so long as no Default or Event of Default then
exists, if the Borrower states in its notice of such event that the Borrower or
the relevant Guarantor intends to reinvest, within 180 days of the applicable
Disposition, the Net Cash Proceeds thereof in assets similar to the assets which
were subject to such Disposition or other assets useful in the Borrower’s or
such Guarantor’s business, then the Borrower shall not be required to make a
mandatory prepayment under this subsection in respect of such Net Cash Proceeds
to the extent such Net Cash Proceeds are actually reinvested in such similar
assets within such 180-day period.  Promptly after the end of such 180-day
period, the Borrower shall notify the Administrative Agent whether the Borrower
or such Guarantor has reinvested such Net Cash Proceeds in such similar or other
useful assets, and, to the extent such Net Cash Proceeds have not been so
reinvested, the Borrower shall promptly prepay the Obligations in the amount of
such Net Cash Proceeds not so reinvested, provided, that if at the end of such
180-day period such Net Cash Proceeds are contractually committed to be
reinvested, the Borrowers shall prepay any such Net Cash Proceeds in excess of
the Threshold Amount upon the earlier of (i) termination of such commitment and
(ii) if such amount is not so expended, the first day following the date such
amount was contractually committed to be expended, but in any event not later
than the date 360 days following the applicable Disposition.  The amount of each
such prepayment shall be applied, first to the outstanding Term Loans in the
manner set forth in Section 1.9(c) hereof until paid in full and then to the
Revolving Credit.  If the Administrative Agent or the Required Lenders so
request, all proceeds of such Disposition or Event of Loss shall be deposited
with the Administrative Agent (or its agent) and held by it in the Collateral
Account.  So long as no Default or Event of Default exists, the Administrative
Agent is authorized to disburse amounts representing such proceeds from the
Collateral Account to or at the Borrower’s direction for application to or
reimbursement for the costs of replacing, rebuilding or restoring such Property
or in any permitted reinvestment.
 
 
-13-

--------------------------------------------------------------------------------

 
 
(ii)If after the Closing Date the Borrower or any Guarantor shall issue new
equity securities (whether common or preferred stock or otherwise), other than
(A) any sales or issuances of equity securities to the Borrower or any
Guarantor, or (B) equity securities of the Parent issued in connection with the
exercise of employee stock options that do not give rise to Net Cash Proceeds in
excess of $5,000,000 in the aggregate, or (C) restricted stock or restricted
stock units issued in connection with the Stock Plan, the Borrower shall
promptly notify the Administrative Agent of the estimated Net Cash Proceeds of
such issuance to be received by or for the account of the Borrower or such
Guarantor in respect thereof.  Promptly upon receipt by the Borrower or such
Guarantor of Net Cash Proceeds of such issuance, the Borrower shall prepay the
Obligations in an aggregate amount equal to the Equity Issuance Prepayment
Percentage of the amount of such Net Cash Proceeds.  The amount of each such
prepayment shall be applied first to the outstanding Term Loans in the manner
set forth in Section 1.9(c) hereof until paid in full and then to the Revolving
Credit.  The Borrower acknowledges that its performance hereunder shall not
limit the rights and remedies of the Lenders for any breach of Section 8.11
(Maintenance of Subsidiaries) or Section 9.1(i) (Change of Control) hereof or
any other terms of the Loan Documents.
 
(iii)If after the Closing Date the Borrower or any Guarantor shall issue any
Indebtedness for Borrowed Money, other than Indebtedness for Borrowed Money
permitted by Section 8.7(a)-(n) hereof, the Borrower shall promptly notify the
Administrative Agent of the estimated Net Cash Proceeds of such issuance to be
received by or for the account of the Borrower or such Guarantor in respect
thereof.  Promptly upon receipt by the Borrower or such Guarantor of Net Cash
Proceeds of such issuance, the Borrower shall prepay the Obligations in an
aggregate amount equal to 100% of the amount of such Net Cash Proceeds.  The
amount of each such prepayment shall be applied first to the outstanding Term
Loans in the manner set forth in Section 1.9(c) hereof until paid in full and
then to the Revolving Credit.  The Borrower acknowledges that its performance
hereunder shall not limit the rights and remedies of the Lenders for any breach
of Section 8.7 hereof or any other terms of the Loan Documents.
 
(iv)Within 100 days after the end of each fiscal year of the Borrower
(commencing with fiscal year ending December 31, 2011), the Borrower shall
prepay the Obligations by an amount equal to (x) the Excess Cash Flow Prepayment
Percentage of Excess Cash Flow of the Parent, the Borrower and its Subsidiaries
for the most recently completed fiscal year of the Borrower minus (y) the
aggregate principal amount of Term Loans voluntarily prepaid by the Borrower
pursuant to Section 1.9(a) during such fiscal year (excluding the aggregate
principal amount of any such voluntary prepayments made with the proceeds of
incurrences of Indebtedness for Borrowed Money).  The amount of each such
prepayment shall be applied first to the outstanding Term Loans until paid in
full and then to the Revolving Credit.
 
(v)The Borrower shall, on each date the Revolving Credit Commitments are reduced
pursuant to Section 1.13 hereof or otherwise, prepay the Revolving Loans, Swing
Loans, and, if necessary, prefund the L/C Obligations by the amount, if any,
necessary to reduce the sum of the aggregate principal amount of Revolving
Loans, Swing Loans, and L/C Obligations then outstanding to the amount to which
the Revolving Credit Commitments have been so reduced.  
 
 
-14-

--------------------------------------------------------------------------------

 
 
(vi)Unless the Borrower otherwise directs, prepayments of Loans under this
Section 1.9(b) shall be applied first to Borrowings of Base Rate Loans until
payment in full thereof with any balance applied to Borrowings of Eurodollar
Loans in the order in which their Interest Periods expire.  Each prepayment of
Loans under this Section 1.9(b) shall be made by the payment of the principal
amount to be prepaid and, in the case of any Term Loans or Eurodollar Loans or
Swing Loans, accrued interest thereon to the date of prepayment together with
any amounts due the Lenders under Section 1.12 hereof.  Each prefunding of L/C
Obligations shall be made in accordance with Section 9.4 hereof.
 
(c)Any amount of Revolving Loans and Swing Loans paid or prepaid before the
Revolving Credit Termination Date may, subject to the terms and conditions of
this Agreement, be borrowed, repaid and borrowed again.  No amount of the Term
Loans paid or prepaid may be reborrowed, and, in the case of any partial
prepayment, (i) any mandatory prepayment shall be applied to the remaining
amortization payments on the relevant Loans on a ratable basis among all such
remaining amortization payments based on the principal amounts thereof;
provided, however, that the Borrower may elect, in its sole discretion, to apply
any such prepayment to any principal payments due in the two calendar quarters
immediately succeeding the date such prepayment is made in order of maturity
prior to the application of the same to the remaining amortization payments on a
ratable basis; and (ii) any voluntary prepayment shall be applied in the manner
determined by the Borrower in its sole discretion.
 
Section 1.10.    Default Rate.  Notwithstanding anything to the contrary
contained herein, while any Event of Default exists or after acceleration, the
Borrower shall pay interest (after as well as before entry of judgment thereon
to the extent permitted by law) on the principal amount of all Loans and
Reimbursement Obligations, and letter of credit fees at a rate per annum equal
to:
 
(a)for any Base Rate Loan or any Swing Loan bearing interest based on the Base
Rate, the sum of 2.0% plus the Applicable Margin for Base Rate Loans plus the
Base Rate from time to time in effect;
 
(b)for any Eurodollar Loan or any Swing Loan bearing interest at the
Administrative Agent’s Quoted Rate, the sum of 2.0% plus the rate of interest in
effect thereon at the time of such default until the end of the Interest Period
applicable thereto and, thereafter, at a rate per annum equal to the sum of 2.0%
plus the Applicable Margin for Base Rate Loans plus the Base Rate from time to
time in effect;
 
(c)for any Reimbursement Obligation, the sum of 2.0% plus the amounts due under
Section 1.3 with respect to such Reimbursement Obligation; and
 
(d)for any Letter of Credit, the sum of 2.0% plus the Applicable Margin for
Letter of Credit Fee due under Section 2.1 with respect to such Letter of
Credit;
 
 
-15-

--------------------------------------------------------------------------------

 
 
provided, however, that in the absence of acceleration, any adjustments pursuant
to this Section shall be made at the election of the Administrative Agent,
acting at the request or with the consent of the Required Lenders, with written
notice to the Borrower.  While any Event of Default exists or after
acceleration, interest shall be paid on demand of the Administrative Agent at
the request or with the consent of the Required Lenders.
 
Section 1.11.    Evidence of Indebtedness.  (a) Each Lender shall maintain in
accordance with its usual practice an account or accounts evidencing the
indebtedness of the Borrower to such Lender resulting from each Loan made by
such Lender from time to time, including the amounts of principal and interest
payable and paid to such Lender from time to time hereunder.
 
(b)The Administrative Agent shall also maintain accounts in which it will record
(i) the amount of each Loan made hereunder, the type thereof and the Interest
Period with respect thereto, (ii) the amount of any principal or interest due
and payable or to become due and payable from the Borrower to each Lender
hereunder and (iii) the amount of any sum received by the Administrative Agent
hereunder from the Borrower and each Lender’s share thereof.
 
(c)The entries set forth in the accounts maintained pursuant to paragraphs (a)
and (b) above shall be prima facie evidence of the existence and amounts of the
Obligations therein recorded and in the event of any conflict between the
accounts and records maintained by the Administrative Agent and the accounts and
records of any Lender in respect of such matters, the accounts and records of
the Administrative Agent shall control in the absence of manifest error;
provided, however, that the failure of the Administrative Agent or any Lender to
maintain such accounts or any error therein shall not in any manner affect the
obligation of the Borrower to repay the Obligations in accordance with their
terms.
 
(d)Any Lender may request that its Loans be evidenced by a promissory note or
notes in the forms of Exhibit D-1 (in the case of its Term Loan and referred to
herein as a “Term Note”), D-2 (in the case of its Revolving Loans and referred
to herein as a “Revolving Note”), or D-3 (in the case of its Swing Loans and
referred to herein as a “Swing Note”), as applicable (the Term Notes, Revolving
Notes, and Swing Note being hereinafter referred to collectively as the “Notes”
and individually as a “Note”).  In such event, the Borrower shall prepare,
execute and deliver to such Lender a Note payable to such Lender or its
registered assigns in the amount of the relevant Term Loan, Commitment, or Swing
Line Sublimit, as applicable.  Thereafter, the Loans evidenced by such Note or
Notes and interest thereon shall at all times (including after any assignment
pursuant to Section 13.12) be represented by one or more Notes payable to the
order of the payee named therein or any assignee pursuant to Section 13.12,
except to the extent that any such Lender or assignee subsequently returns any
such Note for cancellation and requests that such Loans once again be evidenced
as described in subsections (a) and (b) above.
 
 
-16-

--------------------------------------------------------------------------------

 
 
Section 1.12.    Funding Indemnity.  If any Lender shall incur any loss, cost or
expense (excluding any loss of anticipated profits, but including, without
limitation, any loss, cost or expense incurred by reason of the liquidation or
re-employment of deposits or other funds acquired by such Lender to fund or
maintain any Eurodollar Loan or Swing Loan or the relending or reinvesting of
such deposits or amounts paid or prepaid to such Lender) as a result of:
 
(a)any payment, prepayment or conversion of a Eurodollar Loan or Swing Loan on a
date other than the last day of its Interest Period,
 
(b)any failure (because of a failure to meet the conditions of Section 7 or
otherwise) by the Borrower to borrow or continue a Eurodollar Loan or Swing
Loan, or to convert a Base Rate Loan into a Eurodollar Loan or Swing Loan on the
date specified in a notice given pursuant to Section 1.6(a) or 1.7 hereof,
 
(c)any failure by the Borrower to make any payment of principal on any
Eurodollar Loan or Swing Loan when due (whether by acceleration or otherwise),
or
 
(d)any acceleration of the maturity of a Eurodollar Loan or Swing Loan as a
result of the occurrence of any Event of Default hereunder,
 
then, promptly upon the demand of such Lender, the Borrower shall pay to such
Lender such amount as will reimburse such Lender for such loss, cost or
expense.  If any Lender makes such a claim for compensation, it shall provide to
the Borrower, with a copy to the Administrative Agent, a certificate setting
forth the amount of such loss, cost or expense in reasonable detail and the
amounts shown on such certificate shall be conclusive absent manifest error.  
 
Section 1.13. Commitment Terminations.  (a) Optional Revolving Credit
Terminations.  The Borrower shall have the right at any time and from time to
time, upon five (5) Business Days prior written notice to the Administrative
Agent (or such shorter period of time agreed to by the Administrative Agent), to
terminate the Revolving Credit Commitments without premium or penalty and in
whole or in part, any partial termination to be (i) in an amount not less than
$1,000,000 and (ii) allocated ratably among the Lenders in proportion to their
respective Revolver Percentages, provided that the Revolving Credit Commitments
may not be reduced to an amount less than the sum of the aggregate principal
amount of Revolving Loans, Swing Loans, and L/C Obligations then
outstanding.  Any termination of the Revolving Credit Commitments below the
L/C Sublimit or the Swing Line Sublimit then in effect shall reduce the
L/C Sublimit and Swing Line Sublimit, as applicable, by a like amount.  The
Administrative Agent shall give prompt notice to each Lender of any such
termination of the Revolving Credit Commitments.
 
(b)Any termination of the Commitments pursuant to this Section 1.13 may not be
reinstated.
 
 
-17-

--------------------------------------------------------------------------------

 
 
Section 1.14.    Substitution of Lenders.  In the event (a) the Borrower
receives a claim from any Lender for compensation under Section 10.3 or 13.1
hereof, (b) the Borrower receives notice from any Lender of any illegality
pursuant to Section 10.1 hereof, (c) any Lender (x) is then a Defaulting Lender
or (y) is a Subsidiary of a Person who has been deemed insolvent or becomes the
subject of a public bankruptcy or insolvency proceeding or a receiver or
conservator has been publicly appointed for any such Person or (z) has made a
public statement to the effect that it does not intend to comply with its
funding obligations or has defaulted in its funding obligations generally under
other syndicated credit facilities and such defaults are continuing, or (d) a
Lender fails to consent to an amendment or waiver requested under Section 13.13
hereof at a time when the Required Lenders have approved such amendment or
waiver (any such Lender referred to in clause (a), (b), (c), or (d) above being
hereinafter referred to as an “Affected Lender”), the Borrower may, in addition
to any other rights the Borrower may have hereunder or under applicable law,
require, at its expense, any such Affected Lender to assign, at par, without
recourse, all of its interest, rights, and obligations hereunder (including all
of its Commitments and the Loans and participation interests in Letters of
Credit and other amounts at any time owing to it hereunder and the other Loan
Documents) to an Eligible Assignee specified by the Borrower, provided that
(i) such assignment shall not conflict with or violate any law, rule or
regulation or order of any court or other governmental authority, (ii) the
Borrower shall have paid to the Affected Lender all monies (together with
amounts due such Affected Lender under Section 1.12 hereof as if the Loans owing
to it were prepaid rather than assigned) other than such principal owing to it
hereunder, and (iii) the assignment is entered into in accordance with, and
subject to the consents required by, Section 13.12 hereof (provided any
assignment fees and reimbursable expenses due thereunder shall be paid by the
Borrower).
 
Section 1.15.    Defaulting Lenders. Anything contained herein to the contrary
notwithstanding, in the event that any Lender at any time is a Defaulting
Lender, then (a) during any Defaulting Lender Period with respect to such
Defaulting Lender, such Defaulting Lender shall be deemed not to be a “Lender”
for purposes of voting on any matters (including the granting of any consents or
waivers) with respect to any of the Loan Documents and such Defaulting Lender’s
Commitments shall be excluded for purposes of determining “Required Lenders”
(provided that the foregoing shall not permit an increase in such Lender’s
Commitments, an extension of the maturity date of such Lender’s Loans or other
Obligations without such Lender’s consent or any other amendment which
disproportionately and adversely impacts such Lender more adversely than other
Lenders without such Lender’s consent); (b) to the extent permitted by
applicable law, until such time as the Defaulting Lender Excess with respect to
such Defaulting Lender shall have been reduced to zero, any voluntary prepayment
of the Loans shall, if the Administrative Agent so directs at the time of making
such voluntary prepayment, be applied to the Loans of other Lenders as if such
Defaulting Lender had no Loans outstanding; (c) such Defaulting Lender’s
Commitments and outstanding Loans shall be excluded for purposes of calculating
any commitment fee payable to Lenders pursuant to Section 2.1 in respect of any
day during any Defaulting Lender Period with respect to such Defaulting Lender,
and such Defaulting Lender shall not be entitled to receive any fee pursuant to
Section 2.1 with respect to such Defaulting Lender’s Commitment in respect of
any Defaulting Lender Period with respect to such Defaulting Lender (and any
Letter of Credit fee otherwise payable to a Lender who is a Defaulting Lender
shall instead be paid to the L/C Issuer for its use and benefit); (d) the
utilization of Commitments as at any date of determination shall be calculated
as if such Defaulting Lender had funded all Loans of such Defaulting Lender; and
(e) if so requested by the L/C Issuer or the Swing Line Lender at any time
during the Defaulting Lender Period with respect to such Defaulting Lender, the
Borrower shall deliver to the Administrative Agent cash collateral in an amount
equal to such Defaulting Lender’s Percentage of L/C Obligations or Swing Loans,
as applicable, then outstanding (to be, held by the Administrative Agent as set
forth in Section 9.4 hereof).  No Commitment of any Lender shall be increased or
otherwise affected, and, except as otherwise expressly provided in this
Section 1.15, performance by the Borrower of its obligations hereunder and the
other Loan Documents shall not be excused or otherwise modified as a result of
the operation of this Section 1.15.  The rights and remedies against a
Defaulting Lender under this Section 1.15 are in addition to other rights and
remedies which the Borrower may have against such Defaulting Lender and which
the Administrative Agent or any Lender may have against such Defaulting Lender.
 
 
-18-

--------------------------------------------------------------------------------

 
 
Section 1.16.    Increase in Revolving Credit Commitments and Incremental Term
Loan.  The Borrower may, on any Business Day prior to the date one year prior to
the Revolving Credit Termination Date, with the written consent of the
Administrative Agent (but without the consent of any Lender), which consent
shall not be unreasonably withheld, increase the aggregate amount of the
Revolving Credit Commitments and/or borrow one or more additional term loans
(the “Incremental Term Loans”) by delivering an Increase Request substantially
in the form attached hereto as Exhibit H or in such other form acceptable to the
Administrative Agent at least five (5) Business Days prior to the desired
effective date of such increase or the making of such term loan(s) (the
“Increase”) identifying an additional Lender(s), which additional Lenders shall,
in the case of an additional Lender providing a Revolving Credit Commitment, be
reasonably acceptable to the Administrative Agent (or additional Revolving
Credit Commitments or Incremental Term Loans, as applicable, to be provided by
existing Lender(s)) and the amount of its Revolving Credit Commitment (or
additional amount of its Revolving Credit Commitment(s)) or Incremental Term
Loans commitment (or additional amount of its Incremental Term Loans
commitment(s)), as applicable; provided, however, that (i) the aggregate amount
of all such Increases shall not exceed $50,000,000 without the written consent
of the Required Lenders, (ii) any such Increase shall be in an amount not less
than $5,000,000, (iii) no Default or Event of Default shall exist at the time of
such request or as of the effective date of the Increase after giving effect to
the Revolving Loans or Incremental Term Loans made pursuant to such Increase,
(iv) the Borrower shall, after giving effect to the Revolving Loans or
Incremental Term Loans made pursuant to such Increase, be in compliance, on a
pro forma basis, with Section 8.23 hereof, and (v) all representations and
warranties contained in Section 6 hereof shall be true and correct in all
material respects at the time of such request and on the effective date of such
Increase.  The effective date (the “Increase Date”) of the Increase shall be
agreed upon by the Borrower and the Administrative Agent (such agreement not to
be unreasonably withheld or delayed).  On the Increase Date, the additional
Lender(s) (or, if applicable, existing Lender(s)) shall advance Revolving Loans
and/or make Incremental Term Loans, as applicable, in an amount sufficient such
that after giving effect to such advance(s) or loan(s) and the prepayment of
Loans by any Lender(s) whose commitment is not increased, each Lender shall have
outstanding its Revolver Percentage of Revolving Loans or Term Loan Percentage
of Incremental Term Loans, as applicable.  It shall be a condition to such
effectiveness that if any Eurodollar Loans are outstanding under the Revolving
Credit on the date of such effectiveness, such Eurodollar Loans shall be deemed
to be prepaid on such date (to the extent necessary to allocate such outstanding
Eurodollar Loans in accordance with the Percentage of each Lender after giving
effect to the related Increase) and the Borrower shall pay any amounts owing to
the Lenders pursuant to Section 1.12 hereof.  The Borrower agrees to pay all
reasonable costs and expenses of the Administrative Agent relating to any
Increase.  Notwithstanding anything herein to the contrary, no Lender shall have
any obligation to increase its Revolving Credit Commitment or make Incremental
Term Loans and no Lender’s Revolving Credit Commitment shall be increased
without its consent thereto, and each Lender may at its option, unconditionally
and without cause, decline to increase its Revolving Credit Commitment or make
Incremental Term Loans.  Notwithstanding the foregoing, the Borrower will use
commercially reasonable efforts to seek funding for any requested Increase from
the existing Lenders.
 
-19-

--------------------------------------------------------------------------------

 
 
The Incremental Term Loans (a) shall rank pari passu in right of payment and of
security with the Revolving Loans and the Term Loans, (b) Incremental Term Loans
shall have an amortization schedule identical to, on a percentage basis, the
then remaining amortization schedule for the then outstanding Term Loans,
(c) all Incremental Term Loans shall mature on or after November 4, 2015, and
(d) shall be treated substantially the same as the Term Loans (in each case,
including with respect to mandatory and voluntary prepayments), provided that,
except as set forth above, (i) the terms and conditions applicable to
Incremental Term Loans may be materially different from those of the Term Loans
and (ii) the interest rates applicable to the Incremental Term Loans shall be
determined by the Borrower and the Lenders thereof.
 
Commitments in respect of Incremental Term Loans and increases in Revolving
Credit Commitment shall become Commitments (or in the case of an increase in the
Revolving Commitment to be provided by an existing Lender, and increase in such
Lender’s applicable Revolving Credit Commitment) under this Agreement pursuant
to an amendment (an “Incremental Amendment”) to this Agreement and, as
appropriate, the other Loan Documents, executed by the Borrower, each Lender
agreeing to provide such Commitment, if any, each additional Lender, if any, and
the Administrative Agent.  The Incremental Amendment may, without the consent of
any other Lenders, effect such amendments to this Agreement and the other Loan
Documents as may be necessary or appropriate, in the reasonable opinion of the
Administrative Agent and the Borrower, to effect the provisions of this
Section 1.16.
 
Section 2.           Fees.
 
Section 2.1.    Fees.  (a) Revolving Credit Commitment Fee.  The Borrower shall
pay to the Administrative Agent for the ratable account of the Lenders in
accordance with their Revolver Percentages a commitment fee at the rate per
annum equal to the Applicable Margin for Commitment Fee (computed on the basis
of a year of 360 days and the actual number of days elapsed) on the average
daily Unused Revolving Credit Commitments.  Such commitment fee shall be payable
quarterly in arrears on the last day of each March, June, September, and
December in each year (commencing on the first such date occurring after the
date hereof) and on the Revolving Credit Termination Date, unless the Revolving
Credit Commitments are terminated in whole on an earlier date, in which event
the commitment fee for the period to the date of such termination in whole shall
be paid on the date of such termination.
 
 
-20-

--------------------------------------------------------------------------------

 
 
(b)Letter of Credit Fees.  On the date of issuance or extension, or increase in
the amount, of any Letter of Credit pursuant to Section 1.3 hereof, the Borrower
shall pay to the L/C Issuer for its own account a fronting fee equal to 0.375%
of the face amount of (or of the increase in the face amount of) such Letter of
Credit.  Quarterly in arrears, on the last day of each March, June, September,
and December, commencing on the first such date occurring after the date hereof,
the Borrower shall pay to the Administrative Agent, for the ratable benefit of
the Lenders in accordance with their Revolver Percentages, a letter of credit
fee at a rate per annum equal to the Applicable Margin for Letter of Credit Fee
(computed on the basis of a year of 360 days and the actual number of days
elapsed) in effect during each day of such quarter applied to the daily average
face amount of Letters of Credit outstanding during such quarter.  In addition,
the Borrower shall pay to the L/C Issuer for its own account the L/C Issuer’s
standard issuance, drawing, negotiation, amendment, assignment, and other
administrative fees for each Letter of Credit as established by the L/C Issuer
from time to time.
 
(c)Administrative Agent Fees.  The Borrower shall pay to the Administrative
Agent, for its own use and benefit, the fees agreed to between the
Administrative Agent and the Borrower in a fee letter dated February 18, 2011,
or as otherwise agreed to in writing between them.
 
(d)Audit Fees.  The Borrower shall pay to the Administrative Agent for its own
use and benefit charges for audits of the Collateral performed by the
Administrative Agent or its agents or representatives in such amounts as the
Administrative Agent may from time to time request (the Administrative Agent
acknowledging and agreeing that such charges shall be computed in the same
manner as it at the time customarily uses for the assessment of charges for
similar collateral audits); provided, however, that in the absence of any
Default and Event of Default, the Borrower shall not be required to pay the
Administrative Agent for more than one (1) such audit per calendar year.
 
Section 3.           Place and Application of Payments.
 
Section 3.1.    Place and Application of Payments.  All payments of principal of
and interest on the Loans and the Reimbursement Obligations, and of all other
Obligations payable by the Borrower under this Agreement and the other Loan
Documents, shall be made by the Borrower to the Administrative Agent by no later
than 1:00 p.m. (Chicago time) on the due date thereof at the office of the
Administrative Agent in Chicago, Illinois (or such other location as the
Administrative Agent may designate to the Borrower), for the benefit of the
Lender(s) or L/C Issuer entitled thereto.  Any payments received after such time
shall be deemed to have been received by the Administrative Agent on the next
Business Day.  All such payments shall be made in U.S. Dollars, in immediately
available funds at the place of payment, in each case without set-off or
counterclaim.  The Administrative Agent will promptly thereafter cause to be
distributed like funds relating to the payment of principal or interest on Loans
and on Reimbursement Obligations in which the Lenders have purchased
Participating Interests ratably to the Lenders and like funds relating to the
payment of any other amount payable to any Lender to such Lender, in each case
to be applied in accordance with the terms of this Agreement.  If the
Administrative Agent causes amounts to be distributed to the Lenders in reliance
upon the assumption that the Borrower will make a scheduled payment and such
scheduled payment is not so made, each Lender shall, on demand, repay to the
Administrative Agent the amount distributed to such Lender together with
interest thereon in respect of each day during the period commencing on the date
such amount was distributed to such Lender and ending on (but excluding) the
date such Lender repays such amount to the Administrative Agent, at a rate per
annum equal to:  (i) from the date the distribution was made to the date two
(2) Business Days after payment by such Lender is due hereunder, the Federal
Funds Rate for each such day and (ii) from the date two (2) Business Days after
the date such payment is due from such Lender to the date such payment is made
by such Lender, the Base Rate in effect for each such day.  
 
 
-21-

--------------------------------------------------------------------------------

 
 
Anything contained herein to the contrary notwithstanding (including, without
limitation, Section 1.9(b) hereof), all payments and collections received in
respect of the Obligations and all proceeds of the Collateral received, in each
instance, by the Administrative Agent or any of the Lenders after
(x) acceleration or the final maturity of the Obligations or (y) termination of
the Commitments as a result of an Event of Default shall be remitted to the
Administrative Agent and distributed as follows:
 
(a)first, to the payment of any outstanding costs and expenses incurred by the
Administrative Agent, and any security trustee therefor, in monitoring,
verifying, protecting, preserving or enforcing the Liens on the Collateral, in
protecting, preserving or enforcing rights under the Loan Documents, and in any
event including all costs and expenses of a character which the Borrower has
agreed to pay the Administrative Agent under Section 13.15 hereof (such funds to
be retained by the Administrative Agent for its own account unless it has
previously been reimbursed for such costs and expenses by the Lenders, in which
event such amounts shall be remitted to the Lenders to reimburse them for
payments theretofore made to the Administrative Agent);  
 
(b)second, to the payment of the Swing Loans, both for principal and accrued but
unpaid interest;
 
(c)third, to the payment of any outstanding interest and fees due under the Loan
Documents to be allocated pro rata in accordance with the aggregate unpaid
amounts owing to each holder thereof;
 
(d)fourth, to the payment of principal on the Loans (other than Swing Loans),
unpaid Reimbursement Obligations, together with amounts to be held by the
Administrative Agent as collateral security for any outstanding L/C Obligations
pursuant to Section 9.4 hereof (until the Administrative Agent is holding an
amount of cash equal to the then outstanding amount of all such
L/C Obligations), and, to the extent such amount constitutes proceeds of
Collateral, Hedging Liability, the aggregate amount paid to, or held as
collateral security for, the Lenders and L/C Issuer and, in the case of Hedging
Liability, their Affiliates to be allocated pro rata in accordance with the
aggregate unpaid amounts owing to each holder thereof;
 
(e)fifth, to the payment of all other unpaid Obligations and all other
indebtedness, obligations, and liabilities of the Borrower and its Subsidiaries
secured by the Loan Documents (including, without limitation, Funds Transfer and
Deposit Account Liability) to be allocated pro rata in accordance with the
aggregate unpaid amounts owing to each holder thereof; and
 
 
-22-

--------------------------------------------------------------------------------

 
 
(f)finally, to the Borrower or whoever else may be lawfully entitled thereto.
 
Section 3.2. Account Debit.  The Borrower hereby irrevocably authorizes the
Administrative Agent to charge any of the Borrower’s deposit accounts maintained
with the Administrative Agent for the amounts from time to time necessary to pay
any then due Obligations; provided that the Borrower acknowledges and agrees
that the Administrative Agent shall not be under an obligation to do so and the
Administrative Agent shall not incur any liability to the Borrower or any other
Person for the Administrative Agent’s failure to do so.
 
Section 4.            Guaranties and Collateral.
 
Section 4.1.    Guaranties.  The payment and performance of the Obligations,
Hedging Liability, and Funds Transfer and Deposit Account Liability shall at all
times be guaranteed by the Parent and each direct and indirect Subsidiary of the
Borrower pursuant to Section 12 hereof or pursuant to one or more guaranty
agreements in form and substance reasonably acceptable to the Administrative
Agent, as the same may be amended, modified or supplemented from time to time
(individually a “Guaranty” and collectively the “Guaranties” and each of the
Parent and each such Subsidiary executing and delivering this Agreement as a
Guarantor (including any Subsidiary hereafter executing and delivering an
Additional Guarantor Supplement in the form called for by Section 12 hereof) or
a separate Guaranty being referred to herein as a “Guarantor” and collectively
the “Guarantors”); provided, however, that unless otherwise required by the
Administrative Agent or the Required Lenders during the existence of any Event
of Default, a Foreign Subsidiary shall not be required to be a Guarantor
hereunder to the extent providing such Guaranty would cause a material adverse
effect on the Borrower’s federal income tax liability.
 
Section 4.2.    Collateral.  The Obligations, Hedging Liability, and Funds
Transfer and Deposit Account Liability shall be secured by (a) valid, perfected,
and enforceable Liens on all issued and outstanding equity interests of the
Borrower and its Subsidiaries and (b) valid, perfected, and enforceable Liens on
all right, title, and interest of the Borrower and each Guarantor in all of
their accounts, chattel paper, instruments, documents, general intangibles,
letter-of-credit rights, supporting obligations, deposit accounts, investment
property, inventory equipment, fixtures, commercial tort claims, real estate and
certain other Property, whether now owned or hereafter acquired or arising, and
all proceeds thereof; provided, however, that unless otherwise required by the
Administrative Agent or the Required Lenders during the existence of an Event of
Default:  (i) Liens on local petty cash accounts maintained by the Borrower and
the Guarantors in proximity to their operations need not be perfected provided
that the total amount on deposit at any one time not so perfected shall not
exceed $100,000 in the aggregate and Liens on payroll accounts maintained by the
Borrower and the Guarantors need not be perfected provided the total amount on
deposit at any time does not exceed at any time the then current amount of their
payroll obligations, (ii) Liens on vehicles which are subject to a certificate
of title law need not be perfected provided that the total value of such
property at any one time not so perfected shall not exceed $250,000 in the
aggregate, (iii) Liens on the Voting Equity of a Foreign Subsidiary which, if
granted, would cause a material adverse effect on the Borrower’s federal income
tax liability shall be limited to 66% of the total outstanding Voting Equity of
such Foreign Subsidiary, (iv) Liens on equipment located at facilities owned or
maintained by the Borrower’s co-packers shall not be perfected to the extent
that the book value of any such individual item of equipment does not exceed
$50,000 and the book value of all such equipment does not exceed $1,000,000 in
the aggregate, and (v) except as otherwise required by Section 8.27 hereof,
Liens will not be granted on patents, patent licenses, trademarks, trademark
licenses and other intellectual property in each case registered in
jurisdictions outside the United States of America.  To the extent that the
exceptions set forth in clauses (i), (ii), (iii) or (iv) of the preceding
sentence cease to apply as a result of the occurrence of a Default or Event of
Default, such exceptions shall again be available to the Borrower and the
Guarantors when such Default or Event of Default is cured or otherwise ceases to
exist.  The Borrower acknowledges and agrees that the Liens on the Collateral
shall be granted to the Administrative Agent for the benefit of the holders of
the Obligations, the Hedging Liability, and the Funds Transfer and Deposit
Account Liability and shall be valid and perfected first priority Liens subject,
however, to the proviso appearing at the end of the preceding sentence and to
Liens permitted by Section 8.8 hereof, in each case pursuant to one or more
Collateral Documents from such Persons, each in form and substance reasonably
satisfactory to the Administrative Agent.
 
 
-23-

--------------------------------------------------------------------------------

 
 
Section 4.3.    Liens on Real Property.  In the event that the Borrower or any
Guarantor owns or hereafter acquires any real property, the Borrower shall, or
shall cause such Guarantor to, execute and deliver to the Administrative Agent a
mortgage or deed of trust acceptable in form and substance to the Administrative
Agent for the purpose of granting to the Administrative Agent (or a security
trustee therefor) a Lien on such real property to secure the Obligations,
Hedging Liability, and Funds Transfer and Deposit Account Liability, shall pay
all taxes, costs, and expenses incurred by the Administrative Agent in recording
such mortgage or deed of trust, and shall supply to the Administrative Agent at
the Borrower’s cost and expense a survey, environmental report, hazard insurance
policy, appraisal report, and a mortgagee’s policy of title insurance from a
title insurer acceptable to the Administrative Agent insuring the validity of
such mortgage or deed of trust and its status as a first Lien (subject to Liens
permitted by this Agreement) on the real property encumbered thereby and such
other instrument, documents, certificates, and opinions reasonably required by
the Administrative Agent in connection therewith.
 
Section 4.4.    Further Assurances.  The Borrower agrees that it shall, and
shall cause each Guarantor to, from time to time at the request of the
Administrative Agent or the Required Lenders, execute and deliver such documents
and do such acts and things as the Administrative Agent or the Required Lenders
may reasonably request in order to provide for or perfect or protect such Liens
on the Collateral.  In the event the Borrower or any Guarantor forms or acquires
any other Subsidiary after the date hereof, except as otherwise provided in
Sections 4.1 and 4.2 above, the Borrower shall promptly upon such formation or
acquisition cause such newly formed or acquired Subsidiary to execute a Guaranty
and such Collateral Documents as the Administrative Agent may then reasonably
require, and the Borrower shall also deliver to the Administrative Agent, or
cause such Subsidiary to deliver to the Administrative Agent, at the Borrower’s
cost and expense, such other instruments, documents, certificates, and opinions
reasonably required by the Administrative Agent in connection therewith.
 
 
-24-

--------------------------------------------------------------------------------

 
 
Section 5.           Definitions; Interpretation.
 
Section 5.1.    Definitions.  The following terms when used herein shall have
the following meanings:
 
 “Acquired Business” means the entity or assets acquired by the Borrower or a
Subsidiary in an Acquisition, whether before or after the date hereof.
 
“Acquisition” means any transaction or series of related transactions for the
purpose of or resulting, directly or indirectly, in (a) the acquisition of all
or substantially all of the assets of a Person, or of any business or division
of a Person, (b) the acquisition of in excess of 50% of the capital stock,
partnership interests, membership interests or equity of any Person (other than
a Person that is a Subsidiary), or otherwise causing any Person to become a
Subsidiary, or (c) a merger or consolidation or any other combination with
another Person (other than a Person that is a Subsidiary) provided that the
Borrower or the Subsidiary is the surviving entity.
 
“Act” is defined in Section 13.24 hereof.
 
“Adjusted LIBOR” is defined in Section 1.4(b) hereof.
 
“Administrative Agent” means Bank of Montreal, in is capacity as Administrative
Agent hereunder, and any successor in such capacity pursuant to Section 11.7
hereof.
 
 “Administrative Questionnaire” means an Administrative Questionnaire in a form
supplied by the Administrative Agent.
 
“Affected Lender” is defined in Section 1.14 hereof.
 
“Affiliate” means any Person directly or indirectly controlling or controlled
by, or under direct or indirect common control with, another Person.  A Person
shall be deemed to control another Person for purposes of this definition if
such Person possesses, directly or indirectly, the power to direct, or cause the
direction of, the management and policies of the other Person, whether through
the ownership of voting securities, common directors, trustees or officers, by
contract or otherwise; provided that, in any event for purposes of this
definition, any Person that owns, directly or indirectly, 15% or more of the
securities having the ordinary voting power for the election of directors or
governing body of a corporation or 15% or more of the partnership or other
ownership interest of any other Person (other than as a limited partner of such
other Person) will be deemed to control such corporation or other Person.  
 
“Agreement” means this Credit Agreement, as the same may be amended, modified,
restated or supplemented from time to time pursuant to the terms hereof.
 
“Applicable Margin” means, with respect to Loans, Reimbursement Obligations, and
the commitment fees and letter of credit fees payable under Section 2.1 hereof,
until the first Pricing Date, the rates per annum shown opposite Level II below,
and thereafter from one Pricing Date to the next the Applicable Margin means the
rates per annum determined in accordance with the following schedule:
 
 
-25-

--------------------------------------------------------------------------------

 
 
Level
 
Total Funded Debt
to EBITDA Ratio
for Such Pricing
Date
 
Applicable Margin for
Base Rate Loans under
revolving credit and
Term Credit and
Reimbursement
Obligations shall be:
   
Applicable Margin for
Eurodollar Loans under
Revolving credit and
Term Credit and Letter
of credit Fee Shall Be:
   
Applicable Margin
for Commitment Fee
Shall Be:
                               
IV
 
Greater than or equal to 2.50 to 1.0
    2.75 %     3.75 %     0.50 %                              
III
 
Less than 2.50 to 1.0, but greater than or equal to 2.00 to 1.0
    2.25 %     3.25 %     0.50 %                              
II
 
Less than 2.00 to 1.0, but greater than or equal to 1.50 to 1.0
    1.75 %     2.75 %     0.375 %                               I  
Less than 1.50 to 1.0
    1.25 %     2.25 %     0.375 %

 
For purposes hereof, the term “Pricing Date” means, for any fiscal quarter of
the Borrower ending on or after March 31, 2011, the date on which the
Administrative Agent is in receipt of the Borrower’s most recent financial
statements (and, in the case of the year-end financial statements, audit report)
for the fiscal quarter then ended, pursuant to Section 8.5 hereof.  The
Applicable Margin shall be established based on the Total Funded Debt to EBITDA
Ratio for the most recently completed fiscal quarter and the Applicable Margin
established on a Pricing Date shall remain in effect until the next Pricing
Date.  If the Borrower has not delivered its financial statements by the date
such financial statements (and, in the case of the year-end financial
statements, audit report) are required to be delivered under Section 8.5 hereof,
until such financial statements and audit report are delivered, the Applicable
Margin shall be the highest Applicable Margin (i.e., Level IV shall apply).  If
the Borrower subsequently delivers such financial statements before the next
Pricing Date, the Applicable Margin established by such late delivered financial
statements shall take effect from the date of delivery until the next Pricing
Date.  In all other circumstances, the Applicable Margin established by such
financial statements shall be in effect from the Pricing Date that occurs
immediately after the end of the fiscal quarter covered by such financial
statements until the next Pricing Date.  Each determination of the Applicable
Margin made by the Administrative Agent in accordance with the foregoing shall
be conclusive and binding on the Borrower and the Lenders if reasonably
determined.  In the event that any financial statement or Compliance Certificate
delivered pursuant hereto is inaccurate, and such inaccuracy, if corrected,
would have led to the imposition of a higher Applicable Margin for any period
than the Applicable Margin applied for that period, then (i) the Borrower shall
immediately deliver to the Administrative Agent a corrected financial statement
and a corrected Compliance Certificate for that period, (ii) the Applicable
Margin shall be determined based on the corrected Compliance Certificate for
that period, and (iii) the Borrower shall immediately pay to the Administrative
Agent (for the account of the Lenders during that period or their successors and
assigns) the accrued additional interest owing as a result of such increased
Applicable Margin for that period. This paragraph shall not limit any
other rights of Agent or the Lenders (including, without limitation, rights
under Section 9 hereof), and shall survive until the payment in full in cash of
the aggregate outstanding principal balance of the Loans.
 
 
-26-

--------------------------------------------------------------------------------

 
 
“Application” is defined in Section 1.3(b) hereof.
 
“Approved Fund” means any Fund that is administered or managed by (a) a Lender,
(b) an Affiliate of a Lender or (c) an entity or an Affiliate of an entity that
administers or manages a Lender.
 
“Assignment and Acceptance” means an assignment and acceptance entered into by a
Lender and an Eligible Assignee (with the consent of any party whose consent is
required by Section 13.12 hereof), and accepted by the Administrative Agent, in
substantially the form of Exhibit G or any other form approved by the
Administrative Agent.
 
“Authorized Representative” means those persons shown on the list of officers
provided by the Borrower pursuant to Section 7.2(h) hereof or on any update of
any such list provided by the Borrower to the Administrative Agent, or any
further or different officers of the Borrower so named by any Authorized
Representative of the Borrower in a written notice to the Administrative Agent.
 
“Available Cash” means, at any time the same is to be determined, the lesser of
(x) $5,000,000 or (y) the available amount of unrestricted cash maintained by
the Borrower on deposit with any Lender (or Affiliates of a Lender) in an
account subject to a deposit account control agreement in form and substance
satisfactory to the Administrative Agent.
 
“Base Rate” is defined in Section 1.4(a) hereof.
 
“Base Rate Loan” means a Loan bearing interest at a rate specified in
Section 1.4(a) hereof.
 
“Best Life Purchase Obligation” means the unpaid balance, including principal
and interest, of the remaining purchase price for the assets purchased by the
Borrower pursuant to the Asset Purchase and Sale Agreement dated as of December
6, 2010, among Best Life Corporation, Bob Greene, and the Borrower.
 
“Borrower” is defined in the introductory paragraph of this Agreement.
 
“Borrowing” means the total of Loans of a single type advanced, continued for an
additional Interest Period, or converted from a different type into such type by
the Lenders under a Credit on a single date and, in the case of Eurodollar
Loans, for a single Interest Period.  Borrowings of Loans are made and
maintained ratably from each of the Lenders under a Credit according to their
Percentages of such Credit.  A Borrowing is “advanced” on the day Lenders
advance funds comprising such Borrowing to the Borrower, is “continued” on the
date a new Interest Period for the same type of Loans commences for such
Borrowing, and is “converted” when such Borrowing is changed from one type of
Loans to the other, all as determined pursuant to Section 1.6
hereof.  Borrowings of Swing Loans are made by the Swing Line Lender in
accordance with the procedures set forth in Section 1.7 hereof.
 
 
-27-

--------------------------------------------------------------------------------

 
 
“Brandeis License” is defined in Schedule 5.1 hereof.
 
“Business Day” means any day (other than a Saturday or Sunday) on which banks
are not authorized or required to close in Chicago, Illinois and, if the
applicable Business Day relates to the advance or continuation of, or conversion
into, or payment of a Eurodollar Loan, on which banks are dealing in U.S. Dollar
deposits in the interbank eurodollar market in London, England and Nassau,
Bahamas.
 
“Capital Expenditures” means, with respect to any Person for any period, the
aggregate amount of all expenditures (whether paid in cash or accrued as a
liability) by such Person during that period for the acquisition or leasing
(pursuant to a Capital Lease) of fixed or capital assets or additions to
property, plant, or equipment (including replacements, capitalized repairs, and
improvements) which should be capitalized on the balance sheet of such Person in
accordance with GAAP (excluding (i) normal replacements and maintenance which
are properly charged to current operations, (ii) any expenditures made with the
proceeds of any Disposition permitted under Section 8.10 hereof, to the extent
that the proceeds therefrom are permitted to be reinvested pursuant to
Section 1.9(b) hereof, (iii) any expenditure made with that portion of the
proceeds of the sale or issuance of securities that is not required to be used
to prepay the Loans, (iv) expenditures which are contractually required to be,
and are, reimbursed in cash by an unrelated third party to the Parent, the
Borrower or any of its Subsidiaries during such period of calculation, (v) that
portion, if any, of any Permitted Acquisition effected pursuant to
Section 8.9(h) hereof which would be required to be accounted for as a capital
expenditure in accordance with GAAP, and (vi) capitalized interest).  For
purposes of this definition, the purchase price of equipment that is purchased
simultaneously with the trade-in of existing equipment or with insurance
proceeds shall be included in Capital Expenditures only to the extent of the
gross amount by which such purchase price exceeds the credit granted by the
seller of such equipment for the equipment being traded in at such time or the
amount of such insurance proceeds, as the case may be.
 
“Capital Lease” means any lease of Property which in accordance with GAAP is
required to be capitalized on the balance sheet of the lessee.
 
“Capitalized Lease Obligation” means, for any Person, the amount of the
liability shown on the balance sheet of such Person in respect of a Capital
Lease determined in accordance with GAAP.
 
 
-28-

--------------------------------------------------------------------------------

 
 
“Change of Control” means any of (a) the Parent ceases to own legally and
beneficially 100%, of the issued and outstanding equity interests of the
Borrower, (b) the acquisition by any “person” or “group” (as such terms are used
in sections 13(d) and 14(d) of the Securities Exchange Act of 1934, as amended)
at any time of beneficial ownership of 35% or more of the outstanding capital
stock or other equity interests of the Parent on a fully-diluted basis, (c) the
failure of individuals who are members of the board of directors (or similar
governing body) of the Parent on the Closing Date (together with any new or
replacement directors whose initial nomination for election was approved by a
majority of the directors who were either directors on the Closing Date or
previously so approved) to constitute a majority of the board of directors (or
similar governing body) of the Parent, or (d) any “Change of Control” (or words
of like import), as defined in any agreement or indenture relating to any issue
of Indebtedness for Borrowed Money of the Parent or any Guarantor shall occur.
 
“Carry Forward Amount” is defined in Section 8.23(c) hereof.
 
“Closing Date” means the date of this Agreement or such later Business Day upon
which each condition described in Section 7.2 shall be satisfied or waived in a
manner reasonably acceptable to the Administrative Agent in its discretion.
 
“Code” means the Internal Revenue Code of 1986, as amended, and any successor
statute thereto.
 
“Collateral” means all properties, rights, interests, and privileges from time
to time subject to the Liens granted to the Administrative Agent, or any
security trustee therefor, by the Collateral Documents.
 
“Collateral Account” is defined in Section 9.4 hereof.
 
“Collateral Documents” means the Security Agreements, the Master Reaffirmation,
and all other mortgages, deeds of trust, security agreements, pledge agreements,
assignments, financing statements and other documents as shall from time to time
secure or relate to the Obligations, the Hedging Liability, and the Funds
Transfer and Deposit Account Liability or any part thereof.
 
“Commitments” means the Revolving Credit Commitments and the Term Loan
Commitments.
 
“Compliance Certificate” has the meaning set forth in Section 8.5(j) hereof.
 
“Continuing Lender” is defined in Section 13.26 hereof.
 
“Controlled Group” means all members of a controlled group of corporations and
all trades or businesses (whether or not incorporated) under common control
which, together with the Borrower, are treated as a single employer under
Section 414 of the Code.
 
“Credit” means any of the Revolving Credit or the Term Credit.
 
“Credit Event” means the advancing of any Loan, or the issuance of, or extension
of the expiration date or increase in the amount of, any Letter of Credit.
 
 
-29-

--------------------------------------------------------------------------------

 
 
“Debt Service” means, with reference to any period (each a “Test Period”), the
sum of (a) all scheduled payments of principal made or to be made during such
period with respect to Indebtedness for Borrowed Money of the Parent, the
Borrower and its Subsidiaries and, (b) Interest Expense paid in cash for such
period.
 
“Default” means any event or condition the occurrence of which would, with the
passage of time or the giving of notice, or both, constitute an Event of
Default.  
 
“Defaulting Lender” means any Lender that (a) has failed to fund any portion of
the Loans, participations in L/C Obligations or participations in Swing Line
Loans required to be funded by it hereunder (herein, a “Defaulted Loan”) within
two (2) Business Days of the date required to be funded by it hereunder unless
such failure has been cured, (b) has otherwise failed to pay over to the
Administrative Agent or any other Lender any other amount required to be paid by
it hereunder within two (2) Business Days of the date when due, unless the
subject of a good faith dispute or unless such failure has been cured, or
(c) has been deemed insolvent or become the subject of a bankruptcy or
insolvency proceeding or a receiver or conservator has been appointed for such
Lender.
 
“Defaulting Lender Excess” means, with respect to any Defaulting Lender, the
excess, if any, of such Defaulting Lender’s Percentage of the aggregate
outstanding principal amount of Loans of all Lenders (calculated as if all
Lenders had funded all of their respective Loans) over the aggregate outstanding
principal amount of all Loans of such Defaulting Lender.
 
“Defaulting Lender Period” means, with respect to any Defaulting Lender, the
period commencing on the date upon which such Lender first became a Defaulting
Lender and ending on the earliest of the following dates:  (i) the date on which
all Commitments are cancelled or terminated and/or the Obligations are declared
or become immediately due and payable and (ii) the date on which (a) such
Defaulting Lender is no longer insolvent, the subject of a bankruptcy or
insolvency proceeding or, if applicable, under the direction of a receiver or
conservator, (b) the Defaulting Lender Excess with respect to such Defaulting
Lender shall have been reduced to zero (whether by the funding by such
Defaulting Lender of any Defaulted Loans of such Defaulting Lender or
otherwise), and (c) such Defaulting Lender shall have delivered to the Borrower
and the Administrative Agent a written reaffirmation of its intention to honor
its obligations hereunder with respect to its Commitments.
 
“Designated Disbursement Account” means the account of the Borrower maintained
with the Administrative Agent or its Affiliate and designated in writing to the
Administrative Agent as the Borrower’s Designated Disbursement Account (or such
other account as the Borrower and the Administrative Agent may otherwise agree).
 
“Disposition” means the sale, lease, conveyance or other disposition of
Property, other than sales or other dispositions expressly permitted under
Sections 8.10(a), 8.10(b), or 8.10(d) hereof.
 
“Dodd-Frank Act” is defined in Section 10.3(a) hereof.
 
 
-30-

--------------------------------------------------------------------------------

 
 
“Domestic Subsidiary” means a Subsidiary that is not a Foreign Subsidiary.
 
“EBITDA” means, with reference to any period, Net Income for such period plus
all amounts deducted in arriving at such Net Income amount in respect of
(a) Interest Expense for such period, (b) federal, state, and local income and
franchise taxes for such period, (c) depreciation of fixed assets and
amortization of intangible assets for such period, (d) non-cash equity
compensation, (e) non-cash warrant expenses, (f) any write off or amortization
of deferred financing costs, (g) any other non-recurring expenses, losses and
charges reducing Net Income which do not represent a cash item in such period or
any future period, and (h) the cumulative effect of changes in accounting
principles as required by GAAP; provided that for the purposes of calculating
the Total Funded Debt/EBITDA Ratio and the ratio set forth in Section 8.23(b)
hereof as of the end of each fiscal quarter of the Parent for the four fiscal
quarter period then ended, the EBITDA for any Acquired Business acquired by the
Parent or any Subsidiary pursuant to a Permitted Acquisition during such four
fiscal quarter period shall be included on a pro forma basis for such four
fiscal quarter period (assuming the consummation of such acquisition and the
incurrence or assumption of any Indebtedness for Borrowed Money in connection
therewith occurred as of the first day of such four fiscal quarter period).
 
“Effective Date” is defined in Exhibit G hereof.
 
“Eligible Assignee” means (a) a Lender, (b) an Affiliate of a Lender, (c) an
Approved Fund, and (d) any other Person (other than a natural person) approved
by (i) the Administrative Agent, (ii) in the case of any assignment of a
Revolving Credit Commitment, the L/C Issuer, and (iii) unless an Event of
Default has occurred and is continuing, the Borrower (each such approval not to
be unreasonably withheld or delayed, it being understood that an assignment to a
competitor of the Borrower or its Subsidiaries is grounds upon which the
Borrower may reasonably withhold its approval of such assignability); provided
that notwithstanding the foregoing, “Eligible Assignee” shall not include the
Borrower or any Guarantor or any of the Borrower’s or such Guarantor’s
Affiliates or Subsidiaries.
 
“Eligible Line of Business” means any business engaged in as of the date of this
Agreement by the Borrower or any of its Subsidiaries and any business ancillary
thereto relating to any food, beverage or health related product or service in
the functional, healthy, or specialty foods segments, in any channel of
distribution.
 
“Equity Issuance Prepayment Percentage” means either (a) 50%, or (b) 25% if
(i) the Borrower’s Total Funded Debt to EBITDA Ratio is less than or equal to
2.00 to 1.0 as evidenced by the Compliance Certificate most recently furnished
to the Administrative Agent and the Lenders for the fiscal period ending prior
to the date of any equity issuance referred to in Section 1.9(b) (ii) hereof,
and (ii) no Default or Event of Default has occurred and is continuing at such
time.  
 
“ERISA” means the Employee Retirement Income Security Act of 1974, as amended,
or any successor statute thereto.
 
 
-31-

--------------------------------------------------------------------------------

 
 
“Eurodollar Loan” means a Loan bearing interest at the rate specified in
Section 1.4(b) hereof.
 
“Eurodollar Reserve Percentage” is defined in Section 1.4(b) hereof.
 
“Event of Default” means any event or condition identified as such in
Section 9.1 hereof.
 
“Event of Loss” means, with respect to any Property, any of the
following:  (a) any loss, destruction or damage of such Property or (b) any
condemnation, seizure, or taking, by exercise of the power of eminent domain or
otherwise, of such Property, or confiscation of such Property or the requisition
of the use of such Property.
 
“Excess Cash Flow” means, with respect to any period (without duplication), the
amount (if any) by which (a) EBITDA (but determined for such purposes without
giving effect to any extraordinary gains or losses) during such period exceeds
(b) the sum of (i) Interest Expense payable in cash during such period, plus
(ii) federal, state and local income and franchise taxes payable in cash during
such period, plus (iii) the aggregate amount of payments required to be made,
and actually made, by the Parent, the Borrower and its Subsidiaries during such
period in respect of all principal on all Indebtedness of Borrowed Money
(whether at maturity, as a result of mandatory sinking fund redemption,
mandatory prepayment, acceleration or otherwise, but excluding payments made
under the Revolving Credit and excluding prepayments of the Term Loans made
under Section 1.9 hereof), plus (iv) the aggregate amount of Capital
Expenditures made by the Parent, the Borrower and its Subsidiaries during such
period to the extent permitted by this Agreement and not financed with proceeds
of Indebtedness for Borrowed Money (but excluding credit extended under the
Revolving Credit), plus (v) any increases in non-debt, non-cash working capital
of the Parent, the Borrower and its Subsidiaries for such period, minus (vi) any
decreases in non-debt, non-cash working capital of the Parent, the Borrower and
its Subsidiaries for such period.
 
“Excess Cash Flow Prepayment Percentage” means either (a) 25% or (b) 0% if
(i) the Total Funded Debt/EBITDA Ratio for any fiscal year occurring after the
date of this Agreement is less than 2.00 to 1.0 as evidenced by the most recent
fiscal year-end Compliance Certificate furnished to the Administrative Agent
pursuant to Section 8.5(b) hereof, and (ii) no Default or Event of Default has
occurred and is continuing at such time.  
 
“Excess Interest” is defined in Section 13.20 hereof.
 
“FATCA” means Sections 1471 through 1474 of the Code and any regulations or
official interpretations thereof (including any Revenue Ruling, Revenue
Procedure, Notice or similar guidance issued by the U.S. Internal Revenue
Service thereunder as a precondition to relief or exemption from taxes under
such provisions).
 
“Federal Funds Rate” means the fluctuating interest rate per annum described in
part (i) of clause (b) of the definition of Base Rate appearing in Section
1.4(a) hereof.
 
 
-32-

--------------------------------------------------------------------------------

 
 
“Foreign Subsidiary” means each Subsidiary which (a) is organized under the laws
of a jurisdiction other than the United States of America or any state thereof
or the District of Columbia, (b) conducts substantially all of its business
outside of the United States of America, and (c) has substantially all of its
assets outside of the United States of America.
 
“Fund” means any Person (other than a natural person) that is (or will be)
engaged in making, purchasing, holding or otherwise investing in commercial
loans and similar extensions of credit in the ordinary course of its business.
 
“Funds Transfer and Deposit Account Liability” means the liability of the
Borrower or any Guarantor owing to any of the Lenders, or any Affiliates of such
Lenders, arising out of (a) the execution or processing of electronic transfers
of funds by automatic clearing house transfer, wire transfer or otherwise to or
from deposit accounts of the Borrower and/or any Guarantor now or hereafter
maintained with any of the Lenders or their Affiliates, (b) the acceptance for
deposit or the honoring for payment of any check, draft or other item with
respect to any such deposit accounts, and (c) any other deposit, disbursement,
and cash management services afforded to the Borrower or any Guarantor by any of
such Lenders or their Affiliates.
 
“GAAP” means generally accepted accounting principles set forth from time to
time in the opinions and pronouncements of the Accounting Principles Board and
the American Institute of Certified Public Accountants and statements and
pronouncements of the Financial Accounting Standards Board (or agencies with
similar functions of comparable stature and authority within the U.S. accounting
profession), which are applicable to the circumstances as of the date of
determination, consistently applied.
 
“Guarantor” and “Guarantors” each is defined in Section 4.1 hereof.
 
“Guaranty” and “Guaranties” each is defined in Section 4.1 hereof.
 
“Hedging Liability” means the liability of the Borrower or any Guarantor to any
of the Lenders, or any Affiliates of such Lenders, in respect of any interest
rate, foreign currency, and/or commodity swap, exchange, cap, collar, floor,
forward, future or option agreement, or any other similar interest rate,
currency or commodity hedging arrangement, as the Borrower or such Guarantor, as
the case may be, may from time to time enter into with any one or more of the
Lenders party to this Agreement or their Affiliates.  
 
“Holder” is defined in Section 13.15(a) hereof.
 
“Hostile Acquisition” means the acquisition of the capital stock or other equity
interests of a Person through a tender offer or similar solicitation of the
owners of such capital stock or other equity interests which has not been
approved (prior to such acquisition) by resolutions of the Board of Directors of
such Person or by similar action if such Person is not a corporation, or as to
which such approval has been withdrawn.
 
“Increase Date” is defined in Section 1.16 hereof.
 
 
-33-

--------------------------------------------------------------------------------

 
 
“Increase Amendment” is defined in Section 1.16 hereof.
 
“Incremental Term Loans” is defined in Section 1.16 hereof, and as so defined
includes a Base Rate Loan or a Eurodollar Loan, each of which is a “type” of
Term Loan hereunder.
 
“Indebtedness for Borrowed Money” means for any Person (without duplication)
(a) all indebtedness created, assumed or incurred in any manner by such Person
representing money borrowed (including by the issuance of debt securities),
(b) all indebtedness for the deferred purchase price of property or services
(other than trade accounts payable arising in the ordinary course of business
which are not more than ninety (90) days past due), (c) all indebtedness secured
by any Lien upon Property of such Person, whether or not such Person has assumed
or become liable for the payment of such indebtedness, (d) all Capitalized Lease
Obligations of such Person, and (e) all obligations of such Person on or with
respect to letters of credit, bankers’ acceptances and other extensions of
credit whether or not representing obligations for borrowed money.  
 
“Indemnitee” is defined in Section 13.15(a) hereof.
 
“Information” is defined in Section 13.25 hereof.
 
“Intercompany Agreements” means and includes the Management and Administrative
Services Agreement and the Tax Sharing Agreement.
 
“Interest Expense” means, with reference to any period, the sum of all interest
charges (including imputed interest charges with respect to Capitalized Lease
Obligations and all amortization of debt discount and expense) of the Parent,
the Borrower and its Subsidiaries for such period determined on a consolidated
basis in accordance with GAAP.  
 
“Interest Payment Date” means (a) with respect to any Eurodollar Loan, the last
day of each Interest Period with respect to such Eurodollar Loan and on the
maturity date and, if the applicable Interest Period is longer than (3) three
months, on each day occurring every three (3) months after the commencement of
such Interest Period, (b) with respect to any Base Rate Loan (other than Swing
Loans), the last day of every calendar quarter and on the maturity date, and
(c) as to any Swing Loan, (i) bearing interest by reference to the Base Rate,
the last day of every calendar month, and on the maturity date and (ii) bearing
interest by reference to the Swing Line Lender’s Quoted Rate, the last day of
the Interest Period with respect to such Swing Loan, and on the maturity date.
 
-34-

--------------------------------------------------------------------------------

 
 
“Interest Period” means the period commencing on the date a Borrowing of
Eurodollar Loans or Swing Loans (bearing interest at the Swing Line Lender’s
Quoted Rate) is advanced, continued, or created by conversion and ending (a) in
the case of Eurodollar Loans, 1, 2, 3, or 6 months thereafter and (b) in the
case of Swing Loans bearing interest at the Swing Line Lender’s Quoted Rate, on
the date one (1) to five (5) Business Days thereafter as mutually agreed by the
Borrower and the Swing Line Lender, provided, however, that:
 
(i)no Interest Period with respect to any portion of Loans of any type shall
extend beyond the final maturity date of such Loans;
 
(ii)no Interest Period with respect to any portion of the Term Loans shall
extend beyond a date on which the Borrower is required to make a scheduled
payment of principal on the Term Loans, unless the sum of (a) the aggregate
principal amount of Term Loans that are Base Rate Loans plus (b) the aggregate
principal amount of Term Loans that are Eurodollar Loans with Interest Periods
expiring on or before such date equals or exceeds the principal amount to be
paid on the Term Loans on such payment date;
 
(iii)whenever the last day of any Interest Period would otherwise be a day that
is not a Business Day, the last day of such Interest Period shall be extended to
the next succeeding Business Day, provided that, if such extension would cause
the last day of an Interest Period for a Borrowing of Eurodollar Loans to occur
in the following calendar month, the last day of such Interest Period shall be
the immediately preceding Business Day; and
 
(iv)for purposes of determining an Interest Period for a Borrowing of Eurodollar
Loans, a month means a period starting on one day in a calendar month and ending
on the numerically corresponding day in the next calendar month; provided,
however, that if there is no numerically corresponding day in the month in which
such an Interest Period is to end or if such an Interest Period begins on the
last Business Day of a calendar month, then such Interest Period shall end on
the last Business Day of the calendar month in which such Interest Period is to
end.
 
“L/C Issuer ” means Bank of Montreal (and one or more of its Affiliates) or any
other Lender selected by the Borrower and reasonably satisfactory to the
Administrative Agent, in its capacity as the issuer of Letters of Credit
hereunder, and its successors in such capacity as provided in Section 1.3(h)
hereof.
 
“L/C Obligations” means the aggregate undrawn face amounts of all outstanding
Letters of Credit and all unpaid Reimbursement Obligations.
 
“L/C Sublimit” means $5,000,000, as reduced pursuant to the terms hereof.
 
“Legal Requirement” means any treaty, convention, statute, law, regulation,
ordinance, license, permit, governmental approval, injunction, judgment, order,
consent decree or other requirement of any governmental authority, whether
federal, state, or local.
 
 
-35-

--------------------------------------------------------------------------------

 
 
“Lenders” means and includes Bank of Montreal and the other financial
institutions from time to time party to this Agreement, including each assignee
Lender pursuant to Section 13.12 hereof and, unless the context otherwise
requires, the Swing Line Lender.
 
“Lending Office” is defined in Section 10.4 hereof.
 
“Letter of Credit” is defined in Section 1.3(a) hereof.
 
“LIBOR” is defined in Section 1.4(b) hereof.
 
“Lien” means any mortgage, lien, security interest, pledge, charge or
encumbrance of any kind in respect of any Property, including the interests of a
vendor or lessor under any conditional sale, Capital Lease or other title
retention arrangement.  For avoidance of doubt, “Lien” shall not include any
license of intellectual property.
 
“Loan” means any Revolving Loan, Swing Loan, Term Loan or Incremental Term Loan,
whether outstanding as a Base Rate Loan or Eurodollar Loan or otherwise, each of
which is a “type” of Loan hereunder.
 
“Loan Documents” means this Agreement, the Notes (if any), the Applications, the
Collateral Documents, the Guaranties, and each other instrument or document to
be delivered hereunder or thereunder or otherwise in connection therewith.
 
“Management and Administrative Services Agreement” means that certain Management
and Administrative Services Agreement dated May 21, 2007, by and between the
Parent and the Borrower.
 
“Management Fees” means all fees, charges and other amounts (including without
limitation salaries and any other compensation such as bonuses, pensions and
profit sharing payments) due and to become due to the Parent in consideration
for, directly or indirectly, management, consulting or similar services.
 
“Master Reaffirmation” means, that certain Master Reaffirmation Agreement dated
as of March 31, 2011, executed by the Borrower and the Parent.
 
“Material Adverse Effect” means (a) a material adverse change in, or material
adverse effect upon, the operations, business, Property, condition (financial or
otherwise) or prospects of the Borrower or of the Borrower and its Subsidiaries
taken as a whole, (b) a material impairment of the ability of the Borrower or
any Subsidiary to perform its obligations under any Loan Document or (c) a
material adverse effect upon the legality, validity, binding effect or
enforceability against the Borrower or any Subsidiary of any Loan Document or
the rights and remedies of the Administrative Agent and the Lenders thereunder.
 
“Material Contract” means, with respect to any Person, each contract to which
such Person is a party the termination of which could reasonably be expected to
have a material adverse effect on the business, condition (financial or
otherwise), operations, performance, properties or prospects of such Person and
includes, in any event, the contracts listed on Schedule 5.1.
 
 
-36-

--------------------------------------------------------------------------------

 
 
“Material Plan” is defined in Section 9.1(h) hereof.
 
“Maximum Cap Ex Amount” is defined in Section 8.23(c) hereof.
 
“Maximum Rate” is defined in Section 13.20 hereof.
 
“Moody’s” means Moody’s Investors Service, Inc. and any successor thereto.
 
“Net Cash Proceeds” means, as applicable, (a) with respect to any Disposition by
a Person, cash and cash equivalent proceeds received by or for such Person’s
account, net of (i) reasonable direct costs relating to such Disposition and
(ii) sale, use or other transactional taxes paid or payable by such Person as a
direct result of such Disposition, (b) with respect to any Event of Loss of a
Person,  cash and cash equivalent proceeds received by or for such Person’s
account (whether as a result of payments made under any applicable insurance
policy therefor or in connection with condemnation proceedings or otherwise),
net of reasonable direct costs incurred in connection with the collection of
such proceeds, awards or other payments, and (c) with respect to any offering of
equity securities of a Person or the issuance of any Indebtedness for Borrowed
Money by a Person,  cash and cash equivalent proceeds received by or for such
Person’s account, net of withholding, FICA and medicare taxes and reasonable
transaction fees, including, without limitation, legal, underwriting, brokerage
or other customary selling discounts and commissions, and other fees and
expenses incurred as a direct result thereof.
 
“Net Income” means, with reference to any period, the net income (or net loss)
of the Parent, the Borrower and its Subsidiaries for such period computed on a
consolidated basis in accordance with GAAP; provided that there shall be
excluded from Net Income (a) the net income (or net loss) of any Person accrued
prior to the date it becomes a Subsidiary of, or has merged into or consolidated
with, the Parent, the Borrower or any of its Subsidiaries, and (b) the net
income (or net loss) of any Person (other than a Subsidiary) in which the
Parent, the Borrower or any of its Subsidiaries has a equity interest in, except
to the extent of the amount of dividends or other distributions actually paid to
the Parent, the Borrower or any of its Subsidiaries during such period.
 
“New Lenders” is defined in Section 13.26 hereof.
 
“Non-Conforming Lender” is defined in Section 13.26 hereof.
 
 “Note” and “Notes” each is defined in Section 1.11 hereof.
 
“Obligations” means all obligations of the Borrower to pay principal and
interest on the Loans, all Reimbursement Obligations owing under the
Applications, all fees and charges payable hereunder, and all other payment
obligations of the Borrower or any of its Subsidiaries arising under or in
relation to any Loan Document, in each case whether now existing or hereafter
arising, due or to become due, direct or indirect, absolute or contingent, and
howsoever evidenced, held or acquired.
 
 
-37-

--------------------------------------------------------------------------------

 
 
“OFAC” means the United States Department of Treasury Office of Foreign Assets
Control.
 
“OFAC Event” means the event specified in Section 8.15 hereof.
 
“OFAC Sanctions Programs” means all laws, regulations, and Executive Orders
administered by OFAC, including without limitation, the Bank Secrecy Act,
anti-money laundering laws (including, without limitation, the Uniting and
Strengthening America by Providing Appropriate Tools Required to Intercept and
Obstruct Terrorism Act of 2001, Pub. L. 107-56 (a/k/a the USA Patriot Act)), and
all economic and trade sanction programs administered by OFAC, any and all
similar United States federal laws, regulations or Executive Orders, and any
similar laws, regulators or orders adopted by any State within the United
States.
 
“OFAC SDN List” means the list of the Specially Designated Nationals and Blocked
Persons maintained by OFAC.
 
“Original Credit Agreement” is defined in the preliminary statement of this
Agreement.
 
“Parent” is defined in the introductory paragraph of this Agreement.
 
“Participating Interest” is defined in Section 1.3(e) hereof.
 
“Participating Lender” is defined in Section 1.3(e) hereof.
 
“PBGC” means the Pension Benefit Guaranty Corporation or any Person succeeding
to any or all of its functions under ERISA.
 
“Percentage” means for any Lender its Revolver Percentage or Term Loan
Percentage, as applicable; and where the term “Percentage” is applied on an
aggregate basis (including, without limitation, Section 11.6 hereof), such
aggregate percentage shall be calculated by aggregating the separate components
of the Revolver Percentage and Term Loan Percentage, and expressing such
components on a single percentage basis.
 
“Permitted Acquisition” means any Acquisition after the Closing Date with
respect to which all of the following conditions shall have been satisfied:
 
(a)the Acquired Business is engaged primarily in an Eligible Line of Business
and has its primary operations within the United States of America;
 
(b)the Acquisition shall not be a Hostile Acquisition;
 
 
-38-

--------------------------------------------------------------------------------

 
 
(c)with respect to any Acquisition for which the amount of Total Consideration
exceeds $20,000,000, the financial statements of the Acquired Business shall
have been audited by a nationally or regionally recognized accounting firm or
such financial statements shall have undergone review of a scope reasonably
satisfactory to the Administrative Agent;
 
(d)the Total Consideration for any individual Acquisition shall not exceed
$150,000,000, but there shall be no aggregate cap for Permitted Acquisitions;
 
(e)the Borrower shall have notified the Administrative Agent not less than 30
days prior to any such Acquisition and furnished to the Administrative Agent at
such time reasonable details as to such Acquisition (including sources and uses
of funds therefor) and covenant compliance calculations reasonably satisfactory
to the Administrative Agent demonstrating satisfaction of the condition
described in clause (g) below, and, with respect to any Acquisition for which
the amount of Total Consideration exceed $20,000,000, 3-year historical
financial information of the Acquired Business on a stand alone basis and 3-year
pro forma financial forecasts of the Acquired Business and the Borrower on a
consolidated basis after giving effect to the Acquisition (which shall include
detail as to revenues, capital expenditures and operating expenses of, and
synergies attributable to, the Acquired Business, and such other information as
the Administrative Agent may reasonably request, each in form reasonably
acceptable to the Administrative Agent);
 
(f)if a new Subsidiary is formed or acquired as a result of or in connection
with the Acquisition, the Borrower shall have complied with the requirements of
Section 4 hereof in connection therewith;
 
(g)after giving effect to the Acquisition and any Credit Event in connection
therewith, no Default or Event of Default shall exist, including with respect to
the financial covenants contained in Section 8.23 hereof on a pro forma basis
(including in each case the financial results and projections of the Acquired
Business) for the four most recently completed fiscal quarters and for next
succeeding four fiscal quarters based on the financial forecasts prepared
pursuant to clause (e) above; provided; however that the applicable Total Funded
Debt to EBITDA Ratio shall not be greater than 0.25 to 1.0 less than the
requirement set forth in Section 8.23(a) hereof for the most recently completed
fiscal quarter; and
 
(h)after giving effect to the Acquisition and any Credit Event in connection
therewith, the Borrower shall have Unused Revolving Credit Commitments of not
less than (i) $10,000,000 if the Total Consideration is equal to or less than
$100,000,000 or (ii) $15,000,000 if the Total Consideration is greater than
$100,000,000.
 
“Person” means an individual, partnership, corporation, limited liability
company, association, trust, unincorporated organization or any other entity or
organization, including a government or agency or political subdivision thereof.
 
 
-39-

--------------------------------------------------------------------------------

 
 
“Plan” means any employee pension benefit plan covered by Title IV of ERISA or
subject to the minimum funding standards under Section 412 of the Code that
either (a) is maintained by a member of the Controlled Group for employees of a
member of the Controlled Group or (b) is maintained pursuant to a collective
bargaining agreement or any other arrangement under which more than one employer
makes contributions and to which a member of the Controlled Group is then making
or accruing an obligation to make contributions or has within the preceding five
plan years made contributions.
 
“Property” means, as to any Person, all types of real, personal, tangible,
intangible or mixed property owned by such Person whether or not included in the
most recent balance sheet of such Person and its subsidiaries under GAAP.
 
“Register” is defined in Section 13.12(b) hereof.
 
“Reimbursement Obligation” is defined in Section 1.3(c) hereof.
 
“Required Lenders” means, as of the date of determination thereof, Lenders whose
outstanding Loans and interests in Letters of Credit and Unused Revolving Credit
Commitments constitute more than 50% of the sum of the total outstanding Loans,
interests in Letters of Credit, and Unused Revolving Credit Commitments of the
Lenders.
 
“Revolver Percentage” means, for each Lender, the percentage of the Revolving
Credit Commitments represented by such Lender’s Revolving Credit Commitment or,
if the Revolving Credit Commitments have been terminated, the percentage held by
such Lender (including through participation interests in Reimbursement
Obligations) of the aggregate principal amount of all Revolving Loans and
L/C Obligations then outstanding.
 
“Revolving Credit” means the credit facility for making Revolving Loans and
Swing Loans and issuing Letters of Credit described in Sections 1.2, 1.3 and 1.7
hereof.
 
“Revolving Credit Commitment” means, as to any Lender, the obligation of such
Lender to make Revolving Loans and to participate in Swing Loans and Letters of
Credit issued for the account of the Borrower hereunder in an aggregate
principal or face amount at any one time outstanding not to exceed the amount
set forth opposite such Lender’s name on Schedule 1 attached hereto and made a
part hereof, as the same may be reduced, increased or modified at any time or
from time to time pursuant to the terms hereof.  The Borrower and the Lenders
acknowledge and agree that the Revolving Credit Commitments of the Lenders
aggregate $100,000,000 on the date hereof.  
 
“Revolving Credit Termination Date” means November 4, 2015 or such earlier date
on which the Revolving Credit Commitments are terminated in whole pursuant to
Section 9.2 or 9.3 hereof.
 
“Revolving Loan” is defined in Section 1.2 hereof and, as so defined, includes a
Base Rate Loan or a Eurodollar Loan, each of which is a “type” of Revolving Loan
hereunder.
 
“Revolving Note” is defined in Section 1.11 hereof.
 
 
-40-

--------------------------------------------------------------------------------

 
 
“S&P” means Standard & Poor’s Ratings Services Group, a division of The
McGraw-Hill Companies, Inc. and any successor thereto.
 
“Sarbanes—Oxley” means the Sarbanes-Oxley Act of 2002, as amended, or any
successor statute thereto.
 
“Security Agreements” means, collectively, that certain Security Agreement and
that certain Security Agreement Re: Intellectual Property, each dated the date
of this Agreement and each among the Borrower and the Guarantors and the
Administrative Agent, as the same may be amended, modified, supplemented or
restated from time to time.
 
“Stock Plan” means that certain Second Amended and Restated Smart Balance, Inc.
Stock and Awards plan, effective as of May 21, 2007, established by the Parent,
as amended by that certain Amendment 1 to the Second Amended and Restated Smart
Balance, Inc. Stock and Awards Plan, effective as of February 15, 2011.
 
“Subsidiary” means, as to any particular parent corporation or organization, any
other corporation or organization more than 50% of the outstanding Voting Equity
of which is at the time directly or indirectly owned by such parent corporation
or organization or by any one or more other entities which are themselves
subsidiaries of such parent corporation or organization.  Unless otherwise
expressly noted herein, the term “Subsidiary” means a Subsidiary of the Borrower
or of any of its direct or indirect Subsidiaries.
 
“Swap Contract” means (a) any and all rate swap transactions, basis swaps,
credit derivative transactions, forward rate transactions, commodity swaps,
commodity options, forward commodity contracts, equity or equity index swaps or
options, bond or bond price or bond index swaps or options or forward bond or
forward bond price or forward bond index transactions, interest rate options,
forward foreign exchange transactions, cap transactions, floor transactions,
collar transactions, currency swap transactions, cross-currency rate swap
transactions, currency options, spot contracts, or any other similar
transactions or any combination of any of the foregoing (including any options
to enter into any of the foregoing), whether or not such transaction is governed
by or subject to any master agreement, and (b) any and all transactions of any
kind, and the related confirmations, which are subject to the terms and
conditions of, or governed by, any form of master agreement published by the
International Swaps and Derivatives Association, Inc., any International Foreign
Exchange Master Agreement, or any other master agreement (any such master
agreement, together with any related schedules, a “Master Agreement”), including
any such obligation or liabilities under any Master Agreement.
 
“Swing Line” means the credit facility for making one or more Swing Loans
described in Section 1.7 hereof.  
 
“Swing Line Lender” means Bank of Montreal, acting in its capacity as the Lender
of Swing Loans hereunder, or any successor Lender acting in such capacity
appointed pursuant to Section 13.12 hereof.
 
 
-41-

--------------------------------------------------------------------------------

 
 
“Swing Line Lender’s Quoted Rate” is defined in Section 1.7(c) hereof.  
 
“Swing Line Sublimit” means $5,000,000, as reduced pursuant to the terms hereof.
 
“Swing Loan” and “Swing Loans” each is defined in Section 1.7 hereof.
 
“Swing Note” is defined in Section 1.11 hereof.
 
“Tax Sharing Agreement” means that certain Tax Sharing Agreement dated as of
December 18, 2007, between the Parent and the Borrower.
 
“Term Credit” means the credit facility for the Term Loans described in
Section 1.1(a) hereof.
 
“Term Loan” is defined in Section 1.1(a) hereof and, as so defined, includes a
Base Rate Loan or a Eurodollar Loan, each of which is a “type” of Term Loan
hereunder.
 
“Term Loan Commitment” means, as to any Lender, the obligation of such Lender to
make its Term Loan on the Closing Date in the principal amount not to exceed the
amount set forth opposite such Lender’s name on Schedule 1 attached hereto and
made a part hereof.  The Borrower and the Lenders acknowledge and agree that the
Term Loan Commitments of the Lenders aggregate $50,000,000 on the date hereof.  
 
“Term Loan Percentage” means, for each Lender, the percentage of the Term Loan
Commitments represented by such Lender’s Term Loan Commitment or, if the Term
Loan Commitments have been terminated or have expired, the percentage held by
such Lender of the aggregate principal amount of all Term Loans then
outstanding.
 
“Term Note” is defined in Section 1.11 hereof.  
 
“Term Loans” means and includes the Term Loans.
 
“Total Consideration” means, with respect to an Acquisition, the sum (but
without duplication) of (a) cash paid in connection with any Acquisition,
(b) indebtedness payable to the seller in connection with such Acquisition,
(c) the fair market value of any equity securities, including any warrants or
options therefor, delivered in connection with any Acquisition, (d) the present
value of all scheduled payments related to covenants not to compete entered into
in connection with such Acquisition or other future payments which are required
to be made over a period of time and are not contingent upon the Borrower or its
Subsidiary meeting financial performance objectives (exclusive of salaries and
other service and consulting fees paid in the ordinary course of business)
(discounted at the Base Rate), but only to the extent not included in
clause (a), (b) or (c) above, and (e) the amount of Indebtedness for Borrowed
Money assumed in connection with such Acquisition.
 
 
-42-

--------------------------------------------------------------------------------

 
 
“Total Funded Debt” means, at any time the same is to be determined, the sum
(but without duplication) of (a) all Indebtedness for Borrowed Money of the
Parent and its Subsidiaries at such time, and (b) all Indebtedness for Borrowed
Money of any other Person which is directly or indirectly guaranteed by the
Parent or any of its Subsidiaries or which the Parent or any of its Subsidiaries
has agreed (contingently or otherwise) to purchase or otherwise acquire or in
respect of which the Parent or any of its Subsidiaries has otherwise assured a
creditor against loss; provided, however, that Total Funded Debt shall not
include the mark-to-market value of any Swap Contract on any date prior to the
termination of such Swap Contract.
 
“Total Funded Debt/EBITDA Ratio” means, as of the last day of any fiscal quarter
of the Parent, the ratio of (x) Total Funded Debt of the Parent and its
Subsidiaries as of the last day of such fiscal quarter minus Available Cash as
of such date to (y) EBITDA of the Parent, and its Subsidiaries for the period of
four fiscal quarters then ended.
 
“Unfunded Vested Liabilities” means, for any Plan at any time, the amount (if
any) by which the present value of all vested nonforfeitable accrued benefits
under such Plan exceeds the fair market value of all Plan assets allocable to
such benefits, all determined as of the then most recent valuation date for such
Plan, but only to the extent that such excess represents a potential liability
of a member of the Controlled Group to the PBGC or the Plan under Title IV of
ERISA.
 
“Unused Revolving Credit Commitments” means, at any time, the difference between
the Revolving Credit Commitments then in effect and the then outstanding
aggregate principal amount of Revolving Loans and L/C Obligations.
 
“U.S. Dollars” and “$” each means the lawful currency of the United States of
America.
 
“Voting Equity” of any Person means capital stock or other equity interests of
any class or classes (however designated) having ordinary power for the election
of directors or other similar governing body of such Person, other than stock or
other equity interests having such power only by reason of the happening of a
contingency.
 
“Welfare Plan” means a “welfare plan” as defined in Section 3(1) of ERISA.
 
“Wholly-owned Subsidiary” means a Subsidiary of which all of the issued and
outstanding shares of capital stock (other than directors’ qualifying shares as
required by law) or other equity interests are owned by the Borrower and/or one
or more Wholly-owned Subsidiaries within the meaning of this definition.
 
Section 5.2. Interpretation.  The foregoing definitions are equally applicable
to both the singular and plural forms of the terms defined.  The words “hereof”,
“herein”, and “hereunder” and words of like import when used in this Agreement
shall refer to this Agreement as a whole and not to any particular provision of
this Agreement.  All references to time of day herein are references to Chicago,
Illinois, time unless otherwise specifically provided.  Where the character or
amount of any asset or liability or item of income or expense is required to be
determined or any consolidation or other accounting computation is required to
be made for the purposes of this Agreement, it shall be done in accordance with
GAAP except where such principles are inconsistent with the specific provisions
of this Agreement.
 
 
-43-

--------------------------------------------------------------------------------

 
 
Section 5.3. Change in Accounting Principles.  If, after the date of this
Agreement, there shall occur any change in GAAP from those used in the
preparation of the financial statements referred to in Section 6.5 hereof and
such change shall result in a change in the method of calculation of any
financial covenant, standard or term found in this Agreement, either the
Borrower or the Required Lenders may by notice to the Lenders and the Borrower,
respectively, require that the Lenders and the Borrower negotiate in good faith
to amend such covenants, standards, and terms so as equitably to reflect such
change in accounting principles, with the desired result being to preserve the
original intent in light of the change such that the criteria for evaluating the
financial condition of the Borrower and its Subsidiaries shall be the same as if
such change had not been made.  No delay by the Borrower or the Required Lenders
in requiring such negotiation shall limit their right to so require such a
negotiation at any time after such a change in accounting principles.  Until any
such covenant, standard, or term is amended in accordance with this Section 5.3,
financial covenants shall be computed and determined in accordance with GAAP in
effect prior to such change in accounting principles.  Without limiting the
generality of the foregoing, the Borrower shall neither be deemed to be in
compliance with any financial covenant hereunder nor out of compliance with any
financial covenant hereunder, such that no Event of Default could be declared by
the Administrative Agent or the Lenders based on such noncompliance, if such
state of compliance or noncompliance, as the case may be, would not exist but
for the occurrence of a change in accounting principles after the date hereof.
 
Section 6.           Representations and Warranties.
 
Each of the Parent and the Borrower represents and warrants to the
Administrative Agent, the Lenders, and the L/C Issuer as follows:
 
Section 6.1.    Organization and Qualification.  The Borrower is duly organized,
validly existing, and in good standing as a corporation under the laws of the
State of Delaware, has full and adequate power to own its Property and conduct
its business as now conducted, and is duly licensed or qualified and in good
standing in each jurisdiction in which the nature of the business conducted by
it or the nature of the Property owned or leased by it requires such licensing
or qualifying, except where the failure to do so would not have a Material
Adverse Effect.
 
Section 6.2.    Parent and Subsidiaries.  The Parent and each Subsidiary are
duly organized, validly existing, and in good standing under the laws of the
jurisdiction in which it is organized, has full and adequate power to own its
Property and conduct its business as now conducted, and is duly licensed or
qualified and in good standing in each jurisdiction in which the nature of the
business conducted by it or the nature of the Property owned or leased by it
requires such licensing or qualifying, except where the failure to do so would
not have a Material Adverse Effect.  Schedule 6.2 hereto identifies each
Subsidiary, the jurisdiction of its organization, the percentage of issued and
outstanding shares of each class of its capital stock or other equity interests
owned by the Parent, the Borrower and the other Subsidiaries and, if such
percentage is not 100% (excluding directors’ qualifying shares as required by
law), a description of each class of its authorized capital stock and other
equity interests and the number of shares of each class issued and
outstanding.  All of the outstanding shares of capital stock and other equity
interests of each Subsidiary are validly issued and outstanding and fully paid
and nonassessable and all such shares and other equity interests indicated on
Schedule 6.2 as owned by the Parent, the Borrower or another Subsidiary are
owned, beneficially and of record, by the Parent, the Borrower or such
Subsidiary free and clear of all Liens other than the Liens granted in favor of
the Administrative Agent pursuant to the Collateral Documents.  There are no
outstanding commitments or other obligations of any Subsidiary to issue, and no
options, warrants or other rights of any Person to acquire, any shares of any
class of capital stock or other equity interests of any Subsidiary.
 
 
-44-

--------------------------------------------------------------------------------

 
 
Section 6.3.    Authority and Validity of Obligations.  The Borrower has full
right and authority to enter into this Agreement and the other Loan Documents
executed by it, to make the borrowings herein provided for, to grant to the
Administrative Agent the Liens described in the Collateral Documents executed by
the Borrower, and to perform all of its obligations hereunder and under the
other Loan Documents executed by it.  Each Guarantor has full right and
authority to enter into the Loan Documents executed by it, to guarantee the
Obligations, Hedging Liability, and Funds Transfer and Deposit Account
Liability, to grant to the Administrative Agent the Liens described in the
Collateral Documents executed by such Person, and to perform all of its
obligations under the Loan Documents executed by it.  The Loan Documents
delivered by the Borrower and each Guarantor have been duly authorized,
executed, and delivered by such Persons and constitute valid and binding
obligations of the Borrower and each Guarantor enforceable against them in
accordance with their terms, except as enforceability may be limited by
bankruptcy, insolvency, reorganization, moratorium, fraudulent conveyance or
similar laws affecting creditors’ rights generally and general principles of
equity (regardless of whether the application of such principles is considered
in a proceeding in equity or at law); and this Agreement and the other Loan
Documents do not, nor does the performance or observance by the Borrower or any
Guarantor of any of the matters and things herein or therein provided for,
(a) contravene or constitute a default under any provision of law or any
judgment, injunction, order or decree binding upon the Borrower or any Guarantor
or any provision of the organizational documents (e.g., charter, certificate or
articles of incorporation and by-laws, certificate or articles of association
and operating agreement, partnership agreement, or other similar organizational
documents) of the Borrower or any Guarantor, (b) contravene or constitute a
default under any covenant, indenture or agreement of or affecting the Borrower
or any Guarantor or any of their Property, in each case where such contravention
or default, individually or in the aggregate, could reasonably be expected to
have a Material Adverse Effect, or (c) result in the creation or imposition of
any Lien on any Property of the Borrower or any Guarantor other than the Liens
granted in favor of the Administrative Agent pursuant to the Collateral
Documents.
 
Section 6.4.    Use of Proceeds; Margin Stock.  The Borrower shall use the
proceeds of the Loans to refinance existing indebtedness, for its general
working capital purposes, to fund certain fees and expenses associated with the
execution and delivery of this Agreement, and for such other legal and proper
general corporate purposes as are consistent with all applicable laws and this
Agreement.  Neither the Borrower nor any Guarantor is engaged in the business of
extending credit for the purpose of purchasing or carrying margin stock (within
the meaning of Regulation U of the Board of Governors of the Federal Reserve
System), and no part of the proceeds of any Loan or any other extension of
credit made hereunder will be used to purchase or carry any such margin stock or
to extend credit to others for the purpose of purchasing or carrying any such
margin stock.  Margin stock (as hereinabove defined) constitutes less than 25%
of the assets of the Borrower and its Subsidiaries which are subject to any
limitation on sale, pledge or other restriction hereunder.
 
-45-

--------------------------------------------------------------------------------

 
 
Section 6.5.    Financial Reports.   The consolidated balance sheet of the
Parent, the Borrower and its Subsidiaries as at December 31, 2010, and the
related consolidated statements of income, retained earnings and cash flows of
the Parent, the Borrower and its Subsidiaries for the fiscal year then ended,
and accompanying notes thereto, which consolidated financial statements are
accompanied by the audit report of Ehrhardt Keefe Steiner & Hottman PC,
independent public accountants, heretofore furnished to the Administrative Agent
and the Lenders, (a) fairly present in all material respects the consolidated
financial condition of the Parent, the Borrower and its Subsidiaries as of said
date and the consolidated results of their operations and cash flows for the
period then ended and (b) were prepared in conformity with GAAP applied on a
consistent basis for the period covered thereby.  None of the Borrower, the
Parent or any Subsidiary has contingent liabilities which are material to it
other than as indicated on such financial statements or, with respect to future
periods, on the financial statements furnished pursuant to Section 8.5 hereof.
 
Section 6.6.    No Material Adverse Change.  Since December 31, 2010, there has
been no change in the condition (financial or otherwise) or business prospects
of the Borrower or any Guarantor except those occurring in the ordinary course
of business, none of which individually or in the aggregate could reasonably be
expected to have a Material Adverse Effect.  
 
Section 6.7.    Full Disclosure.  The written statements and written information
furnished to the Administrative Agent and the Lenders in connection with the
negotiation of this Agreement and the other Loan Documents (excluding written
statements and written information furnished in connection with negotiation of
the Original Credit Agreement) and the commitments by the Lenders to provide all
or part of the financing contemplated hereby do not contain any untrue
statements of a material fact or omit a material fact necessary to make the
material statements contained herein or therein in light of the circumstances in
which they were made not misleading; provided, however, the Administrative Agent
and the Lenders acknowledge that as to any projections furnished to the
Administrative Agent and the Lenders, (a) the Borrower represents and warrants
that the projections delivered to the Administrative Agent on or about
February 17, 2011 were prepared on the basis of information and estimates the
Borrower believed to be reasonable on the Closing Date, (b) the Borrower only
represents that the projections delivered after the Closing Date were prepared
on the basis of information and estimates the Borrower believed to be reasonable
at the time of delivery of any projections to the Administrative Agent and the
Lenders, and (c) projections as to future events are not to be viewed as facts
or guaranties of future performance and that actual results during the period or
periods covered by such projections may differ from the projected results and
that such difference may be material.
 
Section 6.8.    Trademarks, Franchises, and Licenses.  The Parent, the Borrower
and their Subsidiaries own, possess, or have the right to use all necessary
patents, licenses, franchises, trademarks, trade names, trade styles,
copyrights, trade secrets, know how, and confidential commercial and proprietary
information to conduct their businesses as now conducted, without known conflict
with any patent, license, franchise, trademark, trade name, trade style,
copyright or other proprietary right of any other Person, in each case where the
failure to own, possess or use the same could reasonably be expected to have a
Material Adverse Effect.
 
 
-46-

--------------------------------------------------------------------------------

 
 
Section 6.9.    Governmental Authority and Licensing.  The Parent, the Borrower
and their Subsidiaries have received all licenses, permits, and approvals of all
federal, state, and local governmental authorities, if any, necessary to conduct
their businesses, in each case where the failure to obtain or maintain the same
could reasonably be expected to have a Material Adverse Effect.  No
investigation or proceeding which, if adversely determined, could reasonably be
expected to result in revocation or denial of any material license, permit or
approval is pending or, to the knowledge of the Parent or the Borrower,
threatened, and such revocation or denial could reasonably be expected to have a
Material Adverse Effect.
 
Section 6.10.    Good Title.  The Parent, the Borrower and their Subsidiaries
have good and defensible title (or valid leasehold interests) to their assets as
reflected on the most recent consolidated balance sheet of the Parent, the
Borrower and its Subsidiaries furnished to the Administrative Agent and the
Lenders (except for sales of assets in the ordinary course of business), subject
to no Liens other than such thereof as are permitted by Section 8.8 hereof and
further subject only to defects of title as could not, individually, or in the
aggregate, reasonably be expected to have a Material Adverse Effect.
 
Section 6.11.    Litigation and Other Controversies.  There is no litigation or
governmental or arbitration proceeding or labor controversy pending, nor to the
knowledge of the Parent or the Borrower threatened, against the Parent, the
Borrower or any Subsidiary or any of their Property which, individually or in
the aggregate have a reasonable likelihood of an adverse determination and, if
determined adversely, could reasonably be expected to have a Material Adverse
Effect.
 
Section 6.12.    Taxes.  All tax returns required to be filed by the Parent the
Borrower or any Subsidiary in any jurisdiction have, in fact, been filed, except
where the failure to do so, individually or in the aggregate, could not
reasonably be expected to have a Material Adverse Effect, and all taxes,
assessments, fees, and other governmental charges upon the Parent, the Borrower
or any Subsidiary or upon any of its Property, income or franchises, which are
shown to be due and payable in such returns, have been paid, except those of
which are being contested in good faith by appropriate proceedings diligently
conducted and for which adequate reserves have been provided in accordance with
GAAP.  Neither the Parent nor the Borrower knows of any proposed additional tax
assessment against it or its Subsidiaries for which adequate provisions in
accordance with GAAP have not been made on their accounts, except as otherwise
disclosed in Schedule 6.12 hereof.  Adequate provisions in accordance with GAAP
for taxes on the books of the Parent, the Borrower and each Subsidiary have been
made for all open years, and for its current fiscal period.
 
Section 6.13.    Approvals.  No authorization, consent, license or exemption
from, or filing or registration with, any court or governmental department,
agency or instrumentality, nor any approval or consent of any other Person, is
or will be necessary to the valid execution, delivery or performance by the
Borrower or any Guarantor of any Loan Document, except for such approvals which
have been obtained prior to the date of this Agreement and remain in full force
and effect.
 
 
-47-

--------------------------------------------------------------------------------

 
 
Section 6.14.    Affiliate Transactions.  None of the Parent, the Borrower nor
any Subsidiary is a party to any contracts or agreements with any of its
Affiliates with less favorable material terms and conditions to the Borrower or
such Subsidiary than would be usual and customary in similar contracts or
agreements between Persons not affiliated with each other.
 
Section 6.15.    Investment Company.  None of the Parent, the Borrower nor any
Subsidiary is an “investment company” or a company “controlled” by an
“investment company” within the meaning of the Investment Company Act of 1940,
as amended.  
 
Section 6.16.    ERISA.  Except as could not be reasonably be expected to have a
Material Adverse Effect, the Parent and each other member of its Controlled
Group has fulfilled its obligations under the minimum funding standards of and
is in compliance in all material respects with ERISA and the Code to the extent
applicable to it and has not incurred any liability to the PBGC or a Plan under
Title IV of ERISA other than a liability to the PBGC for premiums under
Section 4007 of ERISA.  None of the Parent, the Borrower nor any Subsidiary has
any contingent liabilities with respect to any post-retirement benefits under a
Welfare Plan, other than liability for continuation coverage described in
article 6 of Title I of ERISA.
 
Section 6.17.    Compliance with Laws.  The Parent, the Borrower and each
Subsidiary is in compliance in all material respects with the requirements of
all federal, state and local laws, rules and regulations applicable to or
pertaining to their Property or business operations (including, without
limitation, the Occupational Safety and Health Act of 1970, the Americans with
Disabilities Act of 1990, and laws and regulations establishing quality criteria
and standards for air, water, land and toxic or hazardous wastes and
substances), except in instances in which (a) a requirement of any such law,
rule or regulation is being contested in good faith by appropriate proceedings
diligently conducted, or (b) the failure to comply with any such laws rule or
regulation, individually or in the aggregate, could not reasonably be expected
to have a Material Adverse Effect.  None of the Parent, the Borrower nor any
Subsidiary has actual knowledge that its operations are not in compliance with
any of the requirements of applicable federal, state or local environmental,
health, and safety statutes and regulations or is the subject of any
governmental investigation evaluating whether any remedial action is needed to
respond to a release of any toxic or hazardous waste or substance into the
environment, where any such non-compliance or remedial action, individually or
in the aggregate, could reasonably be expected to have a Material Adverse
Effect.
 
Section 6.18.    OFAC.  (a) Each of the Parent and the Borrower is in compliance
with the requirements of all OFAC Sanctions Programs applicable to it, (b) each
Subsidiary of the Borrower is in compliance with the requirements of all OFAC
Sanctions Programs applicable to such Subsidiary, (c) each of the Parent and the
Borrower has provided to the Administrative Agent, the L/C Issuer, and the
Lenders all information regarding the Parent, the Borrower and its Affiliates
and Subsidiaries  necessary for the Administrative Agent, the L/C Issuer, and
the Lenders to comply with all applicable OFAC Sanctions Programs, and (d) to
the best of the Parent’s and the Borrower’s knowledge, none of the Parent, the
Borrower nor any of their Affiliates or Subsidiaries is, as of the date hereof,
named on the current OFAC SDN List.
 
 
-48-

--------------------------------------------------------------------------------

 
 
Section 6.19.    Other Agreements.  None of the Parent, the Borrower nor any
Subsidiary is in default under the terms of any covenant, indenture or agreement
(including any Material Contract) of or affecting such Person or any of its
Property, which default if uncured could reasonably be expected to have a
Material Adverse Effect.
 
Section 6.20.    Solvency.  The Parent, the Borrower and their Subsidiaries are
solvent, able to pay their debts as they become due, and have sufficient capital
to carry on their business and all businesses in which they are about to engage.
 
Section 6.21.    No Default.  No Default or Event of Default has occurred and is
continuing.
 
Section 6.22.    No Broker Fees.  Except for consulting fees or success fees
payable to a consultant, no broker’s or finder’s fee or commission will be
payable with respect hereto or any of the transactions contemplated thereby; and
the Borrower hereby agrees to indemnify the Administrative Agent and the Lenders
against, and agree that they will hold the Administrative Agent and the Lenders
harmless from, any claim, demand, or liability for any such broker’s or finder’s
fees alleged to have been incurred in connection herewith or therewith and any
expenses (including reasonable attorneys’ fees) arising in connection with any
such claim, demand, or liability.
 
Section 7.           Conditions Precedent.
 
The obligation of each Lender to advance any Loan or of the L/C Issuer to issue,
extend the expiration date (including by not giving notice of non-renewal) of or
increase the amount of any Letter of Credit under this Agreement, shall be
subject to the following conditions precedent:
 
Section 7.1.    All Credit Events.  At the time of each Credit Event hereunder:
 
(a)each of the representations and warranties set forth herein and in the other
Loan Documents shall be and remain true and correct in all material respects as
of said time, except to the extent the same expressly relate to an earlier date
in which case they shall be true and correct as of such earlier date;
 
(b)no Default or Event of Default shall exist or would occur as a result of such
Credit Event;
 
(c)in the case of a Borrowing the Administrative Agent shall have received the
notice required by Section 1.6 hereof, in the case of the issuance of any Letter
of Credit the L/C Issuer shall have received a duly completed Application for
such Letter of Credit together with any fees called for by Section 2.1 hereof,
and, in the case of an extension or increase in the amount of a Letter of
Credit, a written request therefor in a form acceptable to the L/C Issuer
together with fees called for by Section 2.1 hereof; and
 
(d)such Credit Event shall not violate any order, judgment or decree of any
court or other authority or any provision of law or regulation applicable to the
Administrative Agent, the L/C Issuer, or any Lender (including, without
limitation, Regulation U of the Board of Governors of the Federal Reserve
System) as then in effect.
 
 
-49-

--------------------------------------------------------------------------------

 
 
Each request for a Borrowing hereunder and each request for the issuance of,
increase in the amount of, or extension of the expiration date of, a Letter of
Credit shall be deemed to be a representation and warranty by the Borrower on
the date on such Credit Event as to the facts specified in subsections (a)
through (c), both inclusive, of this Section; provided, however, that any of the
Lenders with Revolving Credit Commitments may, in their sole discretion,
continue to make advances under the Revolving Credit, notwithstanding the
failure of the Borrower to satisfy one or more of the conditions set forth above
and any such advances so made shall not be deemed a waiver of any Default or
Event of Default or other condition set forth above that may then exist.
 
Section 7.2.    Conditions to Amendment and Restatement.  The obligation of the
Administrative Agent and each Lender to amend and restate the Original Credit
Agreement pursuant hereto is subject to the following conditions precedent:
 
(a)the Administrative Agent shall have received this Agreement duly executed by
the Borrower and its Subsidiaries, as Guarantors, the Parent, as a Guarantor and
the Lenders;
 
(b)if requested by any Lender, the Administrative Agent shall have received for
such Lender such Lender’s duly executed Notes of the Borrower dated the date
hereof and otherwise in compliance with the provisions of Section 1.11 hereof;
 
(c)the Administrative Agent shall have received the Master Reaffirmation duly
executed by the Parent, the Borrower and its Subsidiaries, together with, to the
extent not previously delivered to the Administrative Agent, (i) original stock
certificates or other similar instruments or securities representing all of the
issued and outstanding shares of capital stock or other equity interests in each
Subsidiary (66% of such capital stock in the case of any Foreign Subsidiary as
provided in Section 4.2 hereof) as of the Closing Date, (ii) stock powers for
the Collateral consisting of the stock or other equity interest in each
Subsidiary executed in blank and undated, (iii) UCC financing statements to be
filed against the Parent, the Borrower and each Subsidiary, as debtor, in favor
of the Administrative Agent, as secured party, (iv) patent, trademark, and
copyright collateral agreements to the extent requested by the Administrative
Agent, and (v) deposit account, securities account, and commodity account
control agreements to the extent requested by the Administrative Agent;
 
(d)to the extent not previously delivered to the Administrative Agent, the
Administrative Agent shall have received evidence of insurance required to be
maintained under the Loan Documents, naming the Administrative Agent as lender’s
loss payee and additional insured;
 
 
-50-

--------------------------------------------------------------------------------

 
 
(e)the Administrative Agent shall have received copies of (i) the Parent’s, the
Borrower’s and each Subsidiary’s articles of incorporation and bylaws (or
comparable organizational documents) and any amendments thereto, (ii) to the
extent not previously delivered to the Administrative Agent, each Material
Contract and any amendments thereto and (iii) to the extent not previously
delivered to the Administrative Agent, the Intercompany Agreements, certified in
each instance by its Secretary or Assistant Secretary;
 
(f)the Administrative Agent shall have received copies of resolutions of the
Parent’s, the Borrower’s and each Subsidiary’s Board of Directors (or similar
governing body) and the Borrower’s stockholders authorizing the execution,
delivery and performance of this Agreement and the other Loan Documents to which
it is a party and the consummation of the transactions contemplated hereby and
thereby, together with specimen signatures of the persons authorized to execute
such documents on the Parent’s the Borrower’s and each Subsidiary’s behalf, all
certified in each instance by its Secretary or Assistant Secretary;
 
(g)the Administrative Agent shall have received copies of the certificates of
good standing for the Parent, the Borrower and each Subsidiary (dated no earlier
than 30 days prior to the date hereof) from the office of the secretary of the
state of its incorporation or organization and of each state in which it is
qualified to do business as a foreign corporation or organization;
 
(h)the Administrative Agent shall have received a list of the Borrower’s
Authorized Representatives;
 
(i)the Administrative Agent shall have received the initial fees called for by
Section 2.1 hereof;
 
(j)the Administrative Agent shall have received financing statement, tax, and
judgment lien search results against the Property of the Borrower and each
Guarantor evidencing the absence of Liens on its Property except as permitted by
Section 8.8 hereof;
 
(k)      the Administrative Agent shall have received the favorable written
opinion of counsel to the Parent, the Borrower and each Subsidiary, in form and
substance satisfactory to the Administrative Agent;
 
(l)the Administrative Agent shall have received a fully executed Internal
Revenue Service Form W-9 for the Borrower; and
 
(m)     the Administrative Agent shall have received satisfactory evidence that
(i) EBITDA for the twelve fiscal months ended December 31, 2010 was not less
than 28,000,000, (ii) the Total Funded Debt to EBITDA Ratio based on its EBITDA
for the twelve fiscal months ended December 31, 2010, calculated on a pro forma
basis after giving effect to the initial Credit Event hereunder, is not greater
than 2.25 to 1.0.
 
 
-51-

--------------------------------------------------------------------------------

 
 
Section 8.            Covenants.
 
Each of the Parent and the Borrower agrees that, so long as any credit is
available to or in use by the Borrower hereunder, except to the extent
compliance in any case or cases is waived in writing pursuant to the terms of
Section 13.13 hereof:
 
Section 8.1.    Maintenance of Business.  Each of the Parent and the Borrower
shall, and shall cause each Subsidiary to, preserve and maintain its existence,
except as otherwise provided in Section 8.10(c) hereof.  Each of the Parent and
the Borrower shall, and shall cause each Subsidiary to, preserve and keep in
force and effect all licenses, permits, franchises, approvals, patents,
trademarks, trade names, trade styles, copyrights, and other proprietary rights
necessary to the proper conduct of its business where the failure to do so could
reasonably be expected to have a Material Adverse Effect.
 
Section 8.2.    Maintenance of Properties.  Each of the Parent and the Borrower
shall, and shall cause each Subsidiary to, maintain, preserve, and keep its
property, plant, and equipment in good repair, working order and condition
(ordinary wear and tear excepted), and shall from time to time make all needful
and proper repairs, renewals, replacements, additions, and betterments thereto
so that at all times the efficiency thereof shall be fully preserved and
maintained, except to the extent that, in the reasonable business judgment of
such Person, any such Property is no longer necessary for the proper conduct of
the business of such Person, except where failure to do so could not reasonably
be expected to have a Material Adverse Effect.
 
Section 8.3.    Taxes and Assessments. Each of the Parent and the Borrower shall
duly pay and discharge, and shall cause each Subsidiary to duly pay and
discharge, all taxes, rates, assessments, fees, and governmental charges upon or
against it or its Property, in each case before the same become delinquent and
before penalties accrue thereon, unless and to the extent that the same are
being contested in good faith and by appropriate proceedings which prevent
enforcement of the matter under contest and adequate reserves are provided
therefor, except where failure to do so could not reasonably be expected to have
a Material Adverse Effect.
 
Section 8.4.    Insurance. Each of the Parent and the Borrower shall insure and
keep insured, and shall cause each Subsidiary to insure and keep insured, with
good and responsible insurance companies, all insurable Property owned by it
which is of a character usually insured by Persons similarly situated and
operating like Properties against loss or damage from such hazards and risks,
and in such amounts, as are insured by Persons similarly situated and operating
like Properties; and each of the Parent and the Borrower shall insure, and shall
cause each Subsidiary to insure, such other hazards and risks (including,
without limitation, business interruption, employers’ and public liability
risks) with good and responsible insurance companies as and to the extent
usually insured by Persons similarly situated and conducting similar
businesses.  Each of the Parent and the Borrower shall in any event maintain,
and cause each Guarantor to maintain, insurance on the Collateral to the extent
required by the Collateral Documents.  Each of the Parent and the Borrower
shall, upon the request of the Administrative Agent, furnish to the
Administrative Agent and the Lenders a certificate and endorsement setting forth
in summary form the nature and extent of the insurance maintained pursuant to
this Section for the protection of the Administrative Agent’s and the Lenders’
Collateral interest as they may appear.
 
-52-

--------------------------------------------------------------------------------

 
 
Section 8.5.    Financial Reports.  Each of the Parent and the Borrower shall,
and shall cause each Subsidiary to, maintain a standard system of accounting in
accordance with GAAP and shall furnish to the Administrative Agent, for further
distribution to each Lender, the L/C Issuer and each of their duly authorized
representatives such information respecting the business and financial condition
of the Parent, the Borrower and each Subsidiary as the Administrative Agent or
such Lender may reasonably request; and without any request, shall furnish to
the Administrative Agent, the Lenders, and L/C Issuer:
 
(a)as soon as available, and in any event no later than 45 days after the last
day of each fiscal quarter of each fiscal year of the Borrower, a copy of the
consolidated balance sheet of the Parent, the Borrower and its Subsidiaries as
of the last day of such fiscal quarter and the consolidated statements of
income, retained earnings, and cash flows of the Parent, the Borrower and its
Subsidiaries for the fiscal quarter and for the fiscal year-to-date period then
ended, each in reasonable detail showing in comparative form the figures for the
corresponding date and period in the previous fiscal year, prepared by the
Borrower in accordance with GAAP (subject to the absence of footnote disclosures
and year-end audit adjustments) and certified to by its chief financial officer
or another officer of the Borrower acceptable to the Administrative Agent;
 
(b)as soon as available, and in any event no later than 90 days after the last
day of each fiscal year of the Borrower, a copy of the consolidated balance
sheet of the Parent, the Borrower and its Subsidiaries as of the last day of the
fiscal year then ended and the consolidated statements of income, retained
earnings, and cash flows of the Parent, the Borrower and its Subsidiaries for
the fiscal year then ended, and accompanying notes thereto, each in reasonable
detail showing in comparative form the figures for the previous fiscal year,
accompanied in the case of the consolidated financial statements by an
unqualified opinion of Ehrhardt Keefe Steiner & Hottman PC or another firm of
independent public accountants of recognized national standing, selected by the
Parent and reasonably satisfactory to the Administrative Agent, to the effect
that the consolidated financial statements have been prepared in accordance with
GAAP and present fairly in accordance with GAAP the consolidated financial
condition of the Parent, the Borrower and its Subsidiaries as of the close of
such fiscal year and the results of their operations and cash flows for the
fiscal year then ended and that an examination of such accounts in connection
with such financial statements has been made in accordance with generally
accepted auditing standards and, accordingly, such examination included such
tests of the accounting records and such other auditing procedures as were
considered necessary in the circumstances and which opinion shall not include
any explanatory paragraph expressing substantial doubt as to going concern
status;
 
(c)within the period provided in subsection (b) above, to the extent reasonably
available at no incremental cost to the Parent or the Borrower, the written
statement of the accountants who certified the audit report thereby required
that in the course of their audit they have obtained no knowledge of any Default
or Event of Default, or, if such accountants have obtained knowledge of any such
Default or Event of Default, they shall disclose in such statement the nature
and period of the existence thereof;
 
 
-53-

--------------------------------------------------------------------------------

 
 
(d)promptly after receipt thereof, any additional written reports, management
letters or other detailed information contained in writing concerning
significant aspects of the Parent’s the Borrower’s or any Subsidiary’s
operations and financial affairs given to it by its independent public
accountants;
 
(e)promptly after the sending or filing thereof, copies of each financial
statement, and any material report, notice or proxy statement sent by the
Parent, the Borrower or any Subsidiary to its stockholders or other equity
holders, and copies of each regular, periodic or special report, registration
statement or prospectus (including all Form 10-K, Form 10-Q and Form 8-K
reports) filed by the Parent, the Borrower or any Subsidiary with any securities
exchange or the Securities and Exchange Commission or any successor agency;
 
(f)promptly after receipt thereof, a copy of each audit made by any regulatory
agency of the books and records of the Borrower or any Subsidiary or of notice
of any material noncompliance with any applicable law, regulation or guideline
relating to the Borrower or any Subsidiary, or its business;  
 
(g)as soon as available, and in any event no later than 60 days after the end of
each fiscal year of the Borrower, a copy of the Borrower’s consolidated business
plan for the following fiscal year, such business plan to show the Borrower’s
projected consolidated revenues, expenses and balance sheet on a
quarterly basis, such business plan to be in reasonable detail prepared by the
Borrower and in form satisfactory to the Administrative Agent and the Required
Lenders (which shall include a summary of all assumptions made in preparing such
business plan);
 
(h)notice of any Change of Control;
 
(i)promptly after knowledge thereof shall have come to the attention of any
responsible officer of the Borrower, written notice of (i) any threatened or
pending litigation or governmental or arbitration proceeding or labor
controversy against the Borrower or any Subsidiary or any of their Property
which, if adversely determined, could reasonably be expected to have a Material
Adverse Effect, (ii) the occurrence of any Default or Event of Default
hereunder, (iii) any material breach or material default by any party to any
Material Contract, or (iv) the termination of any Material Contract; and
 
(j)with each of the financial statements delivered pursuant to subsections (a)
and (b) above, a written certificate in the form attached hereto as Exhibit E
(each a “Compliance Certificate”) signed by the chief financial officer of the
Borrower or another officer of the Borrower acceptable to the Administrative
Agent to the effect that to the best of such officer’s knowledge and belief no
Default or Event of Default has occurred during the period covered by such
statements or, if any such Default or Event of Default has occurred during such
period, setting forth a description of such Default or Event of Default and
specifying the action, if any, taken by the Parent, the Borrower or any
Subsidiary to remedy the same.  Such certificate shall also set forth the
calculations supporting such statements in respect of Section 8.23 hereof.
 
 
-54-

--------------------------------------------------------------------------------

 
 
Section 8.6.    Inspection.  Each of the Parent and the Borrower shall, and
shall cause each Subsidiary to, permit the Administrative Agent, each Lender,
the L/C Issuer, and each of their duly authorized representatives and agents to
visit and inspect any of its Property, corporate books, and financial records,
to examine and make copies of its books of accounts and other financial records,
and to discuss its affairs, finances, and accounts with, and to be advised as to
the same by, its officers, employees and independent public accountants (and by
this provision the Borrower hereby authorizes such accountants to discuss with
the Administrative Agent, such Lenders, and L/C Issuer the finances and affairs
of the Parent, the Borrower and its Subsidiaries) at such reasonable times and
intervals as the Administrative Agent or any such Lender or L/C Issuer may
designate and, with reasonable prior notice to the Borrower; provided, however,
that in the absence of an Event of Default, such visits shall be limited to once
per fiscal year in the aggregate for the Administrative Agent and the Lenders
coordinated through the Administrative Agent.
 
Section 8.7.    Borrowings and Guaranties. Neither the Parent nor the Borrower
shall, nor shall it permit any Subsidiary to, issue, incur, assume, create or
have outstanding any Indebtedness for Borrowed Money or other indebtedness, or
incur liabilities for interest rate, currency, or commodity cap, collar, swap,
or similar hedging arrangements, or be or become liable as endorser, guarantor,
surety or otherwise for any debt, obligation or undertaking of any other Person,
or otherwise agree to provide funds for payment of the obligations of another,
or supply funds thereto or invest therein or otherwise assure a creditor of
another against loss, or apply for or become liable to the issuer of a letter of
credit which supports an obligation of another, or subordinate any claim or
demand it may have to the claim or demand of any other Person; provided,
however, that the foregoing shall not restrict nor operate to prevent:
 
(a)the Obligations, Hedging Liability, and Funds Transfer and Deposit Account
Liability of the Parent, the Borrower and the Guarantors owing to the
Administrative Agent and the Lenders (and their Affiliates);
 
(b)purchase money indebtedness and Capitalized Lease Obligations of the Parent,
the Borrower and its Subsidiaries in an amount not to exceed $5,000,000 in the
aggregate at any one time outstanding;
 
(c)obligations of the Borrower or any Subsidiary arising out of interest rate,
foreign currency, and commodity hedging agreements entered into with
institutions in connection with bona fide hedging activities in the ordinary
course of business and not for speculative purposes;
 
(d)endorsement of items for deposit or collection of commercial paper received
in the ordinary course of business;
  
 
-55-

--------------------------------------------------------------------------------

 
 
(e)intercompany advances from time to time owing by any Subsidiary to the Parent
or another Subsidiary or by the Parent to a Subsidiary in the ordinary course of
business;
 
(f)unsecured indebtedness of the Parent, the Borrower and its Subsidiaries not
otherwise permitted by this Section in an amount not to exceed $10,000,000 in
the aggregate at any one time outstanding;
 
(g)indebtedness relating to documentary letters of credit obtained in the
ordinary course of business having an aggregate face amount of not more
than  $3,000,000 at any time; and
 
(h)indebtedness arising from agreement of the Borrower or any of its Guarantors
providing for indemnification, “earn-out” obligations, adjustment of purchase
price or similar obligations, in each case, incurred or assumed in connection
with the disposition of any Subsidiary or assets permitted under Section 8.10 or
any investment permitted under Section 8.9 (in each case, to the extent that
such Indebtedness was included in determining the amount of such Disposition or
Investment for purposes of such Section).
 
(i)(i) guaranties of the Borrower or any Guarantor in respect of indebtedness or
other obligations otherwise permitted hereunder of the Borrower or any other
Guarantor, and (ii) guaranties by Subsidiaries that are not Guarantors of
obligations of the Parent, the Borrower or its Subsidiaries;
 
(j)indebtedness in respect of bid, performance, appeal or surety bonds issued
for the account of the Parent, the Borrower or any of its Subsidiaries in the
ordinary course of business, surety and other obligations incurred in the
ordinary course of business in connection with workers’ compensation, social
security, unemployment insurance and other social security legislation;
 
(k)indebtedness in respect of netting services or overdraft protection or in
connection with deposit accounts or securities accounts maintained with
financial institutions or from any arrangement relating to the provision of
treasury, depositary or cash management services or automated clearinghouse
transfer of funds, in each case incurred in the ordinary course of business;
 
(l)Indebtedness for Borrowed Money of any Person that becomes a Subsidiary after
the Closing Date in a transaction permitted under this Agreement;  provided that
such Indebtedness for Borrowed Money exists at the time such Person becomes a
Subsidiary and is not created in contemplation of or in connection with such
Person becoming a Subsidiary; provided further, that the aggregate principal
amount of Indebtedness for Borrowed Money permitted by this clause (l) shall not
exceed $2,500,000 at any time outstanding (together with any refinancings,
refundings, extensions or renewals allowed pursuant to 8.7(m) hereof);
 
 
-56-

--------------------------------------------------------------------------------

 
 
(m)indebtedness which represents a refinancing, replacement, refunding,
extension or renewal of any of the indebtedness described in clause
(l);  provided that (A) any such refinancing, replacement, refunding, extension
or renewal indebtedness is in an aggregate principal amount not greater than the
aggregate principal amount of indebtedness being renewed, replaced, refunded,
extended or refinanced, plus the amount of any premiums required to be paid
thereon and reasonable fees and expenses associated therewith, (B) such
refinancing, replacement, refunding, extension or renewal indebtedness has a
maturity date that is after the maturity of the Loans, and a weighted average
life to maturity longer than or equal to that of the indebtedness being renewed,
replaced or refinanced and (C) the covenants, events of default and other
material terms and provisions thereof (including any guaranties thereof, but
excluding pricing and call protection, which shall be on market terms for
similar financings) shall be, in the aggregate no less favorable to the Parent
or its Subsidiaries or to the interests of the Administrative Agent and the
Lenders than those contained in the indebtedness being renewed, refinanced,
refunded or extended;
 
(n)indebtedness not in excess of $5,000,000 at any time outstanding at any time
consisting of trade payables overdue for more than 90 days but which are being
contested in good faith in the ordinary course of businesses and as to which
adequate reserves are being maintained in accordance with GAAP; and
 
(o)indebtedness evidenced by the Best Life Purchase Obligation as in effect on
the date hereof in an aggregate amount not in excess of $5,500,000.
 
Section 8.8.    Liens.  Neither the Parent nor the Borrower shall, nor shall it
permit any Subsidiary to, create, incur or permit to exist any Lien of any kind
on any Property owned by any such Person; provided, however, that the foregoing
shall not apply to nor operate to prevent:
 
(a)Liens arising by statute in connection with worker’s compensation,
unemployment insurance, old age benefits, social security obligations, taxes,
assessments, statutory obligations or other similar charges (other than Liens
arising under ERISA), good faith cash deposits in connection with tenders,
contracts or leases to which the Parent, the Borrower or any Subsidiary is a
party or other cash deposits required to be made in the ordinary course of
business, provided in each case that the obligation is not for borrowed money
and that the obligation secured is not overdue or, if overdue, is being
contested in good faith by appropriate proceedings which prevent enforcement of
the matter under contest and adequate reserves have been established therefor;
 
(b)mechanics’, workmen’s, materialmen’s, landlords’, carriers’ or other similar
Liens arising in the ordinary course of business with respect to obligations
which are not overdue for a period of more than sixty (60) days or which are
being contested in good faith by appropriate proceedings which prevent
enforcement of the matter under contest and adequate reserves with respect
thereto are maintained on the books of such Person;
 
 
-57-

--------------------------------------------------------------------------------

 
 
(c)judgment liens and judicial attachment liens not constituting an Event of
Default under Section 9.1(g) hereof and the pledge of assets for the purpose of
securing an appeal, stay or discharge in the course of any legal proceeding
related to such judgments, provided that the aggregate amount of such judgment
liens and attachments and liabilities of the Parent, the Borrower and its
Subsidiaries secured by a pledge of assets permitted under this subsection,
including interest and penalties thereon, if any, shall not be in excess of
$2,000,000 at any one time outstanding;
 
(d)Liens on equipment of the Parent, the Borrower or any Subsidiary created
solely for the purpose of securing indebtedness permitted by Section 8.7(b)
hereof, representing or incurred to finance the purchase price of such Property,
provided that no such Lien shall extend to or cover other Property of the
Parent, the Borrower or such Subsidiary other than the respective Property so
acquired, and the principal amount of indebtedness secured by any such Lien
shall at no time exceed the purchase price of such Property, as reduced by
repayments of principal thereon;
 
(e)any interest or title of a lessor under any operating lease;
 
(f)easements, covenants, rights-of-way, restrictions (including without
limitation, zoning restrictions), licenses, encroachments, building codes, land
use laws, and other similar encumbrances against real property incurred in the
ordinary course of business which, in the aggregate, are not substantial in
amount and which do not materially detract from the value of the Property
subject thereto or materially interfere with the ordinary conduct of the
business of Parent, the Borrower or any Subsidiary;
 
(g)Liens granted in favor of the Administrative Agent pursuant to the Collateral
Documents;
 
(h)leases or subleases granted to other Persons in the ordinary course of
business of the Borrower and the Guarantors;
 
(i)(i) licenses or sublicenses of intellectual property on fair market terms
granted to other Persons in the ordinary course of business of the Borrower and
its Subsidiaries and (ii) licenses of intellectual property on fair market terms
(A) in jurisdictions outside the United States which licenses may be exclusive
as to a particular geographical area outside the United States and (B) in the
United States which licenses may be exclusive as to a particular new or
undeveloped market or product or as to non-retail channels of distribution;
 
(j)any interest or title of a licensor, sublicensor, lessor or sublessor with
respect to any assets under any  license or lease agreement entered into in the
ordinary course of business of the Borrower and the Guarantors;
 
(k)Liens securing reimbursement obligations in respect of documentary letters of
credit or bankers’ acceptances permitted under Section 8.7(g) provided that such
Liens attach only to the documents and goods covered thereby and proceeds
thereof;
 
 
-58-

--------------------------------------------------------------------------------

 
 
(l)bankers’ Liens, rights of setoff and other similar Liens existing solely with
respect to such assets on deposit in one or more accounts maintained by the
Borrower or any Guarantor, in each case arising in the ordinary course of
business in favor of the depository institutions with which such accounts are
maintained, securing amounts owing to such depository institutions with respect
to such account arrangements;
 
(m)Liens arising from precautionary UCC filings regarding “true” operating
leases or the consignment of goods to the Borrower or any Guarantor; and
 
(n)pledges or deposits to secure the performance of bid, trade contracts and
leases, statutory obligations, surety bonds (other than bonds related to
judgments or litigation), performance bonds and other obligations of like nature
incurred in the ordinary course of business.
 
Section 8.9. Investments, Acquisitions, Loans and Advances.  Neither the Parent
nor the Borrower shall, nor shall it permit any Subsidiary to, directly or
indirectly, make, retain or have outstanding any investments (whether through
purchase of stock or obligations or otherwise) in, or loans or advances to
(other than for travel advances, entertainment, relocation and other similar
cash advances made to employees in the ordinary course of business), any other
Person, or acquire all or any substantial part of the assets or business of any
other Person or division thereof; provided, however, that the foregoing shall
not apply to nor operate to prevent:
 
(a)investments in direct obligations of the United States of America or of any
agency or instrumentality thereof whose obligations constitute full faith and
credit obligations of the United States of America, provided that any such
obligations shall mature within one year of the date of issuance thereof;
 
(b)investments in commercial paper rated at least P-1 (or its equivalent) by
Moody’s or at least A-1 (or its equivalent) by S&P, in each case, maturing
within one year of the date of issuance thereof;
 
(c)investments in time deposits, certificates of deposit or bankers acceptances
issued by any Lender or by any United States commercial bank having capital and
surplus of not less than $100,000,000 which have a maturity of one year or less;
 
(d)investments in repurchase obligations with a term of not more than 180 days
for underlying securities of the types described in subsection (a) above entered
into with any bank meeting the qualifications specified in subsection (c) above,
provided all such agreements require physical delivery of the securities
securing such repurchase agreement, except those delivered through the Federal
Reserve Book Entry System;
 
(e)investments in money market funds that invest, and which are restricted by
their respective charters to invest in investments, not less than 95% of which
are of the type described in the immediately preceding subsections (a), (b),
(c), and (d) above;
 
 
-59-

--------------------------------------------------------------------------------

 
 
(f)the Borrower’s investments from time to time in its Subsidiaries, the
Parent’s investments from time to time in the Borrower or another Guarantor, and
investments made from time to time by a Subsidiary in one or more of its
Subsidiaries;
 
(g)intercompany advances made from time to time by the Parent or a Subsidiary to
another Subsidiary or by a Subsidiary to the Borrower in the ordinary course of
business;
 
(h)Permitted Acquisitions;
 
(i)investments consisting of extensions of credit in the nature of account
receivable or notes receivable arising from the grant of trade credit in the
ordinary course of business, and investments received in satisfaction or partial
satisfaction thereof from financially troubled account debtors to the extent
reasonably necessary in order to prevent or limit loss;
 
(j)guaranties permitted by Section 8.7 hereof;
 
(k)investments by the Borrower in interest rate, foreign currency and commodity
hedging agreements permitted by Section 8.7(c) hereof;
 
(l)investments made as a result of consideration received in connection with a
disposition of assets permitted by Section 8.10 hereof;
 
(m)investments of any Person that becomes a Subsidiary after the date hereof;
provided that (i) such investments exist at the time such person is
acquired;  (ii) such investments are not made in anticipation or contemplation
of such person becoming a Subsidiary and (iii) such investments are not directly
or indirectly recourse to any of the Parent, the Borrower or any of its
Subsidiaries or any of their respective assets, other than the Person that
becomes the Subsidiary;
 
(n)prepaid expenses or lease, utility and other similar deposits, in each case
in the ordinary course of business; and
 
(o)other investments, loans, and advances in addition to those otherwise
permitted by this Section in an amount not to exceed $20,000,000 in the
aggregate at any one time outstanding; provided, however, that not more than
$7,500,000 of such amount may be outstanding at any time in the form of
investments, loans and advances in or to any Foreign Subsidiary or joint
ventures organized under the laws of a jurisdiction outside the United States of
America.
 
In determining the amount of investments, acquisitions, loans, and advances
permitted under this Section, investments and acquisitions shall always be taken
at the original cost thereof (regardless of any subsequent appreciation or
depreciation therein), and loans and advances shall be taken at the principal
amount thereof then remaining unpaid.
 
 
-60-

--------------------------------------------------------------------------------

 
 
Section 8.10.    Mergers, Consolidations and Sales.  Neither the Parent nor the
Borrower shall, nor shall it permit any Subsidiary to, be a party to any merger
or consolidation, or sell, transfer, lease or otherwise dispose of all or any
part of its Property, including any disposition of Property as part of a sale
and leaseback transaction, or in any event sell or discount (with or without
recourse) any of its notes or accounts receivable; provided, however, that this
Section shall not apply to nor operate to prevent:
 
(a)the sale, lease or other disposition of inventory in the ordinary course of
business;
 
(b)the sale, transfer, lease or other disposition of Property of the Borrower
and its Guarantors to one another in the ordinary course of its business;
 
(c)the merger of any Guarantor or Subsidiary with and into the Borrower or any
other Guarantor or Subsidiary, provided that, in the case of any merger
involving the Borrower, the Borrower is the corporation surviving the merger;
 
(d)the sale of delinquent notes or accounts receivable in the ordinary course of
business for purposes of collection only (and not for the purpose of any bulk
sale or securitization transaction);
 
(e)the sale, transfer or other disposition of any tangible personal property
that, in the reasonable business judgment of the Borrower or the Guarantor, has
become obsolete, worn out or unusable, and which is disposed of in the ordinary
course of business;
 
(f) the license or sublicense of any of its Property permitted under Section
8.8(i) hereof;
 
(g)dispositions of equipment or real property to the extent the Borrower
complies with Section 1.9(b)(i) hereof;
 
(h)   dispositions of property by any Subsidiary to the Borrower or any
Guarantor,
 
(i) abandonment or termination in the ordinary course of business of items of
intellectual property and licenses of intellectual property (excluding any
Material Contract) not otherwise permitted by this Section that are not
individually or in the aggregate material to the business of the Borrower and
its Subsidiaries;
 
(j) dividends in compliance with Section 8.12 hereof;
 
(k)any sale, transfer, assignment or other disposition resulting from any
condemnation of any Property of the Borrower or any Guarantor;
 
(l) dispositions or use of cash in the ordinary course of business;
 
 
-61-

--------------------------------------------------------------------------------

 
 
(m)dispositions, discounts or forgiveness of accounts receivable of financially
troubled debtors in connection with the collection or compromise thereof in the
ordinary course of business;
 
(n)sales of non-core assets acquired in connection with an acquisition permitted
under Section 8.9 hereof;
 
(o)the sale, transfer, lease or other disposition of Property of the Borrower or
any Guarantor (including any disposition of Property as part of a sale and
leaseback transaction) aggregating for the Borrower and its Guarantors not more
than $500,000 during any fiscal year of the Borrower;
 
(p)disposition of Property that does not use (i) the “Earth Balance”, “Smart
Balance” or “Best Life” trademark or (ii) technology that is subject to any
license agreement existing on the date hereof; and
 
(q)the expiration of the Brandeis License, which by its terms, expires with
respect to the United States in April, 2015.
 
Section 8.11.    Maintenance of Subsidiaries.  Neither the Parent nor the
Borrower shall assign, sell or transfer, nor shall it permit any Subsidiary to
issue, assign, sell or transfer, any shares of capital stock or other equity
interests of a Subsidiary; provided, however, that the foregoing shall not
operate to prevent (a) Liens on the capital stock or other equity interests of
Subsidiaries granted to the Administrative Agent pursuant to the Collateral
Documents, (b) the issuance, sale, and transfer to any person of any shares of
capital stock of a Subsidiary solely for the purpose of qualifying, and to the
extent legally necessary to qualify, such person as a director of such
Subsidiary, and (c) any transaction permitted by Section 8.10(c) above.
 
Section 8.12.    Dividends and Certain Other Restricted Payments.  Neither the
Parent nor the Borrower shall, nor shall it permit any Subsidiary to,
(a) declare or pay any dividends on or make any other distributions in respect
of any class or series of its capital stock or other equity interests (other
than dividends or distributions payable solely in its capital stock or other
equity interests), (b) directly or indirectly purchase, redeem, or otherwise
acquire or retire any of its capital stock or other equity interests or any
warrants, options, or similar instruments to acquire the same, or (c) directly
or indirectly pay Management Fees (collectively referred to herein as
“Restricted Payments”); provided, however, that the foregoing shall not operate
to prevent:
 
(i)  the making of dividends or distributions by any Subsidiary to the Borrower;
 
(ii)dividend payments from the Borrower to the Parent in an amount not to exceed
75,000,000 in the aggregate during the term of this Agreement, for the purpose
of making common equity repurchases; provided, however, that such dividend
payments shall be allowed only to the extent that (A) no Default or Event of
Default has occurred and is continuing immediately prior to or would arise as a
result of any such dividend payment, (B) the Administrative Agent shall have
received evidence satisfactory to the Administrative Agent that the Total Funded
Debt/EBITDA Ratio (calculated on a pro forma basis to give effect to such
dividend payment) shall be 0.25 to 1.0 less than the then applicable covenant
compliance level as set forth in Section 8.23(a) hereof and that the other
financial covenants set forth in Section 8.23 (b) hereof will be satisfied as
set forth therein after giving effect to such dividend payment and (C) the
Administrative Agent shall have received satisfactory evidence that after giving
effect to such dividend payment and any Credit Event made in connection
therewith, the Borrower shall have Unused Revolving Credit Commitments of at
least $10,000,000;
 
 
-62-

--------------------------------------------------------------------------------

 
 
(iii)cash dividends and distributions to the Parent for the purpose of
permitting the Parent to pay federal and state income taxes, franchise taxes and
other taxes, fees and assessments to the extent attributable to the business of
the Borrower or any Subsidiary;
 
(iv)dividends and distributions from the Borrower to the Parent (or payments on
behalf of the Parent) to permit the Parent to (A) make payments consisting of
salary, benefits and other compensation to its employees, directors and
officers, (B) pay audit fees, legal fees, financing fees, costs of obtaining
directors’ and officers’ liability insurance, and costs directly associated with
Sarbanes-Oxley compliance and (C) pay other public company costs and overhead
fees and expenses that are incurred in the ordinary course of business; and
 
(v)payments required to be made under the Management and Administrative Services
Agreement and the Tax Sharing Agreement, without giving effect to any amendment
to either of such agreements unless consented to in writing by the
Administrative Agent.
 
Section 8.13.    ERISA.  Each of the Parent and the Borrower shall, and shall
cause each Subsidiary to, promptly pay and discharge all obligations and
liabilities arising under ERISA of a character which if unpaid or unperformed
could reasonably be expected to have a Material Adverse Effect on or result in
the imposition of a Lien against any of its Property.  Each of the Parent and
the Borrower shall, and shall cause each Subsidiary to, promptly notify the
Administrative Agent and each Lender of:  (a) the occurrence of any reportable
event (as defined in ERISA) with respect to a Plan, (b) receipt of any notice
from the PBGC of its intention to seek termination of any Plan or appointment of
a trustee therefor, (c) its intention to terminate or withdraw from any Plan,
and (d) the occurrence of any event with respect to any Plan which would result
in the incurrence by the Parent, the Borrower or any Subsidiary of any material
liability, fine or penalty, or any material increase in the contingent liability
of the Parent, the Borrower or any Subsidiary with respect to any
post-retirement Welfare Plan benefit.
 
Section 8.14.    Compliance with Laws.  Each of the Parent and the Borrower
shall, and shall cause each Subsidiary to, comply in all material respects with
the requirements of all federal, state, and local laws, rules, regulations,
ordinances and orders applicable to or pertaining to its Property or business
operations, where (a) such requirements are being contested in good faith by
appropriate proceedings diligently conducted, or (b) any such non-compliance,
individually or in the aggregate, could reasonably be expected to have a
Material Adverse Effect or result in a Lien upon any of its Property.
 
 
-63-

--------------------------------------------------------------------------------

 
 
Section 8.15.    Compliance with OFAC Sanctions Programs. (a) Except as could
reasonably be expected to not have a Material Adverse Effect, each of the Parent
and the Borrower shall at all times materially comply with the requirements of
all OFAC Sanctions Programs applicable to the Parent and the Borrower and shall
cause each of its Subsidiaries to comply with the requirements of all OFAC
Sanctions Programs applicable to such Subsidiary.
 
(b)Each of the Parent and the Borrower shall provide the Administrative Agent,
the L/C Issuer, and the Lenders any material information regarding the Parent,
the Borrower, its Affiliates, and its Subsidiaries necessary for the
Administrative Agent, the L/C Issuer, and the Lenders to comply with all
applicable OFAC Sanctions Programs; subject however, in the case of Affiliates,
to the Borrower’s ability to provide information applicable to them.  
 
(c)If the Borrower obtains actual knowledge or receives any written notice that
the Parent, the Borrower, any Affiliate or any Subsidiary is named on the then
current OFAC SDN List (such occurrence, an “OFAC Event”), the Borrower shall
promptly (i) give written notice to the Administrative Agent, the L/C Issuer,
and the Lenders of such OFAC Event, and (ii) comply with all applicable laws
with respect to such OFAC Event (regardless of whether the party included on the
OFAC SDN List is located within the jurisdiction of the United States of
America), including the OFAC Sanctions Programs, and the Borrower hereby
authorizes and consents to the Administrative Agent, the L/C Issuer, and the
Lenders taking any and all steps the Administrative Agent, the L/C Issuer, or
the Lenders deem necessary, in their sole but reasonable discretion, to avoid
violation of all applicable laws with respect to any such OFAC Event, including
the requirements of the OFAC Sanctions Programs (including the freezing and/or
blocking of assets and reporting such action to OFAC).
 
Section 8.16.    Burdensome Contracts With Affiliates. Neither the Parent nor
the Borrower shall, nor shall it permit any Subsidiary to, enter into any
contract, agreement or business arrangement with any of its Affiliates (other
than with Wholly-owned Subsidiaries) on terms and conditions which are less
favorable to the Borrower or such Subsidiary than would be usual and customary
in similar contracts, agreements or business arrangements between Persons not
affiliated with each other.
 
Section 8.17.    No Changes in Fiscal Year.  The fiscal year of the Parent, the
Borrower and its Subsidiaries ends on December 31 of each year; and the Borrower
shall not, nor shall it permit any Subsidiary to, change its fiscal year from
its present basis without the prior written consent of the Administrative Agent.
 
Section 8.18.    Formation of Subsidiaries.  Promptly upon the formation or
acquisition of any Subsidiary, the Borrower shall provide the Administrative
Agent and the Lenders notice thereof and timely comply with the requirements of
Section 4 hereof (at which time Schedule 6.2 shall be deemed amended to include
reference to such Subsidiary).
 
Section 8.19.    Change in the Nature of Business.  (a) Neither the Parent nor
the Borrower shall, nor shall it permit any Subsidiary to, engage in any
business or activity if as a result the general nature of the business of the
Parent, the Borrower or any Subsidiary would be changed from the Eligible Line
of Business.
 
 
-64-

--------------------------------------------------------------------------------

 
 
(b)     The Parent shall not engage in any business activities other than
(i) ownership of the equity interests of the Borrower, (ii) activities
incidental to maintenance of its corporate existence, equityholder ownership and
ownership of the Borrower and its Subsidiaries, (iii) performance of its
obligations, if any, under the Intercompany Agreements, (iv) participating in
tax, accounting and other administrative activities as the parent of a
consolidated group of companies, including Borrower, (v) the performance or
obligations under the Loan Documents, (vi) the payment of dividends and
distributions to the extent permitted under Section 8.12 hereunder, (vii)
issuance of common equity interests, (viii) issuance of preferred stock (A) in
connection with a rights plan provided such preferred stock does not contain
requirements for the payment in cash, of dividends or other cash distributions
on a date earlier than 180 days after the maturity of the Loans and contains
covenants no more restrictive in any respect than the covenants afforded the
Administrative Agent and the Lenders hereunder, or (B) on terms and conditions
reasonably acceptable to Administrative Agent, (ix) Permitted Acquisitions, (x)
formation of subsidiaries (provided that such subsidiary agrees to execute a
joinder agreement agreeing to be bound by the terms of this Agreement), and (xi)
activities incidental to the business activities described in (i) through (x)
above.
 
Section 8.20.   Use of Proceeds.  The Borrower shall use the credit extended
under this Agreement solely for the purposes set forth in, or otherwise
permitted by, Section 6.4 hereof.
 
Section 8.21.   No Restrictions.  Except as provided herein, neither the Parent
nor the Borrower shall, nor shall it permit any Subsidiary to, directly or
indirectly create or otherwise cause or suffer to exist or become effective any
consensual encumbrance or restriction of any kind on the ability of the Borrower
or any Subsidiary to:  (a) pay dividends or make any other distribution on any
Subsidiary’s capital stock or other equity interests owned by the Borrower or
any other Subsidiary, (b) pay any indebtedness owed to the Parent, the Borrower
or any other Subsidiary, (c) make loans or advances to the Parent, the Borrower
or any other Subsidiary, (d) transfer any of its Property to the Parent, the
Borrower or any other Subsidiary, or (e) guarantee the Obligations, Hedging
Liability, and Funds Transfer and Deposit Account Liability and/or grant Liens
on its assets to the Administrative Agent as required by the Loan Documents.
 
Section 8.22.  Hedge Agreements.  Not later than the date 90 days following the
first date on which the LIBOR Index Rate equals or exceeds 2.00% for 20 of the
last 30 consecutive Business Days, the Administrative Agent shall have received
evidence that the Borrower has entered into interest rate hedging agreements on
a principal amount of the Term Loan reasonably acceptable to the Lenders (but
not less than 25% of the Term Loans outstanding at such time) through the use of
one or more interest rate swaps, interest rate caps, interest rate collars or
other recognized interest rate hedging arrangements, with the foregoing to
effectively limit the amount of interest that the Borrower must pay on notional
amounts of not less than such portion of the Term Loan to not more than a rate
reasonably acceptable to the Lenders for a period of the lesser of (a) two (2)
years or (b) six (6) months prior to maturity of the Loans, such hedging
arrangements to be with the Lenders, their respective Affiliates or other
parties reasonably acceptable to the Administrative Agent; provided, however,
that if the outstanding principal balance of the Term Loan is less than
$30,000,000, the Borrower shall not be required to enter into any such
agreements.
 
 
-65-

--------------------------------------------------------------------------------

 
 
Section 8.23.   Financial Covenants.  (a) Total Funded Debt/EBITDA Ratio.  As of
the last day of each fiscal quarter of the Parent ending during the relevant
period set forth below, the Parent and the Borrower shall not permit the Total
Funded Debt/EBITDA Ratio to be greater than the corresponding ratio set forth
opposite such period:
 
From and Including
 
To and Including
 
Total Funded Debt/EBITDA
Ratio shall not be greater
than:
         
the date hereof
 
December 30, 2012
 
3.25 to 1.0
         
December 31, 2012
  
and as of the last day of each fiscal quarter ending thereafter
  
3.00 to 1.0

 
(b)Debt Service Coverage Ratio.  As of the last day of each fiscal quarter of
the Parent, the Parent and the Borrower shall maintain a ratio of (i) EBITDA for
the four fiscal quarters of the Parent then ended to (ii) Debt Service for the
same four fiscal quarters then ended of not less than 2.00 to 1.00.
 
(c)Capital Expenditures.  Neither the Parent nor the Borrower shall, nor shall
it permit any of its Subsidiaries to, incur Capital Expenditures in an amount in
excess of $6,000,000 (the “Maximum Cap Ex Amount”) in the aggregate during any
fiscal year; provided that if the Parent, the Borrower and the Subsidiaries
expend less than the Maximum Cap Ex Amount in any fiscal year the Maximum Cap Ex
Amount for the next succeeding fiscal year of the Parent, the Borrower and the
Subsidiaries (but only the next succeeding fiscal year) shall be increased by
the excess of the Maximum Cap Ex Amount for the preceding fiscal year over the
amount actually expended by the Parent, the Borrower and their Subsidiaries
during such preceding fiscal year (the “Carry Forward Amount”).  Any Capital
Expenditures made during any fiscal year shall be deemed to be made first from
amounts that are not Carry Forward Amounts from a prior fiscal year and only
when such amounts are used in full shall any Carry Forward Amounts be used. The
parties hereto acknowledge and agree that the total Carry Forward Amount for the
fiscal year 2010 shall be $4,700,000.
 
Section 8.24.   Operating Accounts.  Each of the Parent, the Borrower and their
Subsidiaries shall maintain with the Administrative Agent (or one of its
Affiliates) or another Lender or one of its Affiliates as its primary depository
bank, including for its principal operating, administrative, cash management,
collection activity, and other deposit accounts for the conduct of its business;
provided that at all times from and after the Closing Date, such accounts are
subject to deposit account control agreements in favor of Administrative Agent
on terms reasonably satisfactory to Administrative Agent, including that, upon
the occurrence and during the continuation of an Event of Default, no other
party other than the Administrative Agent, including the Borrower, shall
otherwise have control over such deposit account.
 
 
-66-

--------------------------------------------------------------------------------

 
 
Section 8.25.   Amendment, Etc. of  Intercompany Agreements.  Neither the Parent
nor the Borrower shall, nor shall it permit any Subsidiary to (a) amend, modify
or change in any manner any term or condition of any Intercompany Agreement or
give any consent, waiver or approval thereunder or (b) waive any default under
or any breach of any term or condition of any Intercompany Agreement, except in
each case as could not, in the good faith judgment of the Administrative Agent,
reasonably be expected to be material and adverse to the Lenders; provided,
however, that any Person that becomes a Subsidiary after the date hereof may
become a party to the Intercompany Agreements, or agreements of same or similar
effect upon the terms and conditions contained in such Intercompany Agreements
on the date hereof.
 
Section 8.26.   Material Contracts.  Each of the Parent and the Borrower shall,
and shall cause each Subsidiary to, perform and observe all the terms and
provisions of each Material Contract to be performed or observed by it, maintain
each such Material Contract in accordance with its terms in full force and
effect, enforce each such Material Contract in accordance with its terms, except
to the extent that failure to do so could not reasonably be expected,
individually or in the aggregate, to have a Material Adverse Effect, and cause
each of its Subsidiaries to do so.
 
Section 8.27.   Foreign Intellectual Property.  If as of the last day of any
fiscal quarter of the Parent, net revenues from sales in jurisdictions outside
the United States of America during the four fiscal quarter period ended on such
date exceeds 5% of the total net revenues of the Parent and its Subsidiaries for
such period, the Borrower and each Guarantor shall promptly execute and deliver
such documents and do such acts and things as the Administrative Agent or the
Required Lenders may reasonably request in order to provide for or perfect Liens
on all patents, patent licenses, trademarks, trademark licenses and other
intellectual property in each case registered in the applicable jurisdictions
giving rise to such net revenues; provided, however, that no such grant or
perfection of Liens shall be required with respect to any single jurisdiction
giving rise to net revenues less than $100,000 in such four fiscal quarter
period.
 
Section 9.    Events of Default and Remedies.
 
Section 9.1.    Events of Default.  Any one or more of the following shall
constitute an “Event of Default” hereunder:
 
(a)default in the payment when due of all or any part of the principal of any
Loan (whether at the stated maturity thereof or at any other time provided for
in this Agreement) or of any Reimbursement Obligation, or default for a period
of five (5) Business Days in the payment when due of any interest, fee or other
Obligation payable hereunder or under any other Loan Document;
 
 
-67-

--------------------------------------------------------------------------------

 
 
(b)default in the observance or performance of any covenant set forth in
Sections 8.1, 8.7, 8.8, 8.9, 8.10, 8.11, 8.12, 8.17, 8.19, 8.20, 8.21, 8.23,
8.25 or 8.26 (except, with respect to Section 8.26, solely to the extent such
default is set forth in clause (c)(iii) of this Section 9.1) hereof or of any
provision in any Loan Document dealing with the use, disposition or remittance
of the proceeds of Collateral or requiring the maintenance of insurance thereon;
 
(c)(i) default in the observation or performance of the covenant set forth in
Section 8.5 hereof which is not remedied within five (5) days after such
failure, (ii) default in the observance or performance of any other provision
hereof or of any other Loan Document which is not remedied within 30 days after
the earlier of (x) the date on which such failure shall first become known to
any officer of the Borrower or (y) written notice thereof is given to the
Borrower by the Administrative Agent or (iii) default in the observation or
performance by the Borrower of Section 8.26 hereof resulting solely from the
Borrower’s failure to perform and observe all of the terms and provisions of any
Material Contract which is not remedied within the earlier of (x) 30 days or
(y) the date on which such default gives rise to the ability of the
non-defaulting party thereunder to terminate the applicable Material Contract;
 
(d)any representation or warranty made herein or in any other Loan Document or
in any certificate furnished to the Administrative Agent or the Lenders pursuant
hereto or thereto or in connection with any transaction contemplated hereby or
thereby proves untrue in any material respect as of the date of the issuance or
making or deemed making thereof;
 
(e)any event occurs or condition exists (other than those described in
subsections (a) through (d) above) which is specified as an event of default
under any of the other Loan Documents, after giving effect to any applicable
notice and cure period provided therein, or any of the Loan Documents shall for
any reason not be or shall cease to be in full force and effect or is declared
to be null and void, or any of the Collateral Documents shall for any reason
fail to create a valid and perfected first priority Lien in favor of the
Administrative Agent in any Collateral purported to be covered thereby except as
expressly permitted by the terms thereof, or any Subsidiary takes any action for
the purpose of terminating, repudiating or rescinding any Loan Document executed
by it or any of its obligations thereunder;
 
(f)default shall occur under any Indebtedness for Borrowed Money issued, assumed
or guaranteed by the Parent, the Borrower or any Subsidiary aggregating in
excess of $5,000,000, or under any indenture, agreement or other instrument
under which the same may be issued, and such default shall continue for a period
of time sufficient to permit the acceleration of the maturity of any such
Indebtedness for Borrowed Money (whether or not such maturity is in fact
accelerated), or any such Indebtedness for Borrowed Money shall not be paid when
due, subject to any applicable grace period (whether by demand, lapse of time,
acceleration or otherwise);
 
(g)(i) any judgment or judgments, writ or writs or warrant or warrants of
attachment, or any similar process or processes, shall be entered or filed
against the Parent, the Borrower or any Subsidiary, or against any of its
Property, in an aggregate amount in excess of $5,000,000 (except to the extent
fully covered by insurance pursuant to which the insurer has accepted liability
therefor in writing), or (ii) any one or more non-monetary final judgments that
have, or could reasonably be expected to have, individually or in the aggregate,
a Material Adverse Effect and, in either case, such judgments, writs or warrants
remain undischarged, unvacated, unbonded or unstayed for a period of
30 consecutive days;
 
 
-68-

--------------------------------------------------------------------------------

 
 
(h)the Parent, the Borrower or any Subsidiary, or any member of its Controlled
Group, shall fail to pay when due, after the expiration of any grace period, an
amount or amounts aggregating in excess of $5,000,000 which it shall have become
liable to pay to the PBGC or to a Plan under Title IV of ERISA; or notice of
intent to terminate a Plan or Plans having aggregate Unfunded Vested Liabilities
in excess of $5,000,000 (collectively, a “Material Plan”) shall be filed under
Title IV of ERISA by the Parent, the Borrower or any Subsidiary, or any other
member of its Controlled Group, any plan administrator or any combination of the
foregoing; or the PBGC shall institute proceedings under Title IV of ERISA to
terminate or to cause a trustee to be appointed to administer any Material Plan
or a proceeding shall be instituted by a fiduciary of any Material Plan against
the Parent, the Borrower or any Subsidiary, or any member of its Controlled
Group, to enforce Section 515 or 4219(c)(5) of ERISA and such proceeding shall
not have been dismissed within 30 days thereafter; or a condition shall exist by
reason of which the PBGC would be entitled to obtain a decree adjudicating that
any Material Plan must be terminated;
 
(i)any Change of Control shall occur;
 
(j)the Parent, the Borrower or any Subsidiary shall (i) have entered
involuntarily against it an order for relief under the United States Bankruptcy
Code, as amended, (ii) not pay, or admit in writing its inability to pay, its
debts generally as they become due, (iii) make an assignment for the benefit of
creditors, (iv) apply for, seek, consent to or acquiesce in, the appointment of
a receiver, custodian, trustee, examiner, liquidator or similar official for it
or any substantial part of its Property, (v) institute any proceeding seeking to
have entered against it an order for relief under the United States Bankruptcy
Code, as amended, to adjudicate it insolvent, or seeking dissolution, winding
up, liquidation, reorganization, arrangement, adjustment or composition of it or
its debts under any law relating to bankruptcy, insolvency or reorganization or
relief of debtors or fail to file an answer or other pleading denying the
material allegations of any such proceeding filed against it, (vi) take any
action in furtherance of any matter described in parts (i) through (v) above, or
(vii) fail to contest in good faith any appointment or proceeding described in
Section 9.1(k) hereof; or
 
(k)a custodian, receiver, trustee, examiner, liquidator or similar official
shall be appointed for the Parent, the Borrower or any Subsidiary, or any
substantial part of any of its Property, or a proceeding described in
Section 9.1(j)(v) shall be instituted against the Parent, the Borrower or any
Subsidiary, and such appointment continues undischarged or such proceeding
continues undismissed or unstayed for a period of 60 days.
 
 
-69-

--------------------------------------------------------------------------------

 
 
Section 9.2.     Non-Bankruptcy Defaults.  When any Event of Default (other than
those described in subsection (j) or (k) of Section 9.1 hereof with respect to
the Borrower) has occurred and is continuing, the Administrative Agent shall, by
written notice to the Borrower: (a) if so directed by the Required Lenders,
terminate the remaining Commitments and all other obligations of the Lenders
hereunder on the date stated in such notice (which may be the date thereof);
(b) if so directed by the Required Lenders, declare the principal of and the
accrued interest on all outstanding Loans to be forthwith due and payable and
thereupon all outstanding Loans, including both principal and interest thereon,
shall be and become immediately due and payable together with all other amounts
payable under the Loan Documents without further demand, presentment, protest or
notice of any kind; and (c) if so directed by the Required Lenders, demand that
the Borrower immediately pay to the Administrative Agent the full amount then
available for drawing under each or any Letter of Credit, and the Borrower
agrees to immediately make such payment and acknowledges and agrees that the
Lenders would not have an adequate remedy at law for failure by the Borrower to
honor any such demand and that the Administrative Agent, for the benefit of the
Lenders, shall have the right to require the Borrower to specifically perform
such undertaking whether or not any drawings or other demands for payment have
been made under any Letter of Credit.  The Administrative Agent, after giving
notice to the Borrower pursuant to Section 9.1(c) or this Section 9.2, shall
also promptly send a copy of such notice to the other Lenders, but the failure
to do so shall not impair or annul the effect of such notice.
 
Section 9.3.     Bankruptcy Defaults.  When any Event of Default described in
subsections (j) or (k) of Section 9.1 hereof with respect to the Borrower has
occurred and is continuing, then all outstanding Loans shall immediately become
due and payable together with all other amounts payable under the Loan Documents
without presentment, demand, protest or notice of any kind, the obligation of
the Lenders to extend further credit pursuant to any of the terms hereof shall
immediately terminate and the Borrower shall immediately pay to the
Administrative Agent the full amount then available for drawing under all
outstanding Letters of Credit, the Borrower acknowledging and agreeing that the
Lenders would not have an adequate remedy at law for failure by the Borrower to
honor any such demand and that the Lenders, and the Administrative Agent on
their behalf, shall have the right to require the Borrower to specifically
perform such undertaking whether or not any draws or other demands for payment
have been made under any of the Letters of Credit.
 
Section 9.4.     Collateral for Undrawn Letters of Credit.  (a) If the
prepayment of the amount available for drawing under any or all outstanding
Letters of Credit is required under Section 1.9(b), Section 1.15, Section 9.2 or
Section 9.3 above, the Borrower shall forthwith pay the amount required to be so
prepaid, to be held by the Administrative Agent as provided in subsection (b)
below.
 
 
-70-

--------------------------------------------------------------------------------

 
 
(b)All amounts prepaid pursuant to subsection (a) above shall be held by the
Administrative Agent in one or more separate collateral accounts (each such
account, and the credit balances, properties, and any investments from time to
time held therein, and any substitutions for such account, any certificate of
deposit or other instrument evidencing any of the foregoing and all proceeds of
and earnings on any of the foregoing being collectively called the “Collateral
Account”) as security for, and for application by the Administrative Agent (to
the extent available) to, the reimbursement of any payment under any Letter of
Credit then or thereafter made by the L/C Issuer, and to the payment of the
unpaid balance of all other Obligations (and to all Hedging Liability and Funds
Transfer and Deposit Account Liability).  The Collateral Account shall be held
in the name of and subject to the exclusive dominion and control of the
Administrative Agent for the benefit of the Administrative Agent, the Lenders,
and the L/C Issuer.  If and when requested by the Borrower, the Administrative
Agent shall invest funds held in the Collateral Account from time to time in
direct obligations of, or obligations the principal of and interest on which are
unconditionally guaranteed by, the United States of America with a remaining
maturity of one year or less, provided that the Administrative Agent is
irrevocably authorized to sell investments held in the Collateral Account when
and as required to make payments out of the Collateral Account for application
to amounts due and owing from the Borrower to the L/C Issuer, the Administrative
Agent or the Lenders; provided, however, that (i) if the Borrower shall have
made payment of all obligations referred to in subsection (a) above required
under Section 1.9(b) and Section 1.15 hereof, if any, at the request of the
Borrower the Administrative Agent shall release to the Borrower amounts held in
the Collateral Account so long as at the time of the release and after giving
effect thereto no Default or Event of Default exists and, in the case of
Section 1.15 hereof, the Defaulting Lender Period with respect to the relevant
Defaulting Lender has terminated, and (ii) if the Borrower shall have made
payment of all obligations referred to in subsection (a) above required under
Section 9.2 or 9.3 hereof, so long as no Letters of Credit, Commitments, Loans
or other Obligations, Hedging Liability, or Funds Transfer and Deposit Account
Liability remain outstanding, at the request of the Borrower the Administrative
Agent shall release to the Borrower any remaining amounts held in the Collateral
Account.
 
Section 9.5.     Notice of Default.  The Administrative Agent shall give notice
to the Borrower under Section 9.1(c) hereof promptly upon being requested to do
so by any Lender and shall thereupon notify all the Lenders thereof.
 
Section 10.     Change in Circumstances.
 
Section 10.1.   Change of Law.  Notwithstanding any other provisions of this
Agreement or any other Loan Document, if at any time any change in applicable
law or regulation or in the interpretation thereof makes it unlawful for any
Lender to make or continue to maintain any Eurodollar Loans or to perform its
obligations as contemplated hereby, such Lender shall promptly give notice
thereof to the Borrower and such Lender’s obligations to make or maintain
Eurodollar Loans under this Agreement shall be suspended until it is no longer
unlawful for such Lender to make or maintain Eurodollar Loans.  The Borrower
shall prepay on demand the outstanding principal amount of any such affected
Eurodollar Loans, together with all interest accrued thereon and all other
amounts then due and payable to such Lender under this Agreement; provided,
however, subject to all of the terms and conditions of this Agreement, the
Borrower may then elect to borrow the principal amount of the affected
Eurodollar Loans from such Lender by means of Base Rate Loans from such Lender,
which Base Rate Loans shall not be made ratably by the Lenders but only from
such affected Lender.
 
 
-71-

--------------------------------------------------------------------------------

 
 
Section 10.2.   Unavailability of Deposits or Inability to Ascertain, or
Inadequacy of, LIBOR.  If on or prior to the first day of any Interest Period
for any Borrowing of Eurodollar Loans:
 
(a)the Administrative Agent determines that deposits in U.S. Dollars (in the
applicable amounts) are not being offered to it in the interbank eurodollar
market for such Interest Period, or that by reason of circumstances affecting
the interbank eurodollar market adequate and reasonable means do not exist for
ascertaining the applicable LIBOR, or
 
(b)the Required Lenders advise the Administrative Agent that (i) LIBOR as
determined by the Administrative Agent will not adequately and fairly reflect
the cost to such Lenders of funding their Eurodollar Loans for such Interest
Period or (ii) that the making or funding of Eurodollar Loans become
impracticable,
 
then the Administrative Agent shall forthwith give notice thereof to the
Borrower and the Lenders, whereupon until the Administrative Agent notifies the
Borrower that the circumstances giving rise to such suspension no longer exist,
the obligations of the Lenders to make Eurodollar Loans shall be suspended.
 
Section 10.3.   Increased Cost and Reduced Return.  (a) If, on or after the date
hereof, the adoption of any applicable law, rule or regulation (and for purposes
of this Agreement, the Dodd-Frank Wall Street Reform and Consumer  Protection
Act and all regulation, guidelines or directives in connection therewith (the
“Dodd-Frank Act”) and all guidelines or directives promulgated by the Bank for
International Settlements or the Basel Committee on Banking Regulations and
Supervisory Practices (or any successor or similar authority)  (“BASEL III”) is
deemed to have been adopted and gone into effect after the date hereof), or any
change therein, or any change in the interpretation or administration thereof by
any governmental authority, central bank or comparable agency charged with the
interpretation or administration thereof, or compliance by any Lender (or its
Lending Office) or the L/C Issuer with any request or directive (whether or not
having the force of law) of any such authority, central bank or comparable
agency:
 
(i)shall subject any Lender (or its Lending Office) or the L/C Issuer to any
tax, duty or other charge with respect to its Eurodollar Loans, its Notes, its
Letter(s) of Credit, or its participation in any thereof, any Reimbursement
Obligations owed to it or its obligation to make Eurodollar Loans, issue a
Letter of Credit, or to participate therein, or shall change the basis of
taxation of payments to any Lender (or its Lending Office) or the L/C Issuer of
the principal of or interest on its Eurodollar Loans, Letter(s) of Credit, or
participations therein or any other amounts due under this Agreement or any
other Loan Document in respect of its Eurodollar Loans, Letter(s) of Credit, any
participation therein, any Reimbursement Obligations owed to it, or its
obligation to make Eurodollar Loans, or issue a Letter of Credit, or acquire
participations therein (except for changes in the rate of tax on the overall net
income of such Lender or its Lending Office or the L/C Issuer imposed by the
jurisdiction in which such Lender’s or the L/C Issuer’s principal executive
office or Lending Office is located); or
 
 
-72-

--------------------------------------------------------------------------------

 
 
(ii)shall impose, modify or deem applicable any reserve, special deposit or
similar requirement (including, without limitation, any such requirement imposed
by the Board of Governors of the Federal Reserve System, but excluding with
respect to any Eurodollar Loans any such requirement included in an applicable
Eurodollar Reserve Percentage) against assets of, deposits with or for the
account of, or credit extended by, any Lender (or its Lending Office) or the
L/C Issuer or shall impose on any Lender (or its Lending Office) or the
L/C Issuer or on the interbank market any other condition affecting its
Eurodollar Loans, its Notes, its Letter(s) of Credit, or its participation in
any thereof, any Reimbursement Obligation owed to it, or its obligation to make
Eurodollar Loans, or to issue a Letter of Credit, or to participate therein;
 
and the result of any of the foregoing is to increase the cost to such Lender
(or its Lending Office) or the L/C Issuer of making or maintaining any
Eurodollar Loan, issuing or maintaining a Letter of Credit, or participating
therein, or to reduce the amount of any sum received or receivable by such
Lender (or its Lending Office) or the L/C Issuer under this Agreement or under
any other Loan Document with respect thereto, by an amount deemed by such Lender
or L/C Issuer to be material, then, within 15 Business Days after demand by such
Lender or L/C Issuer (with a copy to the Administrative Agent), the Borrower
shall be obligated to pay to such Lender or L/C Issuer such additional amount or
amounts as will compensate such Lender or L/C Issuer for such increased cost or
reduction.
 
(b)If, after the date hereof, any Lender, the L/C Issuer, or the Administrative
Agent shall have determined that the adoption of any applicable law, rule or
regulation regarding capital adequacy (and for purposes of this Agreement, each
of the Dodd-Frank Act and BASEL III is deemed to have been adopted and gone into
effect after the date hereof), or any change therein, or any change in the
interpretation or administration thereof by any governmental authority, central
bank or comparable agency charged with the interpretation or administration
thereof, or compliance by any Lender (or its Lending Office) or the L/C Issuer
or any corporation controlling such Lender or L/C Issuer with any request or
directive regarding capital adequacy (whether or not having the force of law) of
any such authority, central bank or comparable agency, has had the effect of
reducing the rate of return on such Lender’s or L/C Issuer’s or such
corporation’s capital as a consequence of its obligations hereunder to a level
below that which such Lender or L/C Issuer or such corporation could have
achieved but for such adoption, change or compliance (taking into consideration
such Lender’s or L/C Issuer’s or such corporation’s policies with respect to
capital adequacy) by an amount deemed by such Lender or L/C Issuer to be
material, then from time to time, within 15 Business Days after demand by such
Lender or L/C Issuer (with a copy to the Administrative Agent), the Borrower
shall pay to such Lender or L/C Issuer, as applicable, such additional amount or
amounts as will compensate such Lender or L/C Issuer for such reduction.
 
(c)A certificate of a Lender or L/C Issuer claiming compensation under this
Section 10.3 and setting forth the additional amount or amounts to be paid to it
hereunder shall be conclusive if reasonably determined.  In determining such
amount, such Lender or L/C Issuer may use any reasonable averaging and
attribution methods.
 
 
-73-

--------------------------------------------------------------------------------

 
 
(d)Notwithstanding the foregoing, the Borrower shall not be required to
compensate such Lender pursuant to this Section for any increased costs or
reductions (i) incurred more than three (3) months prior to the date that such
Lender notifies the Borrower in writing of the increased costs or reductions and
of such Lender’s intention to claim compensation thereof; provided, further that
if the change in law giving rise to such increased costs or reduction is
retroactive, then the three (3) month period referred to above shall be extended
to include the period of retroactive effect thereof, or (ii) which such Lender
does not charge to similarly situated customers operating in similar business
segments.
 
Section 10.4.   Lending Offices.  Each Lender may, at its option, elect to make
its Loans hereunder at the branch, office or affiliate specified on the
appropriate signature page hereof (each a “Lending Office”) for each type of
Loan available hereunder or at such other of its branches, offices or affiliates
as it may from time to time elect and designate in a written notice to the
Borrower and the Administrative Agent.  To the extent reasonably possible, a
Lender shall designate an alternative branch or funding office with respect to
its Eurodollar Loans to reduce any liability of the Borrower to such Lender
under Section 10.3 hereof or to avoid the unavailability of Eurodollar Loans
under Section 10.2 hereof, so long as such designation is not otherwise
disadvantageous to the Lender.
 
Section 10.5.   Discretion of Lender as to Manner of Funding.  Notwithstanding
any other provision of this Agreement, each Lender shall be entitled to fund and
maintain its funding of all or any part of its Loans in any manner it sees fit,
it being understood, however, that for the purposes of this Agreement all
determinations hereunder with respect to Eurodollar Loans shall be made as if
each Lender had actually funded and maintained each Eurodollar Loan through the
purchase of deposits in the interbank eurodollar market having a maturity
corresponding to such Loan’s Interest Period, and bearing an interest rate equal
to LIBOR for such Interest Period.
 
Section 11.   The Administrative Agent.
 
Section 11.1.   Appointment and Authorization of Administrative Agent.  Each
Lender and the L/C Issuer hereby appoints Bank of Montreal as the Administrative
Agent under the Loan Documents and hereby authorizes the Administrative Agent to
take such action as Administrative Agent on its behalf and to exercise such
powers under the Loan Documents as are delegated to the Administrative Agent by
the terms thereof, together with such powers as are reasonably incidental
thereto.  The Lenders and L/C Issuer expressly agree that the Administrative
Agent is not acting as a fiduciary of the Lenders or the L/C Issuer in respect
of the Loan Documents, the Borrower or otherwise, and nothing herein or in any
of the other Loan Documents shall result in any duties or obligations on the
Administrative Agent or any of the Lenders or L/C Issuer except as expressly set
forth herein.  
 
Section 11.2.   Administrative Agent and its Affiliates.  The Administrative
Agent shall have the same rights and powers under this Agreement and the other
Loan Documents as any other Lender and may exercise or refrain from exercising
such rights and power as though it were not the Administrative Agent, and the
Administrative Agent and its affiliates may accept deposits from, lend money to,
and generally engage in any kind of business with the Borrower or any Affiliate
of the Borrower as if it were not the Administrative Agent under the Loan
Documents.  The term “Lender” as used herein and in all other Loan Documents,
unless the context otherwise clearly requires, includes the Administrative Agent
in its individual capacity as a Lender (if applicable).  
 
 
-74-

--------------------------------------------------------------------------------

 
 
Section 11.3.   Action by Administrative Agent.  If the Administrative Agent
receives from the Borrower a written notice of an Event of Default pursuant to
Section 8.5 hereof, the Administrative Agent shall promptly give each of the
Lenders and L/C Issuer written notice thereof.  The obligations of the
Administrative Agent under the Loan Documents are only those expressly set forth
therein.  Without limiting the generality of the foregoing, the Administrative
Agent shall not be required to take any action hereunder with respect to any
Default or Event of Default, except as expressly provided in Sections 9.2 and
9.5.  Upon the occurrence of an Event of Default, the Administrative Agent shall
take such action to enforce its Lien on the Collateral and to preserve and
protect the Collateral as may be directed by the Required Lenders.  Unless and
until the Required Lenders give such direction, the Administrative Agent may
(but shall not be obligated to) take or refrain from taking such actions as it
deems appropriate and in the best interest of all the Lenders and
L/C Issuer.  In no event, however, shall the Administrative Agent be required to
take any action in violation of applicable law or of any provision of any Loan
Document, and the Administrative Agent shall in all cases be fully justified in
failing or refusing to act hereunder or under any other Loan Document unless it
first receives any further assurances of its indemnification from the Lenders
that it may require, including prepayment of any related expenses and any other
protection it requires against any and all costs, expense, and liability which
may be incurred by it by reason of taking or continuing to take any such
action.  The Administrative Agent shall be entitled to assume that no Default or
Event of Default exists unless notified in writing to the contrary by a Lender,
the L/C Issuer, or the Borrower.  In all cases in which the Loan Documents do
not require the Administrative Agent to take specific action, the Administrative
Agent shall be fully justified in using its discretion in failing to take or in
taking any action thereunder.  Any instructions of the Required Lenders, or of
any other group of Lenders called for under the specific provisions of the Loan
Documents, shall be binding upon all the Lenders and the holders of the
Obligations.  
 
Section 11.4.   Consultation with Experts.  The Administrative Agent may consult
with legal counsel, independent public accountants, and other experts selected
by it and shall not be liable for any action taken or omitted to be taken by it
in good faith in accordance with the advice of such counsel, accountants or
experts.
 
 
-75-

--------------------------------------------------------------------------------

 
 
Section 11.5.   Liability of Administrative Agent; Credit Decision.  Neither the
Administrative Agent nor any of its directors, officers, agents or employees
shall be liable for any action taken or not taken by it in connection with the
Loan Documents:  (i) with the consent or at the request of the Required Lenders
or (ii) in the absence of its own gross negligence or willful
misconduct.  Neither the Administrative Agent nor any of its directors,
officers, agents or employees shall be responsible for or have any duty to
ascertain, inquire into or verify:  (i) any statement, warranty or
representation made in connection with this Agreement, any other Loan Document
or any Credit Event; (ii) the performance or observance of any of the covenants
or agreements of the Borrower or any Subsidiary contained herein or in any other
Loan Document; (iii) the satisfaction of any condition specified in Section 7
hereof, except receipt of items required to be delivered to the Administrative
Agent; or (iv) the validity, effectiveness, genuineness, enforceability,
perfection, value, worth or collectibility hereof or of any other Loan Document
or of any other documents or writing furnished in connection with any Loan
Document or of any Collateral; and the Administrative Agent makes no
representation of any kind or character with respect to any such matter
mentioned in this sentence.  The Administrative Agent may execute any of its
duties under any of the Loan Documents by or through employees, agents, and
attorneys-in-fact and shall not be answerable to the Lenders, the L/C Issuer,
the Borrower, or any other Person for the default or misconduct of any such
agents or attorneys-in-fact selected with reasonable care.  The Administrative
Agent shall not incur any liability by acting in reliance upon any notice,
consent, certificate, other document or statement (whether written or oral)
believed by it to be genuine or to be sent by the proper party or parties.  In
particular and without limiting any of the foregoing, the Administrative Agent
shall have no responsibility for confirming the accuracy of any compliance
certificate or other document or instrument received by it under the Loan
Documents.  The Administrative Agent may treat the payee of any Obligation as
the holder thereof until written notice of transfer shall have been filed with
the Administrative Agent signed by such payee in form satisfactory to the
Administrative Agent.  Each Lender and L/C Issuer acknowledges that it has
independently and without reliance on the Administrative Agent or any other
Lender or L/C Issuer, and based upon such information, investigations and
inquiries as it deems appropriate, made its own credit analysis and decision to
extend credit to the Borrower in the manner set forth in the Loan Documents.  It
shall be the responsibility of each Lender and L/C Issuer to keep itself
informed as to the creditworthiness of the Borrower and its Subsidiaries, and
the Administrative Agent shall have no liability to any Lender or L/C Issuer
with respect thereto.
 
Section 11.6.   Indemnity.  The Lenders shall ratably, in accordance with their
respective Percentages, indemnify and hold the Administrative Agent, and its
directors, officers, employees, agents, and representatives harmless from and
against any liabilities, losses, costs or expenses suffered or incurred by it
under any Loan Document or in connection with the transactions contemplated
thereby, regardless of when asserted or arising, except to the extent they are
promptly reimbursed for the same by the Borrower and except to the extent that
any event giving rise to a claim was caused by the gross negligence, bad faith,
or willful misconduct of the Administrative Agent, its directors, officers,
employees, agents, or representatives.  The obligations of the Lenders under
this Section shall survive termination of this Agreement.  The Administrative
Agent shall be entitled to offset amounts received for the account of a Lender
under this Agreement against unpaid amounts due from such Lender to the
Administrative Agent, any L/C Issuer, or Swing Line Lender hereunder (whether as
fundings of participations, indemnities or otherwise, and with any amounts
offset for the benefit of the Administrative Agent to be held by it for its own
account and with any amounts offset for the benefit of a L/C Issuer or Swing
Line Lender to be remitted by the Administrative Agent to of for the account of
such L/C Issuer or Swing Line Lender, as applicable), but shall not be entitled
to offset against amounts owed to the Administrative Agent, any L/C Issuer or
Swing Line Lender by any Lender arising outside of this Agreement and the other
Loan Documents.
 
 
-76-

--------------------------------------------------------------------------------

 
 
Section 11.7.   Resignation of Administrative Agent and Successor Administrative
Agent.  The Administrative Agent may resign at any time by giving written notice
thereof to the Lenders, the L/C Issuer, and the Borrower.  Upon any such
resignation of the Administrative Agent, the Required Lenders shall have the
right to appoint a successor Administrative Agent.  If no successor
Administrative Agent shall have been so appointed by the Required Lenders, and
shall have accepted such appointment, within 30 days after the retiring
Administrative Agent’s giving of notice of resignation then the retiring
Administrative Agent may, on behalf of the Lenders, appoint a successor
Administrative Agent, which may be any Lender hereunder.  Upon the acceptance of
its appointment as the Administrative Agent hereunder, such successor
Administrative Agent shall thereupon succeed to and become vested with all the
rights and duties of the retiring Administrative Agent under the Loan Documents,
and the retiring Administrative Agent shall be discharged from its duties and
obligations thereunder.  After any retiring Administrative Agent’s resignation
hereunder as Administrative Agent, the provisions of this Section 11 and all
protective provisions of the other Loan Documents shall inure to its benefit as
to any actions taken or omitted to be taken by it while it was Administrative
Agent, but no successor Administrative Agent shall in any event be liable or
responsible for any actions of its predecessor.  If the Administrative Agent
resigns and no successor is appointed, the rights and obligations of such
Administrative Agent shall be automatically assumed by the Required Lenders and
(i) the Borrower shall be directed to make all payments due each Lender and
L/C Issuer hereunder directly to such Lender or L/C Issuer and (ii) the
Administrative Agent’s rights in the Collateral Documents shall be assigned
without representation, recourse or warranty to the Lenders and L/C Issuer as
their interests may appear.
 
Section 11.8.   L/C Issuer and Swing Line Lender.  The L/C Issuer shall act on
behalf of the Lenders with respect to any Letters of Credit issued by it and the
documents associated therewith, and the Swing Line Lender shall act on behalf of
the Lenders with respect to the Swing Loans made hereunder.  The L/C Issuer and
the Swing Line Lender shall each have all of the benefits and immunities
(i) provided to the Administrative Agent in this Section 11 with respect to any
acts taken or omissions suffered by the L/C Issuer in connection with Letters of
Credit issued by it or proposed to be issued by it and the Applications
pertaining to such Letters of Credit or by the Swing Line Lender in connection
with Swing Loans made or to be made hereunder as fully as if the term
“Administrative Agent”, as used in this Section 11, included the L/C Issuer and
the Swing Line Lender with respect to such acts or omissions and (ii) as
additionally provided in this Agreement with respect to such L/C Issuer or Swing
Line Lender, as applicable.
 
Section 11.9.   Hedging Liability and Funds Transfer and Deposit Account
Liability Arrangements.  By virtue of a Lender’s execution of this Agreement or
an assignment agreement pursuant to Section 13.12 hereof, as the case may be,
any Affiliate of such Lender with whom the Borrower or any Guarantor has entered
into an agreement creating Hedging Liability or Funds Transfer and Deposit
Account Liability shall be deemed a Lender party hereto for purposes of any
reference in a Loan Document to the parties for whom the Administrative Agent is
acting, it being understood and agreed that the rights and benefits of such
Affiliate under the Loan Documents consist exclusively of such Affiliate’s right
to share in payments and collections out of the Collateral and the Guaranties as
more fully set forth in Section 3.1 hereof.  In connection with any such
distribution of payments and collections, or any request for the release of the
Guaranties and the Administrative Agent’s Liens in connection with the
termination of the Commitments and the payment in full of the Obligations, the
Administrative Agent shall be entitled to assume no amounts are due to any
Lender or its Affiliate with respect to Hedging Liability or Funds Transfer and
Deposit Account Liability unless such Lender has notified the Administrative
Agent in writing of the amount of any such liability owed to it or its Affiliate
prior to such distribution or payment or release of Guaranties and Liens.
 
 
-77-

--------------------------------------------------------------------------------

 
 
Section 11.10.   Designation of Additional Agents.  The Administrative Agent
shall, in consultation with the Borrower, have the continuing right, for
purposes hereof, at any time and from time to time to designate one or more of
the Lenders (and/or its or their Affiliates) as “syndication agents,”
“documentation agents,” “book runners,” “lead arrangers,” “arrangers,” or other
designations for purposes hereto, but such designation shall have no substantive
effect, and such Lenders and their Affiliates shall have no additional powers,
duties or responsibilities as a result thereof.
 
Section 11.11.   Authorization to Release or Subordinate or Limit Liens.  The
Administrative Agent is hereby irrevocably authorized by each of the Lenders and
the L/C Issuer to (a) release any Lien covering any Collateral that is sold,
transferred, or otherwise disposed of in accordance with the terms and
conditions of this Agreement and the relevant Collateral Documents (including a
sale, transfer, or disposition permitted by the terms of Section 8.10 hereof or
which has otherwise been consented to in accordance with Section 13.13 hereof),
(b) release or subordinate any Lien on Collateral consisting of goods financed
with purchase money indebtedness or under a Capital Lease to the extent such
purchase money indebtedness or Capitalized Lease Obligation, and the Lien
securing the same, are permitted by Sections 8.7(b) and 8.8(d) hereof,
(c) reduce or limit the amount of the indebtedness secured by any particular
item of Collateral to an amount not less than the estimated value thereof to the
extent necessary to reduce mortgage registry, filing and similar tax, and
(d) release Liens on the Collateral following termination or expiration of the
Commitments and payment in full in cash of the Obligations and, if then due,
Hedging Liability and Funds Transfer and Deposit Account Liability.
 
Section 11.12.   Authorization to Enter into, and Enforcement of, the Collateral
Documents.  The Administrative Agent is hereby irrevocably authorized by each of
the Lenders and the L/C Issuer to execute and deliver the Collateral Documents
on behalf of each of the Lenders and their Affiliates and the L/C Issuer and to
take such action and exercise such powers under the Collateral Documents as the
Administrative Agent considers appropriate, provided the Administrative Agent
shall not amend the Collateral Documents unless such amendment is agreed to in
writing by the Required Lenders.  Each Lender and L/C Issuer acknowledges and
agrees that it will be bound by the terms and conditions of the Collateral
Documents upon the execution and delivery thereof by the Administrative
Agent.  Except as otherwise specifically provided for herein, no Lender (or its
Affiliates) or L/C Issuer, other than the Administrative Agent, shall have the
right to institute any suit, action or proceeding in equity or at law for the
foreclosure or other realization upon any Collateral or for the execution of any
trust or power in respect of the Collateral or for the appointment of a receiver
or for the enforcement of any other remedy under the Collateral Documents; it
being understood and intended that no one or more of the Lenders (or their
Affiliates) or L/C Issuer shall have any right in any manner whatsoever to
affect, disturb or prejudice the Lien of the Administrative Agent (or any
security trustee therefor) under the Collateral Documents by its or their action
or to enforce any right thereunder, and that all proceedings at law or in equity
shall be instituted, had, and maintained by the Administrative Agent (or its
security trustee) in the manner provided for in the relevant Collateral
Documents for the benefit of the Lenders, the L/C Issuer, and their Affiliates.
 
 
-78-

--------------------------------------------------------------------------------

 
 
Section 12.   The Guaranties.
 
Section 12.1.  The Guaranties.  To induce the Lenders and L/C Issuer to provide
the credits described herein and in consideration of benefits expected to accrue
to the Borrower by reason of the Commitments and for other good and valuable
consideration, receipt of which is hereby acknowledged, the Parent and each
Subsidiary party hereto (including any Subsidiary executing an Additional
Guarantor Supplement in the form attached hereto as Exhibit F or such other form
acceptable to the Administrative Agent) hereby unconditionally and irrevocably
guaranties jointly and severally to the Administrative Agent, the Lenders, and
the L/C Issuer and their Affiliates, the due and punctual payment of all present
and future Obligations, Hedging Liability, and Funds Transfer and Deposit
Account Liability, including, but not limited to, the due and punctual payment
of principal of and interest on the Loans, the Reimbursement Obligations, and
the due and punctual payment of all other Obligations now or hereafter owed by
the Borrower under the Loan Documents and the due and punctual payment of all
Hedging Liability and Funds Transfer and Deposit Account Liability, in each case
as and when the same shall become due and payable, whether at stated maturity,
by acceleration, or otherwise, according to the terms hereof and thereof
(including all interest, costs, fees, and charges after the entry of an order
for relief against the Borrower or such other obligor in a case under the United
States Bankruptcy Code or any similar proceeding, whether or not such interest,
costs, fees and charges would be an allowed claim against the Borrower or any
such obligor in any such proceeding).  In case of failure by the Borrower or
other obligor punctually to pay any Obligations, Hedging Liability, or Funds
Transfer and Deposit Account Liability guaranteed hereby, each Guarantor hereby
unconditionally agrees to make such payment or to cause such payment to be made
punctually as and when the same shall become due and payable, whether at stated
maturity, by acceleration, or otherwise, and as if such payment were made by the
Borrower or such obligor.
 
Section 12.2.  Guarantee Unconditional.  The obligations of each Guarantor under
this Section 12 shall be unconditional and absolute and, without limiting the
generality of the foregoing, shall not be released, discharged, or otherwise
affected by:
 
(a)any extension, renewal, settlement, compromise, waiver, or release in respect
of any obligation of the Borrower or other obligor or of any other guarantor
under this Agreement or any other Loan Document or by operation of law or
otherwise;
 
(b)any modification or amendment of or supplement to this Agreement or any other
Loan Document or any agreement relating to Hedging Liability or Funds Transfer
and Deposit Account Liability;
 
(c)any change in the corporate existence, structure, or ownership of, or any
insolvency, bankruptcy, reorganization, or other similar proceeding affecting,
the Borrower or other obligor, any other guarantor, or any of their respective
assets, or any resulting release or discharge of any obligation of the Borrower
or other obligor or of any other guarantor contained in any Loan Document;
 
 
-79-

--------------------------------------------------------------------------------

 
 
(d)the existence of any claim, set-off, or other rights which the Borrower or
other obligor or any other guarantor may have at any time against the
Administrative Agent, any Lender, the L/C Issuer or any other Person, whether or
not arising in connection herewith;
 
(e)any failure to assert, or any assertion of, any claim or demand or any
exercise of, or failure to exercise, any rights or remedies against the Borrower
or other obligor, any other guarantor, or any other Person or Property;
 
(f)any application of any sums by whomsoever paid or howsoever realized to any
obligation of the Borrower or other obligor, regardless of what obligations of
the Borrower or other obligor remain unpaid;
 
(g)any invalidity or unenforceability relating to or against the Borrower or
other obligor or any other guarantor for any reason of this Agreement or of any
other Loan Document or any agreement relating to Hedging Liability or Funds
Transfer and Deposit Account Liability or any provision of applicable law or
regulation purporting to prohibit the payment by the Borrower or other obligor
or any other guarantor of the principal of or interest on any Loan or any
Reimbursement Obligation or any other amount payable under the Loan Documents or
any agreement relating to Hedging Liability or Funds Transfer and Deposit
Account Liability; or
 
(h)any other act or omission to act or delay of any kind by the Administrative
Agent, any Lender, the L/C Issuer, or any other Person or any other circumstance
whatsoever that might, but for the provisions of this paragraph, constitute a
legal or equitable discharge of the obligations of any Guarantor under this
Section 12.
 
Section 12.3.   Discharge Only upon Payment in Full; Reinstatement in Certain
Circumstances.  Each Guarantor’s obligations under this Section 12 shall remain
in full force and effect until the Commitments are terminated, all Letters of
Credit have expired, and the principal of and interest on the Loans and all
other amounts payable by the Borrower and the Guarantors under this Agreement
and all other Loan Documents and, if then outstanding and unpaid, all Hedging
Liability and Funds Transfer and Deposit Account Liability shall have been paid
in full.  If at any time any payment of the principal of or interest on any Loan
or any Reimbursement Obligation or any other amount payable by the Borrower or
other obligor or any Guarantor under the Loan Documents or any agreement
relating to Hedging Liability or Funds Transfer and Deposit Account Liability is
rescinded or must be otherwise restored or returned upon the insolvency,
bankruptcy, or reorganization of the Borrower or other obligor or of any
guarantor, or otherwise, each Guarantor’s obligations under this Section 12 with
respect to such payment shall be reinstated at such time as though such payment
had become due but had not been made at such time.
 
 
-80-

--------------------------------------------------------------------------------

 
 
Section 12.4.   Subrogation.  Each Guarantor agrees it will not exercise any
rights which it may acquire by way of subrogation by any payment made hereunder,
or otherwise, until all the Obligations, Hedging Liability, and Funds Transfer
and Deposit Account Liability shall have been paid in full subsequent to the
termination of all the Commitments and expiration of all Letters of Credit.  If
any amount shall be paid to a Guarantor on account of such subrogation rights at
any time prior to the later of (x) the payment in full of the Obligations,
Hedging Liability, and Funds Transfer and Deposit Account Liability and all
other amounts payable by the Borrower hereunder and the other Loan Documents and
(y) the termination of the Commitments and expiration of all Letters of Credit,
such amount shall be held in trust for the benefit of the Administrative Agent,
the Lenders, and the L/C Issuer (and their Affiliates) and shall forthwith be
paid to the Administrative Agent for the benefit of the Lenders and L/C Issuer
(and their Affiliates) or be credited and applied upon the Obligations, Hedging
Liability, and Funds Transfer and Deposit Account Liability, whether matured or
unmatured, in accordance with the terms of this Agreement.
 
Section 12.5.   Waivers.  Each Guarantor irrevocably waives acceptance hereof,
presentment, demand, protest, and any notice not provided for herein, as well as
any requirement that at any time any action be taken by the Administrative
Agent, any Lender, the L/C Issuer, or any other Person against the Borrower or
other obligor, another guarantor, or any other Person.
 
Section 12.6.   Limit on Recovery.  Notwithstanding any other provision hereof,
the right of recovery against each Guarantor under this Section 12 shall not
exceed $1.00 less than the lowest amount which would render such Guarantor’s
obligations under this Section 12 void or voidable under applicable law,
including, without limitation, fraudulent conveyance law.
 
Section 12.7.   Stay of Acceleration.  If acceleration of the time for payment
of any amount payable by the Borrower or other obligor under this Agreement or
any other Loan Document, or under any agreement relating to Hedging Liability or
Funds Transfer and Deposit Account Liability, is stayed upon the insolvency,
bankruptcy or reorganization of the Borrower or such obligor, all such amounts
otherwise subject to acceleration under the terms of this Agreement or the other
Loan Documents, or under any agreement relating to Hedging Liability or Funds
Transfer and Deposit Account Liability, shall nonetheless be payable by the
Guarantors hereunder forthwith on demand by the Administrative Agent made at the
request of the Required Lenders.
 
Section 12.8.   Benefit to Guarantors.  The Borrower and the Guarantors are
engaged in related businesses and integrated to such an extent that the
financial strength and flexibility of the Borrower has a direct impact on the
success of each Guarantor.  Each Guarantor will derive substantial direct and
indirect benefit from the extensions of credit hereunder.
 
Section 12.9.   Guarantor Covenants.  Each Guarantor shall take such action as
the Borrower is required by this Agreement to cause such Guarantor to take, and
shall refrain from taking such action as the Borrower is required by this
Agreement to prohibit such Guarantor from taking.
 
 
-81-

--------------------------------------------------------------------------------

 
 
Section 13.   Miscellaneous.
 
Section 13.1.   Withholding Taxes.  (a) Payments Free of Withholding.  Except as
otherwise required by law and subject to Section 13.1(b) hereof, each payment by
the Borrower and the Guarantors under this Agreement or the other Loan Documents
shall be made without withholding for or on account of any present or future
taxes (other than overall net income or franchise taxes on the recipient)
imposed by or within the jurisdiction in which the Borrower or such Guarantor is
domiciled, any jurisdiction from which the Borrower or such Guarantor makes any
payment, or (in each case) any political subdivision or taxing authority thereof
or therein.  If any such withholding is so required, the Borrower or such
Guarantor shall make the withholding, pay the amount withheld to the appropriate
governmental authority before penalties attach thereto or interest accrues
thereon, and forthwith pay such additional amount as may be necessary to ensure
that the net amount actually received by each Lender, the L/C Issuer, and the
Administrative Agent free and clear of such taxes (including such taxes on such
additional amount) is equal to the amount which that Lender, L/C Issuer, or the
Administrative Agent (as the case may be) would have received had such
withholding not been made.  If the Administrative Agent, the L/C Issuer, or any
Lender pays any amount in respect of any such taxes, penalties or interest, the
Borrower or such Guarantor shall reimburse the Administrative Agent, the
L/C Issuer or such Lender for that payment within 15 Business Days after demand
in the currency in which such payment was made.  If the Borrower or such
Guarantor pays any such taxes, penalties or interest, it shall deliver official
tax receipts evidencing that payment or certified copies thereof to the Lender,
the L/C Issuer or Administrative Agent on whose account such withholding was
made (with a copy to the Administrative Agent if not the recipient of the
original) on or before the thirtieth day after payment.
 
(b)U.S. Withholding Tax Exemptions.  Each Lender or L/C Issuer that is not a
United States person (as such term is defined in Section 7701(a)(30) of the
Code) shall submit to the Borrower and the Administrative Agent on or before the
date the initial Credit Event is made hereunder or, if later, the date such
financial institution becomes a Lender or L/C Issuer hereunder, two duly
completed and signed copies of (i) either Form W-8 BEN (relating to such Lender
or L/C Issuer and entitling it to a complete exemption from withholding under
the Code on all amounts to be received by such Lender or L/C Issuer, including
fees, pursuant to the Loan Documents and the Obligations) or Form W-8 ECI
(relating to all amounts to be received by such Lender or L/C Issuer, including
fees, pursuant to the Loan Documents and the Obligations) of the United States
Internal Revenue Service or (ii) solely if such Lender is claiming exemption
from United States withholding tax under Section 871(h) or 881(c) of the Code
with respect to payments of “portfolio interest”, a Form W-8 BEN, or any
successor form prescribed by the Internal Revenue Service, and a certificate
representing that such Lender is not a bank for purposes of Section 881(c) of
the Code, is not a 10-percent shareholder (within the meaning of
Section 871(h)(3)(B) of the Code) of the Borrower and is not a controlled
foreign corporation related to the Borrower (within the meaning of
Section 864(d)(4) of the Code).  Thereafter and from time to time, each Lender
and L/C Issuer shall submit to the Borrower and the Administrative Agent such
additional duly completed and signed copies of one or the other of such Forms
(or such successor forms as shall be adopted from time to time by the relevant
United States taxing authorities) and such other certificates as may be
(i) requested by the Borrower in a written notice, directly or through the
Administrative Agent, to such Lender or L/C Issuer and (ii) required under
then-current United States law or regulations to avoid or reduce United States
withholding taxes on payments in respect of all amounts to be received by such
Lender or L/C Issuer, including fees, pursuant to the Loan Documents or the
Obligations.  Upon the request of the Borrower or the Administrative Agent, each
Lender and L/C Issuer that is a United States person (as such term is defined in
Section 7701(a)(30) of the Code) shall submit to the Borrower and the
Administrative Agent a certificate to the effect that it is such a United States
person.
 
 
-82-

--------------------------------------------------------------------------------

 
 
(c)Inability of Lender to Submit Forms.  If any Lender or L/C Issuer determines,
as a result of any change in applicable law, regulation or treaty, or in any
official application or interpretation thereof, that it is unable to submit to
the Borrower or the Administrative Agent any form or certificate that such
Lender or L/C Issuer is obligated to submit pursuant to subsection (b) of this
Section 13.1 or that such Lender or L/C Issuer is required to withdraw or cancel
any such form or certificate previously submitted or any such form or
certificate otherwise becomes ineffective or inaccurate, such Lender or
L/C Issuer shall promptly notify the Borrower and Administrative Agent of such
fact and the Lender or L/C Issuer shall to that extent not be obligated to
provide any such form or certificate and will be entitled to withdraw or cancel
any affected form or certificate, as applicable.
 
(d)Compliance with FATCA.  Additionally, each Lender that is organized under the
laws of a jurisdiction other than the United States shall comply with any
certification, documentation, information or other reporting necessary to
establish an exemption from withholding under FATCA and shall provide any other
documentation reasonably requested by the Borrower or the Administrative Agent
sufficient for the Administrative Agent and the Borrower to comply with their
obligations under FATCA and to determine that such Lender has complied with such
applicable reporting requirements.  
 
Section 13.2.   No Waiver, Cumulative Remedies.  No delay or failure on the part
of the Administrative Agent, the L/C Issuer, or any Lender, or on the part of
the holder or holders of any of the Obligations, in the exercise of any power or
right under any Loan Document shall operate as a waiver thereof or as an
acquiescence in any default, nor shall any single or partial exercise of any
power or right preclude any other or further exercise thereof or the exercise of
any other power or right.  The rights and remedies hereunder of the
Administrative Agent, the L/C Issuer, the Lenders, and of the holder or holders
of any of the Obligations are cumulative to, and not exclusive of, any rights or
remedies which any of them would otherwise have.
 
Section 13.3.   Non-Business Days.  If any payment hereunder becomes due and
payable on a day which is not a Business Day, the due date of such payment shall
be extended to the next succeeding Business Day on which date such payment shall
be due and payable.  In the case of any payment of principal falling due on a
day which is not a Business Day, interest on such principal amount shall
continue to accrue during such extension at the rate per annum then in effect,
which accrued amount shall be due and payable on the next scheduled date for the
payment of interest.
 
Section 13.4.   Documentary Taxes.  The Borrower agrees to pay within 15
Business Days after demand any documentary, stamp or similar taxes payable in
respect of this Agreement or any other Loan Document, including interest and
penalties, in the event any such taxes are assessed, irrespective of when such
assessment is made and whether or not any credit is then in use or available
hereunder.
 
Section 13.5.   Survival of Representations.  All representations and warranties
made in this Agreement or in any other Loan Document or in certificates given
pursuant hereto or thereto shall survive the execution and delivery of this
Agreement and the other Loan Documents, and shall continue in full force and
effect with respect to the date as of which they were made as long as any credit
is in use or available hereunder.
 
 
-83-

--------------------------------------------------------------------------------

 
 
Section 13.6.   Survival of Indemnities.  All indemnities and other provisions
relative to reimbursement to the Lenders and L/C Issuer of amounts sufficient to
protect the yield of the Lenders and L/C Issuer with respect to the Loans and
Letters of Credit, including, but not limited to, Sections 1.12, 10.3, and 13.15
hereof, shall survive the termination of this Agreement and the other Loan
Documents and the payment of the Obligations.
 
Section 13.7.   Sharing of Set-Off.  Each Lender agrees with each other Lender a
party hereto that if such Lender shall receive and retain any payment, whether
by set-off or application of deposit balances or otherwise, on any of the Loans
or Reimbursement Obligations in excess of its ratable share of payments on all
such Obligations then outstanding to the Lenders, then such Lender shall
purchase for cash at face value, but without recourse, ratably from each of the
other Lenders such amount of the Loans or Reimbursement Obligations, or
participations therein, held by each such other Lenders (or interest therein) as
shall be necessary to cause such Lender to share such excess payment ratably
with all the other Lenders; provided, however, that (i) if any such purchase is
made by any Lender, and if such excess payment or part thereof is thereafter
recovered from such purchasing Lender, the related purchases from the other
Lenders shall be rescinded ratably and the purchase price restored as to the
portion of such excess payment so recovered, but without interest, and (ii) the
provisions of this Section 13.7 shall not be construed to apply to any payment
made by the Borrower pursuant to and in accordance with the express terms of
this Agreement or any payment obtained by a Lender as consideration for the
assignment of or sale of a participation in any of its Revolving Loans, Term
Loans or Swing Loans to any assignee or participant, other than to any
Affiliates thereof (as to which the provisions of this Section 13.7 shall
apply).  For purposes of this Section, amounts owed to or recovered by the
L/C Issuer in connection with Reimbursement Obligations in which Lenders have
been required to fund their participation shall be treated as amounts owed to or
recovered by the L/C Issuer as a Lender hereunder.
 
Section 13.8.   Notices.  Except as otherwise specified herein, all notices
hereunder and under the other Loan Documents shall be in writing (including,
without limitation, notice by telecopy) and shall be given to the relevant party
at its address or telecopier number set forth below, or such other address or
telecopier number as such party may hereafter specify by notice to the
Administrative Agent and the Borrower given by courier, by United States
certified or registered mail, by telecopy or by other telecommunication device
capable of creating a written record of such notice and its receipt.  Notices
under the Loan Documents to any Lender shall be addressed to its address or
telecopier number set forth on its Administrative Questionnaire; and notices
under the Loans Documents to the Borrower, any Guarantor, the Administrative
Agent or L/C Issuer shall be addressed to its respective address or telecopier
number set forth below:
 
 
-84-

--------------------------------------------------------------------------------

 


to the Borrower or any Guarantor:
 
to the Administrative Agent and L/C Issuer:
     
Smart Balance, Inc.
 
Bank of Montreal
115 West Century Road, Suite 260
 
115 South LaSalle Street
Paramus, New Jersey  07652-1432
 
Chicago, Illinois  60603
Attention:      Chief Financial Officer
 
Attention:       Phil Langheim
Telephone:    (201) 568-9300
 
Telephone:     (312) 461-7746
Telecopy:       (201) 568-6374
 
Telecopy:       (312) ____________

 
Each such notice, request or other communication shall be effective (i) if given
by telecopier, when such telecopy is transmitted to the telecopier number
specified in this Section or in the relevant Administrative Questionnaire and a
confirmation of such telecopy has been received by the sender, (ii) if given by
mail, 5 days after such communication is deposited in the mail, certified or
registered with return receipt requested, addressed as aforesaid or (iii) if
given by any other means, when delivered at the addresses specified in this
Section or in the relevant Administrative Questionnaire; provided that any
notice given pursuant to Section 1 hereof shall be effective only upon receipt.
 
Section 13.9.     Counterparts.  This Agreement may be executed in any number of
counterparts, and by the different parties hereto on separate counterpart
signature pages, and all such counterparts taken together shall be deemed to
constitute one and the same instrument.
 
Section 13.10.   Successors and Assigns.  This Agreement shall be binding upon
the Borrower and the Guarantors and their successors and assigns, and shall
inure to the benefit of the Administrative Agent, the L/C Issuer, and each of
the Lenders, and the benefit of their respective successors and assigns,
including any subsequent holder of any of the Obligations.  The Borrower and the
Guarantors may not assign any of their rights or obligations under any Loan
Document without the written consent of all of the Lenders and, with respect to
any Letter of Credit or the Application therefor, the L/C Issuer.
 
Section 13.11.   Participants.  Each Lender shall have the right at its own cost
to grant participations (to be evidenced by one or more agreements or
certificates of participation) in the Loans made and Reimbursement Obligations
and/or Commitments held by such Lender at any time and from time to time to one
or more other Persons; provided that no such participation shall relieve any
Lender of any of its obligations under this Agreement, and, provided, further
that no such participant shall have any rights under this Agreement except as
provided in this Section, and the Administrative Agent shall have no obligation
or responsibility to such participant.  Any agreement pursuant to which such
participation  is granted shall provide that the granting Lender shall retain
the sole right and responsibility to enforce the obligations of the Borrower
under this Agreement and the other Loan Documents including, without limitation,
the right to approve any amendment, modification or waiver of any provision of
the Loan Documents, except that such agreement may provide that such Lender will
not agree to any modification, amendment or waiver of the Loan Documents that
would reduce the amount of or postpone any fixed date for payment of any
Obligation in which such participant has an interest.  Any party to which such a
participation has been granted shall have the benefits of Section 1.12 and
Section 10.3 hereof.  
 
 
-85-

--------------------------------------------------------------------------------

 
 
Section 13.12.   Assignments.  (a) Any Lender may at any time assign to one or
more Eligible Assignees all or a portion of such Lender’s rights and obligations
under this Agreement (including all or a portion of its Commitment and the Loans
at the time owing to it); provided that any such assignment shall be subject to
the following conditions:
 
(i)Minimum Amounts.  (A) In the case of an assignment of the entire remaining
amount of the assigning Lender’s Commitment and the Loans and participation
interest in L/C Obligations at the time owing to it or in the case of an
assignment to a Lender, an Affiliate of a Lender or an Approved Fund, no minimum
amount need be assigned; and (B) in any case not described in subsection
(a)(i)(A) of this Section, the aggregate amount of the Commitment (which for
this purpose includes Loans and participation interest in L/C Obligations
outstanding thereunder) or, if the applicable Commitment is not then in effect,
the principal outstanding balance of the Loans and participation interest in L/C
Obligations of the assigning Lender subject to each such assignment (determined
as of the date the Assignment and Acceptance with respect to such assignment is
delivered to the Administrative Agent or, if “Effective Date” is specified in
the Assignment and Acceptance, as of the Effective Date) shall not be less than
$5,000,000, in the case of any assignment in respect of the Revolving Credit, or
$1,000,000, in the case of any assignment in respect of any Term Loan, unless
each of the Administrative Agent and, so long as no Event of Default has
occurred and is continuing, the Borrower otherwise consents (each such consent
not to be unreasonably withheld or delayed);
 
(ii)    Proportionate Amounts. Each partial assignment shall be made as an
assignment of a proportionate part of all the assigning Lender’s rights and
obligations under this Agreement with respect to the Loan or the Commitment
assigned, except that this clause (ii) shall not prohibit any Lender from
assigning all or a portion of its rights and obligations among separate Credits
on a non-pro rata basis.
 
(iii)    Required Consents. No consent shall be required for any assignment
except to the extent required by Section 13.12(a)(i)(B) and, in addition:
 
(a)the consent of the Borrower (such consent not to be unreasonably withheld or
delayed) shall be required unless (x) an Event of Default has occurred and is
continuing at the time of such assignment or (y) such assignment is to a Lender,
an Affiliate of a Lender or an Approved Fund; provided that the Borrower shall
be deemed to have consented to any such assignment unless it shall object
thereto by written notice to the Administrative Agent within ten (10) Business
Days after having received notice thereof;
 
(b)the consent of the Administrative Agent (such consent not to be unreasonably
withheld or delayed) shall be required for assignments in respect of (i) the
Revolving Credit if such assignment is to a Person that is not a Lender with a
Commitment in respect of such facility, an Affiliate of such Lender or an
Approved Fund with respect to such Lender or (ii) the Term Loans to a Person who
is not a Lender, an Affiliate of a Lender or an Approved Fund;
 
 
-86-

--------------------------------------------------------------------------------

 
 
(c)the consent of the L/C Issuer (such consent not to be unreasonably withheld
or delayed) shall be required for any assignment that increases the obligation
of the assignee to participate in exposure under one or more Letters of Credit
(whether or not then outstanding); and
 
(d)the consent of the Swing Line Lender (such consent not to be unreasonably
withheld or delayed) shall be required for any assignment that increases the
obligation of the assignee to participate in exposure under one or more Swing
Loans (whether or not then outstanding).
 
(iv)Assignment and Acceptance. The parties to each assignment shall execute and
deliver to the Administrative Agent an Assignment and Acceptance, together with
a processing and recordation fee of $3,500, and the assignee, if it is not a
Lender, shall deliver to the Administrative Agent an Administrative
Questionnaire.
 
(v)No Assignment to the Borrower or the Parent.  No such assignment shall be
made to the Borrower or any of its Affiliates or Subsidiaries or to any
Defaulting Lender.
 
(vi)No Assignment to Natural Persons. No such assignment shall be made to a
natural person.
 
Subject to acceptance and recording thereof by the Administrative Agent pursuant
to Section 13.12(b) hereof, from and after the effective date specified in each
Assignment and Acceptance, the assignee thereunder shall be a party to this
Agreement and, to the extent of the interest assigned by such Assignment and
Acceptance, have the rights and obligations of a Lender under this Agreement,
and the assigning Lender thereunder shall, to the extent of the interest
assigned by such Assignment and Acceptance, be released from its obligations
under this Agreement (and, in the case of an Assignment and Acceptance covering
all of the assigning Lender’s rights and obligations under this Agreement, such
Lender shall cease to be a party hereto) but shall continue to be entitled to
the benefits of Sections 13.6 and 13.15 with respect to facts and circumstances
occurring prior to the effective date of such assignment.  Any assignment or
transfer by a Lender of rights or obligations under this Agreement that does not
comply with this Section shall be treated for purposes of this Agreement as a
sale by such Lender of a participation in such rights and obligations in
accordance with Section 13.11 hereof.
 
(b)Register.  The Administrative Agent, acting solely for this purpose as an
agent of the Borrower, shall maintain at one of its offices in Chicago,
Illinois, a copy of each Assignment and Acceptance delivered to it and a
register for the recordation of the names and addresses of the Lenders, and the
Commitments of, and principal amounts of the Loans owing to, each Lender
pursuant to the terms hereof from time to time (the “Register”).  The entries in
the Register shall be conclusive, and the Borrower, the Administrative Agent,
and the Lenders may treat each Person whose name is recorded in the Register
pursuant to the terms hereof as a Lender hereunder for all purposes of this
Agreement, notwithstanding notice to the contrary.  The Register shall be
available for inspection by the Borrower and any Lender, at any reasonable time
and from time to time upon reasonable prior notice.
 
 
-87-

--------------------------------------------------------------------------------

 
 
(c)Any Lender may at any time pledge or grant a security interest in all or any
portion of its rights under this Agreement to secure obligations of such Lender,
including any such pledge or grant to a Federal Reserve Bank or central bank,
and this Section shall not apply to any such pledge or grant of a security
interest; provided that no such pledge or grant of a security interest shall
release a Lender from any of its obligations hereunder or substitute any such
pledgee or secured party for such Lender as a party hereto; provided further,
however, the right of any such pledgee or grantee (other than any Federal
Reserve Bank) to further transfer all or any portion of the rights pledged or
granted to it, whether by means of foreclosure or otherwise, shall be at all
times subject to the terms of this Agreement.  
 
(d)Notwithstanding anything to the contrary herein, if at any time the Swing
Line Lender assigns all of its Revolving Credit Commitments and Revolving Loans
pursuant to subsection (a) above, the Swing Line Lender may terminate the Swing
Line.  In the event of such termination of the Swing Line, the Borrower shall be
entitled to appoint another Lender to act as the successor Swing Line Lender
hereunder (with such Lender’s consent); provided, however, that the failure of
the Borrower to appoint a successor shall not affect the resignation of the
Swing Line Lender.  If the Swing Line Lender terminates the Swing Line, it shall
retain all of the rights of the Swing Line Lender provided hereunder with
respect to Swing Loans made by it and outstanding as of the effective date of
such termination, including the right to require Lenders to make Revolving Loans
or fund participations in outstanding Swing Loans pursuant to Section 1.7
hereof.
 
Section 13.13.   Amendments. Any provision of this Agreement or the other Loan
Documents may be amended or waived if, but only if, such amendment or waiver is
in writing and is signed by (a) the Borrower, (b) the Required Lenders (or by
the Administrative Agent with consent of the Required Lenders), and (c) if the
rights or duties of the Administrative Agent, the L/C Issuer, or the Swing Line
Lender are affected thereby, the Administrative Agent, the L/C Issuer, or the
Swing Line Lender, as applicable; provided that:  
 
(i)no amendment or waiver pursuant to this Section 13.13 shall (A) increase any
Commitment of any Lender without the consent of such Lender, (B) reduce the
amount of or postpone the date for any scheduled payment of any principal of or
interest on any Loan or of any Reimbursement Obligation or of any fee payable
hereunder without the consent of the Lender to which such payment is owing or
which has committed to make such Loan or Letter of Credit (or participate
therein) hereunder (it being understood that the amendment or waiver of any
mandatory prepayment requirement set forth in Section 1.9(b) hereof shall not
constitute a reduction of the amount of, or postponement of, any scheduled
payment of principal), or (C) extend the Revolving Credit Termination Date
applicable to any Lender’s Revolving Credit Commitment without the consent of
such Lender;
 
 
-88-

--------------------------------------------------------------------------------

 
 
(ii)no amendment or waiver pursuant to this Section 13.13 shall, unless signed
by each Lender, change the definition of Required Lenders, change the provisions
of this Section 13.13, release any material guarantor or all or substantially
all of the Collateral (except as otherwise provided for in the Loan Documents),
or affect the number of Lenders required to take any action hereunder or under
any other Loan Document; and
 
(iii)no amendment to Section 12 hereof shall be made without the consent of the
Guarantor(s) affected thereby.
 
Section 13.14.   Headings. Section headings used in this Agreement are for
reference only and shall not affect the construction of this Agreement.
 
Section 13.15.   Costs and Expenses; Indemnification.  (a) The Borrower agrees
to pay all reasonable and documented costs and expenses of the Administrative
Agent in connection with the preparation, negotiation, syndication, and
administration of the Loan Documents, including, without limitation, the
reasonable fees and disbursements of a single counsel to the Administrative
Agent, in connection with the preparation and execution of the Loan Documents,
and any amendment, waiver or consent related thereto, whether or not the
transactions contemplated herein are consummated, together with any fees and
charges suffered or incurred by the Administrative Agent in connection with
periodic environmental audits, fixed asset appraisals, title insurance policies,
collateral filing fees and lien searches.  The Borrower agrees to pay to the
Administrative Agent, the L/C Issuer and each Lender, and any other holder of
any Obligations outstanding hereunder (each such Person being called a
“Holder”), all costs and expenses reasonably incurred or paid by any such
Holder, including reasonable attorneys’ fees and disbursements and court costs,
in connection with any Default or Event of Default hereunder or in connection
with the enforcement of any of the Loan Documents (including all such costs and
expenses incurred in connection with any proceeding under the United States
Bankruptcy Code involving the Borrower or any Guarantor as a debtor
thereunder).  The Borrower further agrees to indemnify the Administrative Agent,
the L/C Issuer, each Lender, and any security trustee therefor, and their
respective directors, officers, employees, agents, financial advisors, and
consultants (each such Person being called an “Indemnitee”) against all losses,
claims, damages, penalties, judgments, liabilities and expenses (including,
without limitation, all fees and disbursements of a single counsel for all
Indemnitees (unless there is, in the reasonable judgment of the Administrative
Agent, a conflict of interest, in which case each such party with such conflict
of interest shall be entitled to retain separate principal counsel and local
counsel in each appropriate jurisdiction) and all expenses of litigation or
preparation therefor, whether or not the Indemnitee is a party thereto, or any
settlement arrangement arising from or relating to any such litigation) which
any of them may pay or incur arising out of or relating to any Loan Document or
any of the transactions contemplated thereby or the direct or indirect
application or proposed application of the proceeds of any Loan or Letter of
Credit, other than those which arise from the gross negligence, bad faith or
willful misconduct of the party claiming indemnification.  The Borrower, upon
demand by the Administrative Agent, the L/C Issuer or a Lender at any time,
shall reimburse the Administrative Agent, the L/C Issuer or such Lender for any
legal or other expenses (including, without limitation, all fees and
disbursements of a single counsel for all such Indemnitees) incurred in
connection with investigating or defending against any of the foregoing
(including any settlement costs relating to the foregoing) except if the same is
directly due to the gross negligence, bad faith or willful misconduct of the
party to be indemnified.  To the extent permitted by applicable law, neither the
Borrower nor any Guarantor shall assert, and each such Person hereby waives, any
claim against any Indemnitee, on any theory of liability, for special, indirect,
consequential or punitive damages (as opposed to direct or actual damages)
arising out of, in connection with, or as a result of, this Agreement or the
other Loan Documents or any agreement or instrument contemplated hereby or
thereby, the transactions contemplated hereby or thereby, any Loan or Letter of
Credit or the use of the proceeds thereof.  The obligations of the Borrower
under this Section shall survive the termination of this Agreement.
 
 
-89-

--------------------------------------------------------------------------------

 
 
(b)The Borrower unconditionally agrees to forever indemnify, defend and hold
harmless, and covenants not to sue for any claim for contribution against, each
Indemnitee for any damages, costs, loss or expense, including without
limitation, response, remedial or removal costs and all fees and disbursements
of counsel for any such Indemnitee, arising out of any of the following:  (i)
any presence, release, threatened release or disposal of any hazardous or toxic
substance or petroleum by the Borrower or any Subsidiary or otherwise occurring
on or with respect to its Property (whether owned or leased), (ii) the operation
or violation of any environmental law, whether federal, state, or local, and any
regulations promulgated thereunder, by the Borrower or any Subsidiary or
otherwise occurring on or with respect to its Property (whether owned or
leased), (iii) any claim for personal injury or property damage in connection
with the Borrower or any Subsidiary or otherwise occurring on or with respect to
its Property (whether owned or leased), and (iv) the inaccuracy or breach of any
environmental representation, warranty or covenant by the Borrower or any
Subsidiary made herein or in any other Loan Document evidencing or securing any
Obligations or setting forth terms and conditions applicable thereto or
otherwise relating thereto, except for damages arising from the willful
misconduct, bad faith or gross negligence of the relevant Indemnitee.  This
indemnification shall survive the payment and satisfaction of all Obligations
and the termination of this Agreement, and shall remain in force beyond the
expiration of any applicable statute of limitations and payment or satisfaction
in full of any single claim under this indemnification.  This indemnification
shall be binding upon the successors and assigns of the Borrower and shall inure
to the benefit of each Indemnitee and its successors and assigns.
 
Section 13.16.   Set-off.  In addition to any rights now or hereafter granted
under the Loan Documents or applicable law and not by way of limitation of any
such rights, upon the occurrence of any Event of Default, each Lender, the
L/C Issuer, each subsequent holder of any Obligation, and each of their
respective affiliates, is hereby authorized by the Borrower and each Guarantor
at any time or from time to time, without notice to the Borrower, any Guarantor
or to any other Person, any such notice being hereby expressly waived, to
set-off and to appropriate and to apply any and all deposits (general or
special, including, but not limited to, indebtedness evidenced by certificates
of deposit, whether matured or unmatured, and in whatever currency denominated,
but not including trust accounts) and any other indebtedness at any time held or
owing by that Lender, L/C Issuer, subsequent holder, or affiliate, to or for the
credit or the account of the Borrower or such Guarantor, whether or not matured,
against and on account of the Obligations of the Borrower or such Guarantor to
that Lender, L/C Issuer, or subsequent holder under the Loan Documents,
including, but not limited to, all claims of any nature or description arising
out of or connected with the Loan Documents, irrespective of whether or not
(a) that Lender, L/C Issuer, or subsequent holder shall have made any demand
hereunder or (b) the principal of or the interest on the Loans and other amounts
due hereunder shall have become due and payable pursuant to Section 9 and
although said obligations and liabilities, or any of them, may be contingent or
unmatured; provided that in the event that any Defaulting Lender shall exercise
any such right of setoff, (x) all amounts so set off shall be paid over
immediately to the Administrative Agent for further application in accordance
with the provisions of Section 1.15 hereof and, pending such payment, shall be
segregated by such Defaulting Lender from its other funds and deemed held in
trust for the benefit of the Administrative Agent, the L/C Issuer, and the
Lenders, and (y) the Defaulting Lender shall provide promptly to the
Administrative Agent a statement describing in reasonable detail the Obligations
owing to such Defaulting Lender as to which it exercised such right of setoff.
 
 
-90-

--------------------------------------------------------------------------------

 


 
Section 13.17.   Entire Agreement.  The Loan Documents constitute the entire
understanding of the parties thereto with respect to the subject matter thereof
and any prior agreements, whether written or oral, with respect thereto are
superseded hereby.
 
Section 13.18.   Governing Law.  This Agreement and the other Loan Documents
(except as otherwise specified therein), and the rights and duties of the
parties hereto, shall be construed and determined in accordance with the
internal laws of the State of Illinois.
 
Section 13.19.   Severability of Provisions.  Any provision of any Loan Document
which is unenforceable in any jurisdiction shall, as to such jurisdiction, be
ineffective to the extent of such unenforceability without invalidating the
remaining provisions hereof or affecting the validity or enforceability of such
provision in any other jurisdiction.  All rights, remedies and powers provided
in this Agreement and the other Loan Documents may be exercised only to the
extent that the exercise thereof does not violate any applicable mandatory
provisions of law, and all the provisions of this Agreement and other Loan
Documents are intended to be subject to all applicable mandatory provisions of
law which may be controlling and to be limited to the extent necessary so that
they will not render this Agreement or the other Loan Documents invalid or
unenforceable.
 
Section 13.20.   Excess Interest.  Notwithstanding any provision to the contrary
contained herein or in any other Loan Document, no such provision shall require
the payment or permit the collection of any amount of interest in excess of the
maximum amount of interest permitted by applicable law to be charged for the use
or detention, or the forbearance in the collection, of all or any portion of the
Loans or other obligations outstanding under this Agreement or any other Loan
Document (“Excess Interest”).  If any Excess Interest is provided for, or is
adjudicated to be provided for, herein or in any other Loan Document, then in
such event (a) the provisions of this Section shall govern and control,
(b) neither the Borrower nor any Guarantor or endorser shall be obligated to pay
any Excess Interest, (c) any Excess Interest that the Administrative Agent or
any Lender may have received hereunder shall, at the option of the
Administrative Agent, be (i) applied as a credit against the then outstanding
principal amount of Obligations hereunder and accrued and unpaid interest
thereon (not to exceed the maximum amount permitted by applicable law),
(ii) refunded to the Borrower, or (iii) any combination of the foregoing,
(d) the interest rate payable hereunder or under any other Loan Document shall
be automatically subject to reduction to the maximum lawful contract rate
allowed under applicable usury laws (the “Maximum Rate”), and this Agreement and
the other Loan Documents shall be deemed to have been, and shall be, reformed
and modified to reflect such reduction in the relevant interest rate, and
(e) neither the Borrower nor any Guarantor or endorser shall have any action
against the Administrative Agent or any Lender for any damages whatsoever
arising out of the payment or collection of any Excess
Interest.  Notwithstanding the foregoing, if for any period of time interest on
any of the Borrower’s Obligations is calculated at the Maximum Rate rather than
the applicable rate under this Agreement, and thereafter such applicable rate
becomes less than the Maximum Rate, the rate of interest payable on the
Borrower’s Obligations shall remain at the Maximum Rate until the Lenders have
received the amount of interest which such Lenders would have received during
such period on the Borrower’s Obligations had the rate of interest not been
limited to the Maximum Rate during such period.
 
 
-91-

--------------------------------------------------------------------------------

 
 
Section 13.21.   Construction.  The parties acknowledge and agree that the Loan
Documents shall not be construed more favorably in favor of any party hereto
based upon which party drafted the same, it being acknowledged that all parties
hereto contributed substantially to the negotiation of the Loan Documents.  The
provisions of this Agreement relating to Subsidiaries shall only apply during
such times as the Borrower has one or more Subsidiaries.  Nothing contained
herein shall be deemed or construed to permit any act or omission which is
prohibited by the terms of any Collateral Document, the covenants and agreements
contained herein being in addition to and not in substitution for the covenants
and agreements contained in the Collateral Documents.
 
Section 13.22.   Lender’s and L/C Issuer’s Obligations Several.  The obligations
of the Lenders and L/C Issuer hereunder are several and not joint.  Nothing
contained in this Agreement and no action taken by the Lenders or L/C Issuer
pursuant hereto shall be deemed to constitute the Lenders and L/C Issuer a
partnership, association, joint venture or other entity.
 
Section 13.23.   Submission to Jurisdiction; Waiver of Jury Trial.  The Borrower
and the Guarantors hereby submit to the nonexclusive jurisdiction of the United
States District Court for the Northern District of Illinois and of any Illinois
State court sitting in the City of Chicago for purposes of all legal proceedings
arising out of or relating to this Agreement, the other Loan Documents or the
transactions contemplated hereby or thereby.  The Borrower and the Guarantors
irrevocably waive, to the fullest extent permitted by law, any objection which
they may now or hereafter have to the laying of the venue of any such proceeding
brought in such a court and any claim that any such proceeding brought in such a
court has been brought in an inconvenient forum.  The Borrower, the Guarantors,
the Administrative Agent, the L/C Issuer and the Lenders hereby irrevocably
waive any and all right to trial by jury in any legal proceeding arising out of
or relating to any Loan Document or the transactions contemplated thereby.
 
Section 13.24.   USA Patriot Act.  Each Lender and L/C Issuer that is subject to
the requirements of the USA Patriot Act (Title III of Pub. L. 107-56 (signed
into law October 26, 2001)) (the “Act”) hereby notifies the Borrower that
pursuant to the requirements of the Act, it is required to obtain, verify, and
record information that identifies the Borrower, which information includes the
name and address of the Borrower and other information that will allow such
Lender or L/C Issuer to identify the Borrower in accordance with the Act.
 
 
-92-

--------------------------------------------------------------------------------

 
 
Section 13.25.  Confidentiality.  Each of the Administrative Agent, the Lenders,
and the L/C Issuer severally agrees to maintain the confidentiality of the
Information (as defined below), except that Information may be disclosed (a) to
its Affiliates and its Affiliates’ directors, officers, employees and agents,
including accountants, legal counsel and other advisors to the extent any such
Person has a need to know such Information (it being understood that the Persons
to whom such disclosure is made will first be informed of the confidential
nature of such Information and instructed to keep such Information
confidential), (b) to the extent requested by any regulatory authority
(including any self-regulatory authority, such as the National Association of
Insurance Commissioners) including in connection with pledges and assignments
permitted under Section 13.12(c) hereof, (c) to the extent required by
applicable laws or regulations or by any subpoena or similar legal process,
(d) to any other party hereto, (e) in connection with the exercise of any
remedies hereunder or under any other Loan Document or any suit, action or
proceeding relating to this Agreement or any other Loan Document or the
enforcement of rights hereunder or thereunder, (f) subject to an agreement
containing provisions substantially the same as those of this Section, to
(A) any assignee of or participant in, or any prospective assignee of or
participant in, any of its rights or obligations under this Agreement or (B) any
actual or prospective counterparty (or its advisors) to any swap or derivative
transaction relating to the Borrower or any Subsidiary and its obligations,
(g) with the prior written consent of the Borrower, (h) to the extent such
Information (A) becomes publicly available other than as a result of a breach of
this Section or (B) becomes available to the Administrative Agent, any Lender or
the L/C Issuer on a non-confidential basis from a source other than the Borrower
or any Subsidiary or any of their directors, officers, employees or agents,
including accountants, legal counsel and other advisors, (i) to rating agencies
if requested or required by such agencies in connection with a rating relating
to the Loans or Commitments hereunder, or (j) to entities which compile and
publish information about the syndicated loan market, provided that only basic
information about the pricing and structure of the transaction evidenced hereby
may be disclosed pursuant to this subsection (j). For purposes of this Section,
“Information” means all information received from the Parent, the Borrower or
any of the Subsidiaries or from any other Person on behalf of the Parent, the
Borrower or any Subsidiary relating to the Parent, the Borrower or any
Subsidiary or any of their respective businesses, other than any such
information that is available to the Administrative Agent, any Lender or the
L/C Issuer on a non-confidential basis prior to disclosure by the Parent, the
Borrower or any of its Subsidiaries or from any other Person on behalf of the
Parent, the Borrower or any of the Subsidiaries.
 
Section 13.26.   Amendment and Restatement.  This Agreement shall become
effective on the Closing Date and shall supersede all provisions of the Original
Credit Agreement as of such date.  From and after the Closing Date, (a)(i) the
commitments of those Lenders under the Original Credit Agreement that are
continuing as Lenders under this Agreement (the “Continuing Lenders”) shall be
amended as set forth on Schedule 1 hereto and (ii) the commitments of those
“Lenders” under the Original Credit Agreement that are not continuing as Lenders
under this Agreement (the “Non-Continuing Lenders”) shall automatically be
terminated and cease to have any further force or effect without further action
by any Person, and shall be replaced with the respective Commitments of such
Continuing Lenders and of those Lenders party to this Agreement that were not
“Lenders” under the Original Credit Agreement immediately prior to the Closing
Date (the “New Lenders”); (b) all outstanding “Loans” of the Non-Continuing
Lenders shall be repaid in full (together with all interest accrued thereon and
amounts payable pursuant to Section 1.12 of the Original Credit Agreement in
connection with such payment, and all fees accrued under the Original Credit
Agreement through the Closing Date) on the Closing Date (and the Borrower shall
pay to each Continuing Lender all amounts, if any, payable pursuant to
Section 1.12 of the Original Credit Agreement as if the outstanding Loans had
been prepaid on the Closing Date); and (c) all outstanding “Loans” of the
Continuing Lenders and all interests in outstanding “Letters of Credit” under
the Original Credit Agreement shall remain outstanding as the initial Loans and
Letters of Credit hereunder.
 
 
-93-

--------------------------------------------------------------------------------

 


 
The Continuing Lenders and New Lenders each agree to make such purchases and
sales of interests in the Loans and L/C Obligations outstanding on the Closing
Date between themselves so that each Continuing Lender and New Lender is then
holding its relevant Percentage of outstanding Loans and risk participation
interests in outstanding L/C Obligations based on their Commitments as in effect
after giving effect hereto (such purchases and sales shall be arranged through
the Administrative Agent and each Lender hereby agrees to execute such further
instruments and documents, if any, as the Administrative Agent may reasonably
request in connection therewith), with all subsequent extensions of credit under
this Agreement (including, without limitation, participations in respect of all
Swing Loans and Letters of Credit) to be made in accordance with the respective
Commitments of the Lenders from time to time party to this Agreement as provided
herein.  All references made to the Original Credit Agreement in any Loan
Document or in any other instrument or document shall, without more, be deemed
to refer to this Agreement.  This Agreement amends and restates the Original
Credit Agreement and is not intended to be or operate as a novation or an accord
and satisfaction of the Original Credit Agreement or the indebtedness,
obligations and liabilities of the Borrower or any Guarantor evidenced or
provided for thereunder.
 
[Signature Pages to Follow]
 
 
-94-

--------------------------------------------------------------------------------

 
 
This Credit Agreement is entered into between us for the uses and purposes
hereinabove set forth as of the date first above written.


“Borrower”
 
GFA Brands, Inc.
 
By  
/s/ Alan S. Gever
 
Name:  
Alan S. Gever
 
Title: 
Executive Vice President, Chief
   
Financial Officer, Treasurer and
   
Assistant Secretary
     
“Guarantors”
 
Smart Balance, Inc.
 
By
/s/ Alan S. Gever
 
Name:
Alan S. Gever
 
Title: 
Executive Vice President, Chief
   
Financial Officer, Treasurer and
   
Assistant Secretary



[Signature Page to Amended and Restated Credit Agreement]
 
 
 

--------------------------------------------------------------------------------

 


“Administrative Agent and L/C Issuer ”
 
Bank of Montreal, as L/C Issuer and as
Administrative Agent
 
By  
/s/ Pam Schwartz
 
Name  
Pam Schwartz
 
Title
Director

 
[Signature Page to Amended and Restated Credit Agreement]


 
 

--------------------------------------------------------------------------------

 


“Lenders”
 
Bank of Montreal
   
By  
/s/ Pam Schwartz
 
Name    
Pam Schwartz
 
Title
Director



[Signature Page to Amended and Restated Credit Agreement]
 
 
 

--------------------------------------------------------------------------------

 


General Electric Capital Corporation, as
a Lender
   
By  
/s/ Jun Young
 
Name:  
Jun Young
 
Title:
Duly Authorized Signatory



[Signature Page to Amended and Restated Credit Agreement]
 
 
 

--------------------------------------------------------------------------------

 


GE Capital Financial Inc., as a Lender
   
By  
/s/ Woodrow Broaders
 
Name:  
Woodrow Broaders
 
Title:
Duly Authorized Signatory



[Signature Page to Amended and Restated Credit Agreement]
 
 
 

--------------------------------------------------------------------------------

 


Union Bank, N.A.
   
By  
/s/ Thomas Lass
 
Name:  
Thomas Lass
 
Title:
Vice President



[Signature Page to Amended and Restated Credit Agreement]
 
 
 

--------------------------------------------------------------------------------

 


Siemens Financial Services, inc.
   
By  
/s/ David Kantes
 
Name:  
David Kantes
 
Title:
Senior Vice President and Chief Risk Officer



By  
/s/ Daniel Olivencia
 
Name:  
Daniel Olivencia
 
Title:
VP, Lending Operations



[Signature Page to Amended and Restated Credit Agreement]
 
 
 

--------------------------------------------------------------------------------

 


Fifth Third Bank
   
By  
/s/ Marc Crady
 
Name:  
Marc Crady
 
Title:
Vice President



[Signature Page to Amended and Restated Credit Agreement]


 
 

--------------------------------------------------------------------------------

 


KeyBank National Association
   
By  
/s/ Shibani Faehnle
 
Name:  
Shibani Faehnle
 
Title:
Vice President



[Signature Page to Amended and Restated Credit Agreement]
 
 
 

--------------------------------------------------------------------------------

 


ING Capital LLC
   
By  
/s/ Daniel W. Lamprecht
 
Name:  
Daniel W. Lamprecht
 
Title:
Managing Director



[Signature Page to Amended and Restated Credit Agreement]
 
 
 

--------------------------------------------------------------------------------

 
 
Exhibit A
 
Notice of Payment Request
 
[Date]
 
[Name of Lender]
[Address]
 
Attention:
 
Reference is made to that certain Amended and Restated Credit Agreement, dated
as of March 31, 2011, among GFA Brands, Inc., the Guarantors party thereto, the
Lenders party thereto, and Bank of Montreal, as Administrative Agent (as
extended, renewed, amended or restated from time to time, the “Credit
Agreement”).  Capitalized terms used herein and not defined herein have the
meanings assigned to them in the Credit Agreement.  [The Borrower has failed to
pay its Reimbursement Obligation in the amount of $____________.  Your Revolver
Percentage of the unpaid Reimbursement Obligation is $_____________] or
[__________________________ has been required to return a payment by the
Borrower of a Reimbursement Obligation in the amount of $_______________.  Your
Revolver Percentage of the returned Reimbursement Obligation is
$_______________.]


Very truly yours,
 
  
as L/C Issuer
   
By 
  
 
Name 
  
 
Title
  

 
 
 

--------------------------------------------------------------------------------

 
 
Exhibit B
 
Notice of Borrowing
 
Date:  ____________, ____
 
To:
Bank of Montreal, as Administrative Agent for the Lenders parties to that
certain Amended and Restated Credit Agreement dated as of March 31, 2011 (as
extended, renewed, amended or restated from time to time, the“Credit
Agreement”), among GFA Brands, Inc., the Guarantors party thereto, certain
Lenders which are signatories thereto, and Bank of Montreal, as Administrative
Agent

 
Ladies and Gentlemen:
 
The undersigned, GFA Brands, Inc. (the “Borrower”), refers to the Credit
Agreement, the terms defined therein being used herein as therein defined, and
hereby gives you notice irrevocably, pursuant to Section 1.6 of the Credit
Agreement, of the Borrowing specified below:
 
1.The Business Day of the proposed Borrowing is ___________, ____.
 
2.The aggregate amount of the proposed Borrowing is $______________.
 
3.The Borrowing is being advanced under the [Revolving] [Term] Credit.
 
4.The Borrowing is to be comprised of $___________ of [Base Rate] [Eurodollar]
Loans.
 
[5.The duration of the Interest Period for the Eurodollar Loans included in the
Borrowing shall be ____________ months.]
 
The undersigned hereby certifies that the following statements are true on the
date hereof, and will be true on the date of the proposed Borrowing, before and
after giving effect thereto and to the application of the proceeds therefrom:
 
(a)the representations and warranties of the Borrower contained in Section 6 of
the Credit Agreement are true and correct in all material respects as though
made on and as of such date (except to the extent such representations and
warranties relate to an earlier date, in which case they are true and correct as
of such date); and
 
(b)no Default or Event of Default exists or would result from such proposed
Borrowing.


  
   
By 
  
 
Name 
  
 
Title
  



 
 

--------------------------------------------------------------------------------

 

Exhibit C
 
Notice of Continuation/Conversion
 
Date:  ____________, ____
 
To:
Bank of Montreal, as Administrative Agent for the Lenders parties to that
certain Amended and Restated Credit Agreement dated as of March 31, 2011 (as
extended, renewed, amended or restated from time to time, the“Credit Agreement”)
among GFA Brands, Inc., the Guarantors party thereto, certain Lenders which are
signatories thereto, and Bank of Montreal, as Administrative Agent

 
Ladies and Gentlemen:
 
The undersigned, GFA Brands, Inc. (the “Borrower”), refers to the Credit
Agreement, the terms defined therein being used herein as therein defined, and
hereby gives you notice irrevocably, pursuant to Section 1.6 of the Credit
Agreement, of the [conversion] [continuation] of the Loans specified herein,
that:
 
1.The conversion/continuation Date is __________, ____.
 
2.The aggregate amount of the [Revolving] [Term] Loans to be [converted]
[continued] is $______________.
 
3.The Loans are to be [converted into] [continued as] [Eurodollar] [Base Rate]
Loans.
 
4.[If applicable:]  The duration of the Interest Period for the [Revolving]
[Term] Loans included in the [conversion] [continuation] shall be _________
months.
 
The undersigned hereby certifies that the following statements are true on the
date hereof, and will be true on the proposed conversion/continuation date,
before and after giving effect thereto and to the application of the proceeds
therefrom:
 
(a)the representations and warranties of the Borrower contained in Section 6 of
the Credit Agreement are true and correct in all material respects as though
made on and as of such date (except to the extent such representations and
warranties relate to an earlier date, in which case they are true and correct as
of such date); provided, however, that this condition shall not apply to the
conversion of an outstanding Eurodollar Loan to a Base Rate Loan; and
 
(b)no Default or Event of Default exists, or would result from such proposed
[conversion] [continuation].


  
   
By 
  
 
Name 
  
 
Title
  



 
 

--------------------------------------------------------------------------------

 

Exhibit D-1
 
Term Note
 
U.S. $_______________
____________, _______

 
For Value Received, the undersigned, GFA Brands, Inc., a Delaware corporation
(the “Borrower”), hereby promises to pay to _________________________ (the
“Lender”) or its registered assigns at the principal office of the
Administrative Agent in Chicago, Illinois (or such other location as the
Administrative Agent may designate to the Borrower), in immediately available
funds, the principal sum of ___________________ Dollars ($__________) or, if
less, the aggregate unpaid principal amount of all Term Loans made or maintained
by the Lender to the Borrower pursuant to the Credit Agreement, in installments
in the amounts called for by Section 1.8(a) of the Credit Agreement, commencing
on March 31, 2010, together with interest on the principal amount of such Term
Loan from time to time outstanding hereunder at the rates, and payable in the
manner and on the dates, specified in the Credit Agreement.  
 
This Note is one of the Term Notes referred to in the Amended and Restated
Credit Agreement dated as of March 31, 2011, among the Borrower, the Guarantors
party thereto, the Lenders and L/C Issuer parties thereto, and Bank of Montreal,
as Administrative Agent (as extended, renewed, amended or restated from time to
time, the “Credit Agreement”), and this Note and the holder hereof are entitled
to all the benefits and security provided for thereby or referred to therein, to
which Credit Agreement reference is hereby made for a statement thereof.  All
defined terms used in this Note, except terms otherwise defined herein, shall
have the same meaning as in the Credit Agreement.  This Note shall be governed
by and construed in accordance with the internal laws of the State of Illinois.
 
Voluntary prepayments may be made hereon, certain prepayments are required to be
made hereon, and this Note may be declared due prior to the expressed maturity
hereof, all in the events, on the terms and in the manner as provided for in the
Credit Agreement.
 
The Borrower hereby waives demand, presentment, protest or notice of any kind
hereunder.


  
   
By 
  
 
Name 
  
 
Title
  

 
 
 

--------------------------------------------------------------------------------

 
 
Exhibit D-2
 
Revolving Note
 
U.S. $_______________
____________, _______

 
For Value Received, the undersigned, GFA Brands, Inc., a Delaware
corporation (the “Borrower”), hereby promises to pay to ____________________
(the “Lender”) or its registered assigns on the Revolving Credit Termination
Date of the hereinafter defined Credit Agreement, at the principal office of the
Administrative Agent in Chicago Illinois (or such other location as the
Administrative Agent may designate to the Borrower), in immediately available
funds, the principal sum of ___________________ Dollars ($__________) or, if
less, the aggregate unpaid principal amount of all Revolving Loans made by the
Lender to the Borrower pursuant to the Credit Agreement, together with interest
on the principal amount of each Revolving Loan from time to time outstanding
hereunder at the rates, and payable in the manner and on the dates, specified in
the Credit Agreement.
 
This Note is one of the Revolving Notes referred to in the Amended and Restated
Credit Agreement dated as of March 31, 2011, among the Borrower, the Guarantors
party thereto, the Lenders and L/C Issuer parties thereto, and Bank of Montreal,
as Administrative Agent (as extended, renewed, amended or restated from time to
time, the “Credit Agreement”), and this Note and the holder hereof are entitled
to all the benefits and security provided for thereby or referred to therein, to
which Credit Agreement reference is hereby made for a statement thereof.  All
defined terms used in this Note, except terms otherwise defined herein, shall
have the same meaning as in the Credit Agreement.  This Note shall be governed
by and construed in accordance with the internal laws of the State of Illinois.
 
Voluntary prepayments may be made hereon, certain prepayments are required to be
made hereon, and this Note may be declared due prior to the expressed maturity
hereof, all in the events, on the terms and in the manner as provided for in the
Credit Agreement.
 
The Borrower hereby waives demand, presentment, protest or notice of any kind
hereunder.


  
   
By 
  
 
Name 
  
 
Title
  

 
 
 

--------------------------------------------------------------------------------

 
 
Exhibit D-3
 
Swing Note
 
U.S. $_______________
____________, ____

 
For Value Received, the undersigned, GFA Brands, Inc., a Delaware corporation
(the “Borrower”), hereby promises to pay to ___________________ (the “Lender”)
or its registered assigns on the Revolving Credit Termination Date of the
hereinafter defined Credit Agreement, at the principal office of the
Administrative Agent in Chicago, Illinois (or such other location as the
Administrative Agent may designate to the Borrower), in immediately available
funds, the principal sum of _______________________________ Dollars
($____________) or, if less, the aggregate unpaid principal amount of all Swing
Loans made by the Lender to the Borrower pursuant to the Credit Agreement,
together with interest on the principal amount of each Swing Loan from time to
time outstanding hereunder at the rates, and payable in the manner and on the
dates, specified in the Credit Agreement.
 
This Note is the Swing Note referred to in the Amended and Restated Credit
Agreement dated as of March 31, 2011, among the Borrower, the Guarantors party
thereto, the Lenders and L/C Issuer parties thereto, and Bank of Montreal, as
Administrative Agent (as extended, renewed, amended or restated from time to
time, the “Credit Agreement”), and this Note and the holder hereof are entitled
to all the benefits and security provided for thereby or referred to therein, to
which Credit Agreement reference is hereby made for a statement thereof.  All
defined terms used in this Note, except terms otherwise defined herein, shall
have the same meaning as in the Credit Agreement.  This Note shall be governed
by and construed in accordance with the internal laws of the State of Illinois.
 
Voluntary prepayments may be made hereon, certain prepayments are required to be
made hereon, and this Note may be declared due prior to the expressed maturity
hereof, all in the events, on the terms and in the manner as provided for in the
Credit Agreement.
 
The Borrower hereby waives demand, presentment, protest or notice of any kind
hereunder.


  
   
By 
  
 
Name 
  
 
Title
  

 
 
 

--------------------------------------------------------------------------------

 
 
Exhibit E
 
GFA Brands, Inc.
 
Compliance Certificate
 
To:
Bank of Montreal, as Administrative Agent under, and the Lenders and L/C Issuer
parties to, the Credit Agreement described below

 
This Compliance Certificate is furnished to the Administrative Agent, the
L/C Issuer, and the Lenders pursuant to that certain Amended and Restated Credit
Agreement dated as of March 31, 2011, among us, Smart Balance, Inc., the direct
and indirect Subsidiaries of the Borrower from time to time party thereto, as
Guarantors, certain Lenders which are signatories thereto, and Bank of Montreal,
as Administrative Agent (as extended, renewed, amended or restated from time to
time, the “Credit Agreement”).  Unless otherwise defined herein, the terms used
in this Compliance Certificate have the meanings ascribed thereto in the Credit
Agreement.
 
The Undersigned hereby certifies that:
 
1.I am the duly elected ____________ of GFA Brands Inc.;
 
2.I have reviewed the terms of the Credit Agreement and I have made, or have
caused to be made under my supervision, a detailed review of the transactions
and conditions of the Borrower and its Subsidiaries during the accounting period
covered by the attached financial statements;
 
3.The examinations described in paragraph 2 did not disclose, and I have no
knowledge of, the existence of any condition or the occurrence of any event
which constitutes a Default or Event of Default during or at the end of the
accounting period covered by the attached financial statements or as of the date
of this Compliance Certificate, except as set forth below;
 
4.The financial statements required by Section 8.5 of the Credit Agreement and
being furnished to you concurrently with this Compliance Certificate are true,
correct and complete in all material respects as of the date and for the periods
covered thereby, provided that with respect to any quarterly statements
delivered, such statements are subject to normal year-end audit adjustments and
the absence of footnotes; and
 
5.The Schedule I hereto sets forth financial data and computations evidencing
the Borrower’s compliance with certain covenants of the Credit Agreement, all of
which data and computations are, to the best of my knowledge, true, complete and
correct and have been made in accordance with the relevant Sections of the
Credit Agreement.
 
 
 

--------------------------------------------------------------------------------

 
 
Described below are the exceptions, if any, to paragraph 3 by listing, in
detail, the nature of the condition or event, the period during which it has
existed and the action which the Borrower has taken, is taking, or proposes to
take with respect to each such condition or event:
 
 

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

 
The foregoing certifications, together with the computations set forth in
Schedule I hereto and the financial statements delivered with this Certificate
in support hereof, are made and delivered this ______ day of __________________
20___.


GFA Brands, Inc.
   
By 
  
 
Name 
  
 
Title
  



 
-2-

--------------------------------------------------------------------------------

 

Schedule I
to Compliance Certificate
 
GFA Brands, Inc.
 
Compliance Calculations
for Amended and Restated Credit Agreement
dated as of March 31, 2011
 
Calculations as of _____________, _______


       
A.           Total Funded Debt/EBITDA Ratio (Section 8.23(a))
     
1.Total Funded Debt
$___________
   
2.Available Cash
___________
   
3.Line A1 minus A2
___________
   
4.Net Income for past 4 quarters
___________
   
5.Interest Expense for past 4 quarters
___________
   
6.Income and franchise taxes for past 4 quarters
___________
   
7.Depreciation and Amortization Expense for past 4 quarters
___________
   
8.Non-cash equity compensation for past 4 quarters
___________
   
9.Non-cash warrant expenses for past 4 quarters
___________
   
10.   Write off or amortization of deferred financing costs for past 4 quarters
___________
   
11.   Cumulative effect of changes in accounting principles as required by GAAP
___________
   
12.   Other non-cash, non-recurring expenses
___________
   
13.   Pro forma adjustments related to Permitted Acquisitions
___________
   
14.   Sum of Lines A4, A5, A6, A7, A8, A9, A10, A11, A12 and A13 (“EBITDA”)
___________
   
15.   Ratio of Line A3 to A14
____:1.0
   
16.   Line A15 ratio must not exceed
____:1.0
   
17.   The Borrower is in compliance (circle yes or no)
yes/no
   



 
 

--------------------------------------------------------------------------------

 


B.           Debt Service Coverage Ratio (Section 8.23(b))
     
1.Net Income for past 4 quarters
$___________
   
2.Interest Expense for past 4 quarters
$___________
   
3.Income and franchise taxes for past 4 quarters
$___________
   
4.Depreciation and Amortization Expense for past 4 quarters
$___________
   
5.Non-cash equity compensation for past 4 quarters
___________
   
6.Non-cash warrant expenses for past 4 quarters
___________
   
7.Write off or amortization of deferred financing costs for past 4 quarters
___________
   
8.Cumulative effect of changes in accounting principles as required by GAAP
___________
   
9.Other non-cash, non-recurring expenses
___________
   
10.   Pro forma adjustments related to Permitted Acquisitions
___________
   
11.   Sum of lines B1, B2, B3, B4, B5, B6, B7, B8, B9 and B10 (“EBITDA”)
$___________
   
12.   Principal payments for past 4 quarters
$___________
   
13.   Interest Expense paid in cash for past 4 quarters
$___________
   
14.   Sum of Lines B12 and B13
$___________
   
15.   Ratio of Line B11 to Line B14
____:1.0
   
16.   Line B15 ratio must not be less than
2.0:1.0
   
17.   The Borrower is in compliance (circle yes or no)
yes/no
   
C.         Capital Expenditures (Section 8.23(c))
     
1.Year-to-date Capital Expenditures
$___________
   
2.Maximum permitted amount
$___________
   
3.The Borrower is in compliance (circle yes or no)
yes/no



 
-2-

--------------------------------------------------------------------------------

 

Exhibit F
 
Additional Guarantor Supplement
______________, ___
 
Bank of Montreal, as Administrative Agent for the Lenders and L/C Issuer parties
to the Amended and Restated Credit Agreement dated as of March 31, 2011, among
GFA Brands, Inc., as Borrower, the Guarantors referred to therein, the Lenders
and L/C Issuer parties thereto from time to time, and the Administrative Agent
(as extended, renewed, amended or restated from time to time, the “Credit
Agreement”)
 
Ladies and Gentlemen:
 
Reference is made to the Credit Agreement described above.  Terms not defined
herein which are defined in the Credit Agreement shall have for the purposes
hereof the meaning provided therein.
 
The undersigned, [name of Subsidiary Guarantor], a [jurisdiction of
incorporation or organization] hereby elects to be a “Guarantor” for all
purposes of the Credit Agreement, effective from the date hereof.  The
undersigned confirms that the representations and warranties set forth in
Section 6 of the Credit Agreement are true and correct as to the undersigned as
of the date hereof and the undersigned shall comply with each of the covenants
set forth in Section 8 of the Credit Agreement applicable to it.
 
Without limiting the generality of the foregoing, the undersigned hereby agrees
to perform all the obligations of a Guarantor under, and to be bound in all
respects by the terms of, the Credit Agreement, including without limitation
Section 12 thereof, to the same extent and with the same force and effect as if
the undersigned were a signatory party thereto.  
 
The undersigned acknowledges that this Agreement shall be effective upon its
execution and delivery by the undersigned to the Administrative Agent, and it
shall not be necessary for the Administrative Agent, the L/C Issuer, or any
Lender, or any of their Affiliates entitled to the benefits hereof, to execute
this Agreement or any other acceptance hereof.  This Agreement shall be
construed in accordance with and governed by the internal laws of the State of
Illinois.


Very truly yours,
 
[Name of Subsidiary Guarantor]
   
By 
  
 
Name 
  
 
Title
  

 
 
 

--------------------------------------------------------------------------------

 
 
Exhibit G
 
Assignment and Acceptance
 
Dated _____________, _____
 
Reference is made to the Amended and Restated Credit Agreement dated as of March
31, 2011 (as extended, renewed, amended or restated from time to time, the
“Credit Agreement”) among GFA Brands, Inc., the Guarantors party thereto, the
Lenders and L/C Issuer parties thereto, and Bank of Montreal, as Administrative
Agent (the “Administrative Agent”).  Terms defined in the Credit Agreement are
used herein with the same meaning.
 
______________________________________________________ (the “Assignor”) and
_________________________ (the “Assignee”) agree as follows:
 
1.The Assignor hereby sells and assigns to the Assignee, and the Assignee hereby
purchases and assumes from the Assignor, the amount and specified percentage
interest shown on Annex I hereto of the Assignor’s rights and obligations under
the Credit Agreement as of the Effective Date (as defined below), including,
without limitation, the Assignor’s Commitments as in effect on the Effective
Date and the Loans, if any, owing to the Assignor on the Effective Date and the
Assignor’s Revolver Percentage of any outstanding L/C Obligations.
 
2.The Assignor (i) represents and warrants that it is the legal and beneficial
owner of the interest being assigned by it hereunder and that such interest is
free and clear of any adverse claim, lien, or encumbrance of any kind;
(ii) makes no representation or warranty and assumes no responsibility with
respect to any statements, warranties or representations made in or in
connection with the Credit Agreement or the execution, legality, validity,
enforceability, genuineness, sufficiency or value of the Credit Agreement or any
other instrument or document furnished pursuant thereto; and (iii) makes no
representation or warranty and assumes no responsibility with respect to the
financial condition of the Borrower or any Subsidiary or the performance or
observance by the Borrower or any Subsidiary of any of their respective
obligations under the Credit Agreement or any other instrument or document
furnished pursuant thereto.
 
3.The Assignee (i) confirms that it has received a copy of the Credit Agreement,
together with copies of the most recent financial statements delivered to the
Lenders pursuant to Section 8.5(a), and (b) thereof and such other documents and
information as it has deemed appropriate to make its own credit analysis and
decision to enter into this Assignment and Acceptance; (ii) agrees that it will,
independently and without reliance upon the Administrative Agent, the Assignor
or any other Lender and based on such documents and information as it shall deem
appropriate at the time, continue to make its own credit decisions in taking or
not taking action under the Credit Agreement; (iii) appoints and authorizes the
Administrative Agent to take such action as Administrative Agent on its behalf
and to exercise such powers under the Credit Agreement and the other Loan
Documents as are delegated to the Administrative Agent by the terms thereof,
together with such powers as are reasonably incidental thereto; (iv) agrees that
it will perform in accordance with their terms all of the obligations which by
the terms of the Credit Agreement are required to be performed by it as a
Lender; and (v) specifies as its lending office (and address for notices) the
offices set forth on its Administrative Questionnaire.
 
 
 

--------------------------------------------------------------------------------

 


 
4.As consideration for the assignment and sale contemplated in Annex I hereof,
the Assignee shall pay to the Assignor on the Effective Date in Federal funds
the amount agreed upon between them.  It is understood that commitment and/or
letter of credit fees accrued to the Effective Date with respect to the interest
assigned hereby are for the account of the Assignor and such fees accruing from
and including the Effective Date are for the account of the Assignee.  Each of
the Assignor and the Assignee hereby agrees that if it receives any amount under
the Credit Agreement which is for the account of the other party hereto, it
shall receive the same for the account of such other party to the extent of such
other party’s interest therein and shall promptly pay the same to such other
party.
 
5.The effective date for this Assignment and Acceptance shall be ___________
(the “Effective Date”).  Following the execution of this Assignment and
Acceptance, it will be delivered to the Administrative Agent for acceptance and
recording by the Administrative Agent and, if required, the Borrower.  It is
understood that commitment and/or letter of credit fees accrued to the Effective
Date with respect to the interest assigned hereby are for the account of the
Assignor and such fees accruing from and including the Effective Date are for
the account of the Assignee.  Each of the Assignor and the Assignee hereby
agrees that if it receives any amount under the Credit Agreement which is for
the account of the other party hereto, it shall receive the same for the
account  of such other party to the extent of such other party’s interest
therein and shall promptly pay the same to such other party.
 
6.Upon such acceptance and recording, as of the Effective Date, (i) the Assignee
shall be a party to the Credit Agreement and, to the extent provided in this
Assignment and Acceptance, have the rights and obligations of a Lender
thereunder and (ii) the Assignor shall, to the extent provided in this
Assignment and Acceptance, relinquish its rights and be released from its
obligations under the Credit Agreement.
 
7.Upon such acceptance and recording, from and after the Effective Date, the
Administrative Agent shall make all payments under the Credit Agreement in
respect of the interest assigned hereby (including, without limitation, all
payments of principal, interest and commitment fees with respect thereto) to the
Assignee.  The Assignor and Assignee shall make all appropriate adjustments in
payments under the Credit Agreement for periods prior to the Effective Date
directly between themselves.
 
 
-2-

--------------------------------------------------------------------------------

 
 
8.This Assignment and Acceptance shall be governed by, and construed in
accordance with, the laws of the State of Illinois.


[Assignor Lender]
   
By 
  
 
Name 
  
 
Title
  
 
[Assignee Lender]
   
By
  
 
Name
  
 
Title
  

 
Accepted and consented this
   ____ day of _____________


GFA Brands, Inc.
   
By 
  
 
Name 
  
 
Title
  

 
Accepted and consented to by the Administrative
    Agent and L/C Issuer this ___ day of ________
 
Bank of Montreal,
  as Administrative Agent and L/C Issuer


By 
  
 
Name 
  
 
Title
  

 
 
-3-

--------------------------------------------------------------------------------

 

Annex I
to Assignment and Acceptance
 
The assignee hereby purchases and assumes from the assignor the following
interest in and to all of the Assignor’s rights and obligations under the Credit
Agreement as of the effective date.
 
Facility Assigned
 
Aggregate
Commitment/Loans
For All Lenders
 
Amount of
Commitment/Loans
Assigned
 
Percentage Assigned
of Commitment/Loans
             
Revolving Credit
 
$_____________
 
$_____________
 
_____%
             
Term Loan
  
$_____________
  
$_____________
  
_____%



 
 
 

--------------------------------------------------------------------------------

 
 
Exhibit H
 
Increase Request
 
_______________, ____
 
To:
Bank of Montreal, as Administrative Agent under Credit Agreement described below

 
Ladies and Gentlemen:
 
The undersigned, GFA Brands, Inc. (the “Borrower”), hereby refers to the Amended
and Restated Credit Agreement dated as of March 31, 2011, among the Borrower,
the Guarantors party thereto, the Lenders and L/C Issuer party thereto and you
(as amended, modified, restated or supplemented from time to time, the “Credit
Agreement”) and requests that the Administrative Agent consent to a(n) [increase
in the aggregate Revolving Credit Commitments][making of Incremental Term Loans]
(the “Increase”), in accordance with Section 1.16 of the Credit Agreement, to be
effected by [an increase in the Revolving Credit][the making of an Incremental
Term Loan] of/by [name of existing Lender] [the addition of [name of new Lender]
(the “New Lender”) as a Lender under the terms of the Credit
Agreement].  Capitalized terms used herein without definition shall have the
same meanings herein as such terms have in the Credit Agreement.
 
After giving effect to such Increase, the [Revolving Credit
Commitment][Incremental Term Loan] of the [Lender] [New Lender] shall be
$_____________.
 
[Include paragraphs 1-4 for a New Lender]
 
              1.The New Lender hereby confirms that it has received a copy of
the Loan Documents and the exhibits related thereto, together with copies of the
documents which were required to be delivered under the Credit Agreement as a
condition to the making of the Loans and other extensions of credit
thereunder.  The New Lender acknowledges and agrees that it has made and will
continue to make, independently and without reliance upon the Administrative
Agent or any other Lender and based on such documents and information as it has
deemed appropriate, its own credit analysis and decisions relating to the Credit
Agreement.  The New Lender further acknowledges and agrees that the
Administrative Agent has not made any representations or warranties about the
credit worthiness of the Borrowers or any other party to the Credit Agreement or
any other Loan Document or with respect to the legality, validity, sufficiency
or enforceability of the Credit Agreement or any other Loan Document or the
value of any security therefor.
 
 
 

--------------------------------------------------------------------------------

 
 
              2.Except as otherwise provided in the Credit Agreement, effective
as of the date of acceptance hereof by the Administrative Agent, the New Lender
(i) shall be deemed automatically to have become a party to the Credit Agreement
and have all the rights and obligations of a “Lender” under the Credit Agreement
as if it were an original signatory thereto and (ii) agrees to be bound by the
terms and conditions set forth in the Credit Agreement as if it were an original
signatory thereto.
 
              3.The New Lender shall deliver to the Administrative Agent an
Administrative Questionnaire.
 
              4.[The New Lender has delivered, if appropriate, to the Borrower
and the Administrative Agent (or is delivering to the Borrower and the
Administrative Agent concurrently herewith) the tax forms referred to in
Section 13.1 of the Credit Agreement.]
 
This Agreement shall be deemed to be a contractual obligation under, and shall
be governed by and construed in accordance with, the laws of the state of
Illinois.
 
The Increase shall be effective when the executed consent of the Administrative
Agent is received or otherwise in accordance with Section 1.16 of the Credit
Agreement, but not in any case prior to ___________________, ____.  It shall be
a condition to the effectiveness of the Increase that all expenses referred to
in Section 1.16 of the Credit Agreement shall have been paid.
 
The Borrower hereby certifies that no Default or Event of Default has occurred
and is continuing.
 
Please indicate the Administrative Agent’s consent to such Increase by signing
the enclosed copy of this letter in the space provided below.


Very truly yours,
   
  
   
By 
  
 
Name 
  
 
Title
  

 
 
-2-

--------------------------------------------------------------------------------

 


[New or Existing Lender increasing
commitments or making incremental
term loans]
   
By 
  
 
Name 
  
 
Title
  

 
The undersigned hereby consents on this __
day of __________________ to the
above-requested Increase


Bank of Montreal, as Administrative Agent
   
By 
  
 
Name 
  
 
Title
  



 
-3-

--------------------------------------------------------------------------------

 

Schedule 1


Commitments


Name of Lender
 
Term Loan
Commitment
   
Revolving Credit
Commitment
 
Bank of Montreal
  $ 8,000,000.00     $ 16,000,000  
General Electric Capital Corporation
  $ 7,833,333.33     $ 9,556,666.67  
GE Capital Financial, Inc.
  $ 0     $ 6,110,000.00  
Union Bank, N.A.
  $ 7,833,333.33     $ 15,666,666.67  
Siemens Financial Services, Inc.
  $ 7,833,333.33     $ 15,666,666.67  
Fifth Third Bank
  $ 7,833,333.33     $ 15,666,666.67  
KeyBank National Association
  $ 6,000,000.00     $ 12,000,000.00  
ING Capital LLC
  $ 4,666,666.68     $ 9,333,333.32  
Total
  $ 50,000,000     $ 100,000,000  

 
 
 

--------------------------------------------------------------------------------

 
 
Schedule 5.1


Material Contracts



Manufacturing Agreement by and between Kagome Creative Foods, Inc. and GFA
Brands, Inc. dated February 23, 2011.
 
Amended and Restated Manufacturing Agreement by and between Ventura Foods, LLC
and GFA Brands, Inc. effective January 1, 2011.
 
License Agreement between Brandeis University and GFA Brands, Inc. licensing
U.S. Patent Nos. 5,578,334, 5,843,497, 5,874,117 and 6,630,192, U.S. Patent
Application No. 10/434,907, Canadian Patent No. 2,173,545, European Patent No.
0820307 and any patent applications claiming priority any of the above and all
reissues, reexaminations, divisionals, continuations and continuation in part
thereof dated June 18, 1996 for natural or genetically selected or engineered
vegetable oils, blends thereof or any oil-based foods, providing a balance of
saturated and polyunsaturated fatty acids to increase HDL and the HDL/LDL ratio
in human serum, including bulk oils and blended shortening compositions
containing palm oil and/or any fractionated product thereof or palm kernel oil,
combined with corn oil and Addendum 1, 2 and 3 to the license agreement dated
December 11, 1996, April 25, 2006 and October 10, 2008 (the "Brandeis License").
 
 
 

--------------------------------------------------------------------------------

 
 
Schedule 6.2
 
Subsidiaries
 
None.
 
 
 

--------------------------------------------------------------------------------

 
 
Schedule 6.12


Taxes
 
The Internal Revenue Service is conducting an audit of Borrower’s federal income
tax returns for the period January 1, 2008, through December 31, 2009.
 
 
 

--------------------------------------------------------------------------------

 